

STRICTLY CONFIDENTIAL
EXECUTION VERSION


____________________________________________________________________________

CREDIT AND GUARANTY AGREEMENT
DATED AS OF APRIL 29, 2019
AMONG
PVH CORP., AS U.S. BORROWER,
PVH ASIA LIMITED, AS HONG KONG BORROWER,
PVH B.V., AS EUROPEAN BORROWER,
CERTAIN SUBSIDIARIES OF PVH CORP.,
AS GUARANTORS,
VARIOUS LENDERS,
BARCLAYS BANK PLC,
AS ADMINISTRATIVE AGENT,
CITIBANK, N.A. AND MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
AS SYNDICATION AGENTS
AND
JPMORGAN CHASE BANK, N.A., ROYAL BANK OF CANADA, MUFG BANK, LTD., U.S. BANK
NATIONAL ASSOCIATION AND WELLS FARGO BANK, NATIONAL ASSOCIATION
AS DOCUMENTATION AGENTS
________________________________________________________

BARCLAYS BANK PLC, CITIBANK, N.A., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, JPMORGAN CHASE BANK, N.A. AND RBC CAPITAL MARKETS, LLC,
AS JOINT LEAD ARRANGERS,
AND
BARCLAYS BANK PLC, CITIBANK, N.A., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, JPMORGAN CHASE BANK, N.A. AND RBC CAPITAL MARKETS, LLC,
AS JOINT LEAD BOOKRUNNERS


    




US-DOCS\106883637.15

--------------------------------------------------------------------------------
























CREDIT FACILITIES
________________________________________________________






US-DOCS\106883637.15

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page


 
 
 
 
Article I. DEFINITIONS AND INTERPRETATION
.......................................................................
1


 
 
 
 
 
Section 1.01
Definitions
.....................................................................................................
1


 
Section 1.02
Accounting Terms
.........................................................................................
50


 
Section 1.03
Interpretation, Etc.
........................................................................................
51


 
Section 1.04
Exchange Rates; Currency Equivalents; Basket Calculations ......................
51


 
Section 1.05
Dutch Terms
..................................................................................................
53


 
Section 1.06
Additional Other Foreign Currencies, Approved Issuing Currencies............
53


 
 
 
 
Article II. LOANS AND LETTERS OF CREDIT
............................................................................
54


 
 
 
 
 
Section 2.01
Tranche A Term Loans
..................................................................................
54


 
Section 2.02
Revolving Loans
...........................................................................................
55


 
Section 2.03
Swing Line Loans
.........................................................................................
58


 
Section 2.04
Issuance of Letters of Credit and Purchase of Participations
Therein
..........................................................................................................
62


 
Section 2.05
Pro Rata Shares; Availability of Funds; Affiliates
........................................
71


 
Section 2.06
Use of Proceeds
.............................................................................................
72


 
Section 2.07
Evidence of Debt; Register; Notes
................................................................
72


 
Section 2.08
Interest on Loans
...........................................................................................
72


 
Section 2.09
Conversion/Continuation
..............................................................................
75


 
Section 2.10
Default Interest
..............................................................................................
76


 
Section 2.11
Fees
...............................................................................................................
76


 
Section 2.12
Scheduled Payments
.....................................................................................
79


 
Section 2.13
Voluntary Prepayments/Commitment Reductions
........................................
80


 
Section 2.14
Mandatory Prepayments/Commitment Reductions
......................................
82


 
Section 2.15
Application of Prepayments/Reductions
.......................................................
82


 
Section 2.16
General Provisions Regarding Payments
......................................................
83


 
Section 2.17
Ratable Sharing
.............................................................................................
85


 
Section 2.18
Making or Maintaining Eurocurrency Rate Loans
.......................................
85


 
Section 2.19
Increased Costs; Capital Adequacy
...............................................................
87


 
Section 2.20
Taxes; Withholding, Etc.
...............................................................................
89


 
Section 2.21
Obligation to Mitigate
...................................................................................
92


 
Section 2.22
Defaulting Lenders
........................................................................................
92


 
Section 2.23
Removal or Replacement of a Lender
..........................................................
94


 
Section 2.24
Incremental Facilities
....................................................................................
95


 
Section 2.25
Appointment of Borrower Representative
....................................................
97


 
Section 2.26
Extension of Maturity Date
...........................................................................
97


 
Section 2.27
Existing ABN Letters of Credit
.....................................................................
99


 
 
 
 
Article III. CONDITIONS PRECEDENT
.........................................................................................
99


 
 
 
 
 
Section 3.01
Closing Date
..................................................................................................
99





i
US-DOCS\106883637.15

--------------------------------------------------------------------------------





 
 
 
 
 
Section 3.02
Conditions to Each Credit Extension
............................................................
101


 
 
 
 
Article IV. REPRESENTATIONS AND WARRANTIES
.................................................................
102


 
 
 
 
 
Section 4.01
Organization; Requisite Power and Authority; Qualification
.......................
102


 
Section 4.02
[Reserved]
.....................................................................................................
103


 
Section 4.03
Due Authorization
.........................................................................................
103


 
Section 4.04
No Conflicts
..................................................................................................
103


 
Section 4.05
Governmental Consents
................................................................................
103


 
Section 4.06
Binding Obligation
........................................................................................
103


 
Section 4.07
Historical Financial Statements
....................................................................
103


 
Section 4.08
[Reserved]
.....................................................................................................
104


 
Section 4.09
No Material Adverse Change
........................................................................
104


 
Section 4.10
Adverse Proceedings, Etc.
............................................................................
104


 
Section 4.11
Payment of Taxes
..........................................................................................
104


 
Section 4.12
Properties
......................................................................................................
104


 
Section 4.13
Environmental Matters
..................................................................................
104


 
Section 4.14
No Defaults
...................................................................................................
104


 
Section 4.15
Governmental Regulation
.............................................................................
105


 
Section 4.16
Margin Stock
.................................................................................................
105


 
Section 4.17
Employee Benefit Plans
................................................................................
105


 
Section 4.18
Solvency
........................................................................................................
105


 
Section 4.19
Compliance with Statutes, Etc
......................................................................
105


 
Section 4.20
Disclosure
.....................................................................................................
105


 
Section 4.21
Centre of Main Interests and Establishments
................................................
105


 
Section 4.22
FCPA and Sanctions
......................................................................................
106


 
 
 
 
Article V. AFFIRMATIVE COVENANTS
.......................................................................................
106


 
 
 
 
 
Section 5.01
Compliance with Laws, Etc
..........................................................................
106


 
Section 5.02
Payment of Taxes, Etc.
..................................................................................
106


 
Section 5.03
Maintenance of Insurance
.............................................................................
106


 
Section 5.04
Preservation of Existence, Etc.
.....................................................................
106


 
Section 5.05
Visitation Rights
............................................................................................
107


 
Section 5.06
Keeping of Books
.........................................................................................
107


 
Section 5.07
Maintenance of Properties, Etc
.....................................................................
107


 
Section 5.08
Reporting Requirements
...............................................................................
107


 
Section 5.09
Transactions with Affiliates
..........................................................................
108


 
Section 5.10
Subsidiaries
...................................................................................................
108


 
Section 5.11
AML Laws; FCPA and Sanctions
.................................................................
109


 
Section 5.12
Further Assurances
........................................................................................
109


 
Section 5.13
Springing Lien
..............................................................................................
109


 
 
 
 
Article VI. NEGATIVE COVENANTS
............................................................................................
110


 
 
 
 
 
Section 6.01
Liens
..............................................................................................................
110


 
Section 6.02
Mergers, Etc.
.................................................................................................
111





ii
US-DOCS\106883637.15

--------------------------------------------------------------------------------





 
Section 6.03
Indebtedness
..................................................................................................
112
 
Section 6.04
Financial Covenants
......................................................................................
113
 
 
 
 
Article VII. GUARANTY
.................................................................................................................
113
 
 
 
 
 
Section 7.01
Guaranty of the Obligations
..........................................................................
113
 
Section 7.02
Limitation on Liability; Contribution by Guarantors
....................................
114
 
Section 7.03
Payment by Guarantors
.................................................................................
115
 
Section 7.04
Liability of Guarantors Absolute
..................................................................
115
 
Section 7.05
Waivers by Guarantors
..................................................................................
117
 
Section 7.06
Guarantors’ Rights of Subrogation, Contribution, Etc.
.................................
118
 
Section 7.07
Continuing Guaranty
.....................................................................................
119
 
Section 7.08
Authority of Guarantors or the Borrowers
....................................................
119
 
Section 7.09
Financial Condition of the Borrowers
...........................................................
119
 
Section 7.10
Bankruptcy, Etc.
............................................................................................
119
 
Section 7.11
Discharge of Guaranty
..................................................................................
120
 
 
 
 
Article VIII. EVENTS OF DEFAULT
..............................................................................................
121
 
 
 
 
 
Section 8.01
Events of Default
..........................................................................................
121
 
 
 
 
Article IX. AGENTS
.........................................................................................................................
123
 
 
 
 
 
Section 9.01
Appointment of Agents
.................................................................................
123
 
Section 9.02
Powers and Duties
.........................................................................................
124
 
Section 9.03
General Immunity
.........................................................................................
124
 
Section 9.04
Agents Entitled to Act as Lender
..................................................................
126
 
Section 9.05
Lenders’ Representations, Warranties and Acknowledgment .......................
127
 
Section 9.06
Right to Indemnity
........................................................................................
127
 
Section 9.07
Successor Agents, Issuing Banks and Swing Line Lender
...........................
128
 
Section 9.08
Security Documents and Guaranty
...............................................................
129
 
Section 9.09
Withholding Taxes
........................................................................................
131
 
Section 9.10
Administrative Agent May File Proofs of Claim
..........................................
132
 
Section 9.11
Administrative Agent’s “Know Your Customer” Requirements ...................
132
 
Section 9.12
Certain ERISA Matters
.................................................................................
132
 
 
 
 
Article X. MISCELLANEOUS
.........................................................................................................
134
 
 
 
 
 
Section 10.01
Notices
..........................................................................................................
134
 
Section 10.02
Expenses
.......................................................................................................
135
 
Section 10.03
Indemnity
......................................................................................................
136
 
Section 10.04
Set‑Off
..........................................................................................................
137
 
Section 10.05
Amendments and Waivers
............................................................................
138
 
Section 10.06
Successors and Assigns; Participations
.........................................................
141
 
Section 10.07
Independence of Covenants, Etc.
..................................................................
145
 
Section 10.08
Survival of Representations, Warranties and Agreements
............................
146
 
Section 10.09
No Waiver; Remedies Cumulative
................................................................
146
 
Section 10.10
Marshalling; Payments Set Aside
.................................................................
146



iii
US-DOCS\106883637.15

--------------------------------------------------------------------------------





 
Section 10.11
Severability
...................................................................................................
146
 
Section 10.12
Obligations Several; Independent Nature of Lenders’ Rights
......................
147
 
Section 10.13
Table of Contents and Headings
...................................................................
147
 
Section 10.14
APPLICABLE LAW
.....................................................................................
147
 
Section 10.15
CONSENT TO JURISDICTION
..................................................................
147
 
Section 10.16
WAIVER OF JURY TRIAL
..........................................................................
148
 
Section 10.17
Confidentiality
..............................................................................................
148
 
Section 10.18
Usury Savings Clause
...................................................................................
149
 
Section 10.19
Counterparts
..................................................................................................
150
 
Section 10.20
Effectiveness; Entire Agreement; No Third Party Beneficiaries ..................
150
 
Section 10.21
PATRIOT Act; Beneficial Ownership
...........................................................
150
 
Section 10.22
“Know Your Customer” Checks
...................................................................
150
 
Section 10.23
Electronic Execution
.....................................................................................
151
 
Section 10.24
No Fiduciary Duty
........................................................................................
151
 
Section 10.25
Judgment Currency
.......................................................................................
152
 
Section 10.26
Acknowledgment and Consent to Bail-In of EEA Financial
Institutions
....................................................................................................
152







iv
US-DOCS\106883637.15

--------------------------------------------------------------------------------





SCHEDULES:
1.01(g)    Material Companies

2.01(a)    Tranche A Term Loan Commitments
2.02    Revolving Commitments
2.04(a)    Existing Letters of Credit
2.04(b)    Issuing Bank Letter of Credit Sublimits
6.01(d)    Existing Liens
6.03(b)    Existing Subsidiary Debt
10.01(a)    Notice Addresses
EXHIBITS:
A-1    Borrowing Notice
A-2    Conversion/Continuation Notice
A-3    Issuance Notice
B-1    Tranche A Term Loan Note
B-2    Revolving Loan Note
B-3    Swing Line Note
B-4    Incremental Term Loan Note
C    Compliance Certificate
D    Certificate re Non‑Bank Status
E‑1    Closing Date Certificate
E‑2    Solvency Certificate
F    Counterpart Agreement
G    Joinder Agreement
H    Extension Request









v
US-DOCS\106883637.15

--------------------------------------------------------------------------------








CREDIT AND GUARANTY AGREEMENT
This CREDIT AND GUARANTY AGREEMENT, dated as of April 29, 2019, is entered into
by and among PVH CORP., a Delaware corporation (together with its permitted
successors and assigns, the “U.S. Borrower”), PVH ASIA LIMITED, with the
registration number 1376775, a company incorporated under the laws of Hong Kong
(together with its permitted successors and assigns, the “Hong Kong Borrower”),
PVH B.V., with the registration number 27278835, a Dutch private limited
liability company with its corporate seat in Amsterdam, The Netherlands
(together with its permitted successors and assigns, the “European Borrower”
and, together with the U.S. Borrower and the Hong Kong Borrower, the
“Borrowers”), CERTAIN SUBSIDIARIES OF THE U.S. BORROWER, as Guarantors, the
Lenders party hereto from time to time, and BARCLAYS BANK PLC (“Barclays”), as
Administrative Agent (together with its permitted successors and assigns in such
capacity, the “Administrative Agent”), with MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED (or any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement, “MLPFS”) and CITIBANK, N.A. (“Citi”), as Syndication Agents (together
with their permitted successors and assigns in such capacity, the “Syndication
Agents”), JPMORGAN CHASE BANK, N.A. (“JPMorgan”), ROYAL BANK OF CANADA (“Royal
Bank”), MUFG BANK, LTD., U.S. BANK NATIONAL ASSOCIATION and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Documentation Agents.
RECITALS:
WHEREAS, the Borrowers have requested that the Lenders and the Issuing Banks (as
defined below) extend credit to the Borrowers from time to time on the terms and
subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
ARTICLE I.
DEFINITIONS AND INTERPRETATION
Section 1.01    Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:
“Acquisition Consideration” means the purchase consideration for any Subject
Acquisition and all other payments by any Group Member in exchange for, or as
part of, or in connection with, any Subject Acquisition, whether paid in cash or
by exchange of Equity Interests or of properties or otherwise and whether
payable at or prior to the consummation of such Subject Acquisition or deferred
for payment at any future time, whether or not any such future payment is
subject to the occurrence of any contingency, and includes any and all payments
representing the purchase price and any assumptions of Indebtedness, “earn-outs”
and other agreements to make any payment the amount of which is, or the terms of
payment of which are, in any respect subject to or contingent upon the revenues,
income, cash flow or profits (or the like) of any Person or business (it being




US-DOCS\106883637.15

--------------------------------------------------------------------------------





understood that the amount of any deferred payment, including consideration paid
in the form of or pursuant to an “earn-out” or other contingent payment, shall
be calculated as the present value of expected future payments in respect
thereof, as of the date of consummation of the applicable Subject Acquisition in
accordance with GAAP).
“Acquisition Debt” means any Indebtedness of the U.S. Borrower or any of its
Subsidiaries that has been issued for the purpose of financing, in whole or in
part, a Qualifying Acquisition and any related transactions or series of related
transactions (including for the purpose of refinancing or replacing all or a
portion of any pre-existing Indebtedness of the U.S. Borrower, any of its
Subsidiaries or the Person(s) or assets to be acquired); provided that (a) the
release of the proceeds thereof to the U.S. Borrower and its Subsidiaries is
contingent upon the consummation of such Qualifying Acquisition and, pending
such release, such proceeds are held in escrow (and, if the definitive agreement
(or, in the case of a tender offer or similar transaction, the definitive offer
document) for such acquisition is terminated prior to the consummation of such
Qualifying Acquisition or if such Qualifying Acquisition is otherwise not
consummated by the date specified in the definitive documentation relating to
such Indebtedness, such proceeds shall be promptly applied to satisfy and
discharge all obligations of the U.S. Borrower and its Subsidiaries in respect
of such Indebtedness) or (b) such Indebtedness contains a “special mandatory
redemption” provision (or other similar provision) or otherwise permits such
Indebtedness to be redeemed or prepaid if such Qualifying Acquisition is not
consummated by the date specified in the definitive documentation relating to
such Indebtedness (and if the definitive agreement (or, in the case of a tender
offer or similar transaction, the definitive offer document) for such Qualifying
Acquisition is terminated in accordance with its terms prior to the consummation
of such Qualifying Acquisition or such Qualifying Acquisition is otherwise not
consummated by the date specified in the definitive documentation relating to
such Indebtedness, such Indebtedness is so redeemed or prepaid within 90 days of
such termination or such specified date, as the case may be).
“Acquisition Period” means the period from and after the consummation of a
Qualifying Acquisition to and including the last day of the fourth full Fiscal
Quarter following the Fiscal Quarter in which such Qualifying Acquisition was
consummated.
“Administrative Agent” has the meaning specified in the preamble hereto.
“Adverse Proceeding” means any action, suit or proceeding at law or in equity
or, to the knowledge of any Authorized Officer of any Borrower, any hearing
(whether administrative, judicial or otherwise), investigation before or by any
Governmental Authority or arbitration (whether or not purportedly on behalf of
any Group Member) against or affecting any Group Member or any property of any
Group Member.
“Affected Lender” has the meaning set forth in Section 2.18(b).
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether


2
US-DOCS\106883637.15

--------------------------------------------------------------------------------





through the ownership of voting securities or by contract or otherwise;
provided, that no Agent or Lender shall be deemed to be an Affiliate of any Loan
Party.
“Agent” means each of the Administrative Agent, the Syndication Agents, the
Documentation Agents and, if applicable, any Collateral Agent.
“Agent Affiliates” has the meaning set forth in Section 10.01(b)(iii).
“Aggregate Amounts Due” has the meaning set forth in Section 2.17.
“Aggregate Payments” has the meaning set forth in Section 7.02(b).
“Agreement” means this Credit and Guaranty Agreement, dated as of April 29,
2019, as it may be amended, restated, supplemented or otherwise modified from
time to time.
“Agreement Currency” has the meaning set forth in Section 10.25.
“Alternate Currency LIBO Rate” has the meaning set forth in the definition of
“Eurocurrency Rate”.
“AML Laws” means all laws, rules, and regulations of the United States
applicable to the Borrowers or the Borrowers’ Subsidiaries from time to time
concerning or relating to anti-money laundering.
“Ancillary Commitment” means, in relation to the Ancillary Lender and the
Existing ABN Letters of Credit, the Euro Equivalent of the maximum amount of
Approved Currency or other currency freely exchangeable into Euro and agreed to
by the Ancillary Lender from time to time and notified to the Administrative
Agent in writing, which amount shall not exceed the Ancillary Lender’s European
Revolving Commitment.
“Ancillary Facility” means the Ancillary Facility (as defined in the Existing
Credit Agreement as in effect immediately prior to the Closing Date) between the
Ancillary Lender and the European Borrower which was made available by the
Ancillary Lender under the Existing Credit Agreement.
“Ancillary Lender” means ABN AMRO Bank N.V. or one or more of its Affiliates.
“Applicable Margin” means (i) with respect to Base Rate Loans and Canadian Prime
Rate Loans, (a) from the Closing Date until the date of delivery of the
Compliance Certificate and the financial statements for the Fiscal Quarter
during which the Closing Date occurs, 0.375% per annum and (b) thereafter, a
percentage, per annum, determined by reference to the more favorable to the
applicable Borrower of the Net Leverage Ratio in effect from time to time as set
forth below and the Public Debt Rating in effect from time to time as set forth
below, in each case subject to the Pricing Level Adjustment, (ii) with respect
to Eurocurrency Rate Loans, (a) from the Closing Date until the date of delivery
of the Compliance Certificate and the financial statements for the Fiscal
Quarter during which the Closing Date occurs, 1.375% per annum and
(b) thereafter, a percentage, per annum, determined by reference to the more
favorable to the applicable Borrower of the Net Leverage Ratio in effect from
time to time as set forth below and the Public Debt Rating in effect from time
to time as set forth below, in each case subject to the Pricing Level
Adjustment:


3
US-DOCS\106883637.15

--------------------------------------------------------------------------------





Pricing Level
Net Leverage Ratio
Public Debt Ratings
Applicable Margin for Eurocurrency Rate Loans
Applicable Margin for Base Rate Loans and Canadian Prime Rate Loans
I
≤ 1.00:1.00
BBB+ / Baa1
1.125%
0.125%
II
≤ 2.00:1.00
 > 1.00:1.00
BBB / Baa2
1.250%
0.250%
III
≤ 3.00:1.00
> 2.00:1.00
BBB- / Baa3
1.375%
0.375%
IV
≤ 4.00:1.00
> 3.00:1.00
BB+ / Ba1
1.500%
0.500%
V
> 4.00:1.00
BB / Ba2
1.750%
0.750%

Changes in the Applicable Margin shall be effective on and after the date on
which, as applicable, the Administrative Agent has received the applicable
financial statements and a Compliance Certificate pursuant to Section 5.08(a) or
(b) calculating the Net Leverage Ratio and/or the date on which the U.S.
Borrower has delivered notice to the Administrative Agent of any
publicly-announced change in the Public Debt Rating by S&P or Moody’s. Promptly
following receipt of the applicable information under Section 5.08(a) or (b),
the Administrative Agent shall give each Lender electronic or telefacsimile
notice of the Applicable Margin for the applicable Loans in effect from such
date. In the event that any financial statement or certificate delivered
pursuant to Section 5.08(a) or (b) is shown to be inaccurate, and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any Loan, as applicable, for any period (an “Applicable
Period”) than the Applicable Margin for such Loans, applied for such Applicable
Period, then (i) the Borrower Representative shall immediately deliver to the
Administrative Agent a correct certificate required by Section 5.08(a) or (b)
for such Applicable Period, (ii) the Applicable Margin for such Loans, as
applicable, shall be recalculated with the Net Leverage Ratio and Public Debt
Ratings at the corrected level and (iii) each applicable Borrower shall
immediately pay to the Administrative Agent the accrued additional interest
owing as a result of such increased Applicable Margin for such Loans, as
applicable, for such Applicable Period. Nothing in this definition shall limit
the right of the Administrative Agent or any Lender under Section 2.10 or
Article VIII and the provisions of this definition shall survive the termination
of this Agreement.
“Applicable Period” has the meaning set forth in the definition of “Applicable
Margin”.
“Applicable Reserve Requirement” means, at any time, for any Eurocurrency Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto


4
US-DOCS\106883637.15

--------------------------------------------------------------------------------





against “Eurocurrency liabilities” (as such term is defined in Regulation D)
under regulations issued from time to time by the Board of Governors or other
applicable banking regulator. The rate of interest on Eurocurrency Rate Loans
shall be adjusted automatically on and as of the effective date of any change in
the Applicable Reserve Requirement.
“Applicable Revolving Commitment Fee Percentage” means (a) from the Closing Date
until the date of delivery of the Compliance Certificate and the financial
statements for the Fiscal Quarter during which the Closing Date occurs, 0.20%
per annum, and (b) thereafter, a percentage, per annum, determined by reference
to the more favorable to the applicable Borrower of the Net Leverage Ratio in
effect from time to time as set forth below and the Public Debt Rating in effect
from time to time as set forth below, subject to the Pricing Level Adjustment:


Pricing Level
Net Leverage Ratio
Public Debt Ratings
Commitment Fee
I
≤ 1.00:1.00
BBB+ / Baa1
0.125%
II
≤ 2.00:1.00
 > 1.00:1.00
BBB / Baa2
0.150%
III
≤ 3.00:1.00
> 2.00:1.00
BBB- / Baa3
0.200%
IV
≤ 4.00:1.00
> 3.00:1.00
BB+ / Ba1
0.250%
V
> 4.00:1.00
BB / Ba2
0.300%

Changes in the Applicable Revolving Commitment Fee Percentage shall be effective
on and after the date on which, as applicable, the Administrative Agent has
received the applicable financial statements and a Compliance Certificate
pursuant to Section 5.08(a) or (b) calculating the Net Leverage Ratio and/or the
date on which the U.S. Borrower has delivered notice to the Administrative Agent
of any publicly-announced change in the Public Debt Rating by S&P or Moody’s.
Promptly following receipt of the applicable information under Section 5.08(a)
or (b), the Administrative Agent shall give each Lender electronic or
telefacsimile notice of the Applicable Revolving Commitment Fee Percentage in
effect from such date. In the event that any financial statement or certificate
delivered pursuant to Section 5.08(a) or (b) is shown to be inaccurate, and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Revolving Commitment Fee Percentage for any Applicable Period than
the Applicable Revolving Commitment Fee Percentage applied for such Applicable
Period, then (i) the Borrower Representative shall immediately deliver to the
Administrative Agent a correct certificate required by Section 5.08(a) or (b)
for such Applicable Period, (ii) the Applicable Revolving Commitment Fee
Percentage shall be recalculated with the Net Leverage Ratio and Public Debt
Ratings at the corrected level and (iii) each applicable Borrower shall
immediately pay to the Administrative Agent the accrued additional fees owing as
a result of such increased Applicable Revolving Commitment Fee Percentage for
such Applicable Period. Nothing in this definition shall limit the right of the
Administrative Agent or any Lender


5
US-DOCS\106883637.15

--------------------------------------------------------------------------------





under Section 2.10 or Article VIII and the provisions of this definition shall
survive the termination of this Agreement.
“Approved Currency” means each of Dollars, Euros, Canadian Dollars, Hong Kong
Dollars or any Other Foreign Currency.
“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to Agents or to Lenders by means of
electronic communications pursuant to Section 10.01(b).
“Approved Issuing Currency” has the meaning set forth in Section 1.06.
“Arrangers” means Barclays, Citibank, N.A., MLPFS, RBCCM and JPMorgan each in
its capacity as a joint lead arranger.
“Assignment Agreement” means an assignment agreement in the form agreed to by
the Administrative Agent and the Lenders on the Closing Date, with such
amendments or modifications solely to reflect market practice as may be approved
in writing by the Administrative Agent.
“Assignment Effective Date” has the meaning set forth in Section 10.06(b).
“Australian Dollars” means the lawful currency of Australia.
“Authorized Officer” means, as applied to any Person, the chairman of the board
(if an officer), principal executive officer, president or any corporate vice
president (or the equivalent thereof), Financial Officer, principal accounting
officer or any director of such Person. Unless otherwise specified, an
Authorized Officer shall refer to an Authorized Officer of the Borrower
Representative.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Guarantee” means a direct guarantee issued for the account of any Foreign
Subsidiary pursuant to this Agreement by an Issuing Bank, in form acceptable to
such Issuing Bank, ensuring that a liability of such Subsidiary acceptable to
such Issuing Bank and owing to a third party will be met.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Barclays” has the meaning specified in the preamble hereto.




6
US-DOCS\106883637.15

--------------------------------------------------------------------------------





“Base Rate” means, for any day, a rate per annum equal to the greatest of (x)
the rate last quoted by The Wall Street Journal as the “Prime Rate” in the
United States or, if The Wall Street Journal ceases to quote such rate, the
highest per annum interest rate published by the Federal Reserve Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by the Administrative Agent) or any similar
release by the Federal Reserve Board (as determined by the Administrative Agent)
(the “Prime Rate”), (y) the Federal Funds Effective Rate plus ½ of 1.0% and (z)
the one-month reserve Eurocurrency Rate plus 1.0%. Any change in the Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Eurocurrency Rate shall be effective on the effective day of such change in the
Prime Rate, the Federal Funds Effective Rate or the Eurocurrency Rate,
respectively.
“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership (as defined in Rules 13d-3 and 13d-5 under the Exchange Act) as
required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Board of Directors” means, with respect to any Person, the board of directors,
the board of managers or similar governing body of such Person, or if such
Person is owned and/or managed by a single entity, the board of directors or
similar governing body of such entity.
“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.
“Bookrunners” means each of Barclays, Citi, MLPFS, JPMorgan and RBCCM, each in
its capacity as a joint lead bookrunner.
“Borrower Representative” means the U.S. Borrower in its capacity as
representative of the other Borrowers as set forth in Section 2.25.
“Borrowers” means the Persons identified as the “Borrowers” in the preamble
hereto.
“Borrowing Notice” means a notice substantially in the form of Exhibit A‑1.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Principal Office with
respect to the Obligations denominated in Dollars is located and:


7
US-DOCS\106883637.15

--------------------------------------------------------------------------------





(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means any day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer which utilizes a single shared
platform and which was launched on 19 November 2007 (TARGET 2) payment system
(or, if such payment system ceases to be operative, such other payment system
(if any) determined by the Administrative Agent to be a suitable replacement) is
open for the settlement of payments in Euro;
(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Hong Kong Dollars, any fundings, disbursements,
settlements and payments in Hong Kong Dollars in respect of any such
Eurocurrency Rate Loan, or any other dealing in Hong Kong Dollars to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan,
means any such day on which dealings in deposits in Hong Kong Dollars are
conducted by and between banks in the Hong Kong interbank market;
(d)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars, Euro or Hong Kong
Dollars, means any such day on which dealings in deposits in the relevant
currency are conducted by and between banks in the London or other applicable
offshore interbank market for such currency;
(e)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars, Euro or Hong Kong Dollars in respect
of a Eurocurrency Rate Loan denominated in a currency other than Dollars, Euro
or Hong Kong Dollars, or any other dealings in any currency other than Dollars,
Euro or Hong Kong Dollars to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency;
(f)    if such day relates to any interest rate settings, funding, disbursement,
settlements and payments in Canadian Dollars, means any day other than a
Saturday, Sunday or other day on which commercial banks in Toronto, Ontario are
authorized or required by law to close; and
(g)    if such day relates to any interest rate settings, funding, disbursement,
settlements and payments in Hong Kong Dollars, means any day other than a
Saturday, Sunday or other day on which commercial banks in Hong Kong are
authorized or required by law to close.
“Canadian Dollars” and “CAD $” means the lawful money of Canada.
“Canadian Issuing Bank” means an Issuing Bank that has agreed to issue Canadian
Letters of Credit.


8
US-DOCS\106883637.15

--------------------------------------------------------------------------------





“Canadian Letter of Credit” means any commercial or standby letter of credit
issued or to be issued by an Issuing Bank for the account of the U.S. Borrower
or any of its Subsidiaries pursuant to Section 2.04(a)(iii) of this Agreement,
and any letter of credit issued and outstanding as of the Closing Date and
designated by the Borrower Representative as a “Canadian Letter of Credit”
pursuant to a written notice delivered to the Administrative Agent on or prior
to the Closing Date; provided that the issuer thereof is a Revolving Lender
hereunder. Each such letter of credit so designated shall be deemed to
constitute a Canadian Letter of Credit and a Letter of Credit issued hereunder
on the Closing Date for all purposes under this Agreement and the other Loan
Documents.
“Canadian Letter of Credit Sublimit” means (a) the lesser of (i) CAD $10,000,000
and (ii) the aggregate unused amount of the Canadian Revolving Commitments then
in effect and (b) as to any Issuing Bank (i) listed on Schedule 2.04(b), an
amount equal to the amount set forth opposite such Issuing Bank’s name under the
column “Canadian Letter of Credit Sublimit” on Schedule 2.04(b) (provided that
such Issuing Bank may, in its sole discretion, agree to issue Canadian Letters
of Credit in excess of such amount) and (ii) not listed on Schedule 2.04(b), an
amount agreed by such Issuing Bank in its sole discretion.
“Canadian Letter of Credit Usage” means, as at any date of determination, the
sum of (i) the Foreign Currency Equivalent of the maximum aggregate amount which
is, or at any time thereafter may become, available for drawing under all
Canadian Letters of Credit then outstanding, and (ii) the Foreign Currency
Equivalent of the aggregate amount of all drawings under Canadian Letters of
Credit honored by the Issuing Bank and not theretofore reimbursed by or on
behalf of the U.S. Borrower.
“Canadian Prime Rate” means, at any time, the greater of (i) the rate of
interest per annum which Royal Bank establishes at its main office in Toronto,
Ontario as the reference rate of interest in order to determine interest rates
for loans in Canadian Dollars to its Canadian borrowers, adjusted automatically
with each quoted or published change in such rate, all without the necessity of
any notice to the U.S. Borrower or any other Person and (ii) the average of the
rates per annum for Canadian Dollar bankers’ acceptances having a term of one
month that appears on the display referred to as “CDOR Page” of Reuters Monitor
Money Rate Services as of 10:00 a.m. (Toronto time) on the date of
determination, as reported by the Administrative Agent (and if such screen is
not available, any successor or similar service as may be selected by the
Administrative Agent); provided, however, that the Canadian Prime Rate shall not
be less than 0.00% per annum.
“Canadian Prime Rate Loans” means Loans for which the applicable rate of
interest is based upon the Canadian Prime Rate.
“Canadian Refunded Swing Line Loans” has the meaning set forth in
Section 2.03(b)(iv).
“Canadian Revolving Commitment” means the commitment of a Lender to make or
otherwise fund any Canadian Revolving Loan and to acquire participations in
Canadian Letters of Credit and Swing Line Loans hereunder and “Canadian
Revolving Commitments” means such Commitments of all Lenders in the aggregate.
The amount of each Lender’s Canadian Revolving Commitment, if any, is set forth
on Schedule 2.02 or in the applicable Assignment Agreement or Joinder Agreement,
as applicable, subject to any adjustment or reduction pursuant to the terms and
conditions hereof. The


9
US-DOCS\106883637.15

--------------------------------------------------------------------------------





aggregate amount of the Canadian Revolving Commitments as of the Closing Date is
CAD $70,000,000.
“Canadian Revolving Commitment Period” means the period from and including the
Closing Date to but excluding the Canadian Revolving Commitment Termination
Date.
“Canadian Revolving Commitment Termination Date” means the earliest to occur of
(i) the fifth anniversary of the Closing Date, which date is April 29, 2024,
(ii) the date such Canadian Revolving Commitments are permanently reduced to
zero pursuant to Section 2.13(b) or 2.14 and (iii) the date of the termination
of such Canadian Revolving Commitments pursuant to Section 8.01; provided, that
if any of the Canadian Revolving Commitments are extended pursuant to Section
2.26, the Canadian Revolving Commitment Termination Date relating to such
extended Canadian Revolving Commitments will be extended pursuant to Section
2.26.
“Canadian Revolving Exposure” means, with respect to any Lender as of any date
of determination, (i) prior to the termination of such Lender’s Canadian
Revolving Commitments, that Lender’s Canadian Revolving Commitment; and
(ii) after the termination of such Lender’s Canadian Revolving Commitments, the
sum of (a) the Foreign Currency Equivalent of the aggregate outstanding
principal amount of the Canadian Revolving Loans of that Lender, (b) in the case
of an Issuing Bank, the Foreign Currency Equivalent of the aggregate Canadian
Letter of Credit Usage in respect of all Canadian Letters of Credit issued by
such Issuing Bank (net of any participations by Lenders in such Canadian Letters
of Credit), (c) the Foreign Currency Equivalent of the aggregate amount of all
participations by that Lender in any outstanding Canadian Letters of Credit or
any unreimbursed drawing under any Canadian Letter of Credit, (d) in the case of
the Canadian Swing Line Lender, the aggregate outstanding principal amount of
all Canadian Swing Line Loans (net of any participations therein by other
Lenders) and (e) the aggregate amount of all participations therein by that
Lender in any outstanding Canadian Swing Line Loans.
“Canadian Revolving Loan” means Loans made by a Lender in respect of its
Canadian Revolving Commitment to the U.S. Borrower pursuant to Section 2.02(c)
and/or Section 2.24.
“Canadian Swing Line Lender” means Royal Bank of Canada in its capacity as the
Canadian Swing Line Lender hereunder, together with its permitted successors and
assigns in such capacity.
“Canadian Swing Line Loan” means a Loan made by the Canadian Swing Line Lender
to the U.S. Borrower pursuant to Section 2.03(a)(iii).
“Canadian Swing Line Sublimit” means the lesser of (i) CAD $25,000,000 and
(ii) the aggregate unused amount of Canadian Revolving Commitments then in
effect.
“Cash Collateralize” means either (a) the delivery of cash to the Collateral
Agent as security for the payment of Obligations in respect of Letters of Credit
in an amount equal to 102.0% of the aggregate face amount of such outstanding
Letters of Credit or (b) the delivery to the applicable Issuing Bank of a
customary back-to-back letter of credit in an amount equal to 102.0% of the
aggregate face amount of the outstanding Letters of Credit issued by such
Issuing Bank. “Cash Collateralization” has a correlative meaning.


10
US-DOCS\106883637.15

--------------------------------------------------------------------------------





“Cash Management Agreement” means any agreement or arrangement to provide
treasury, depository, overdraft, credit or debit card, purchase card, electronic
funds transfer (including automated clearinghouse transfer services) and other
cash management services entered into with a Lender Counterparty.
“CDOR Rate” has the meaning set forth in the definition of “Eurocurrency Rate”.
“Certificate re Non‑Bank Status” means a certificate substantially in the form
of Exhibit D.
“Change of Control” means (i) the U.S. Borrower ceases to own, directly or
indirectly, 100% of the Equity Interests of the European Borrower or Hong Kong
Borrower, (ii) an event or series of events by which any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act, but
excluding any Employee Benefit Plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) (a) becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of
more than 35.0% of the then-outstanding shares of capital stock or equivalent
interests of the U.S. Borrower the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for members of the Board of Directors
or equivalent governing body of the U.S. Borrower on a fully diluted basis, even
though the right to so vote has been suspended by the happening of such a
contingency (the “Voting Stock”) or (b) obtains the power (whether or not
exercised) to elect a majority of the members of the Board of Directors of the
U.S. Borrower or (iii) the majority of the seats (other than vacant seats) on
the Board of Directors of the U.S. Borrower cease to be occupied by Continuing
Directors. Notwithstanding the foregoing, a transaction will not be considered
to be a Change of Control under clause (ii) above, if (x) the U.S. Borrower
becomes a direct or indirect Wholly-Owned Subsidiary of another Person (a
“Parent Entity”) and (y)(1) the direct or indirect holders of the Voting Stock
of such Parent Entity immediately following that transaction are substantially
the same as the holders of the Voting Stock of the U.S. Borrower outstanding
immediately prior to such transaction or (2) immediately after giving effect to
such transaction no “person” or “group” (other than a Person satisfying the
requirements of this sentence) is the beneficial owner, directly or indirectly,
of more than 35.0% of the Voting Stock of such Parent Entity.
“Citi” has the meaning specified in the preamble hereto.
“CKI Trust” means the trust established pursuant to the Delaware Business Trust
Act, as amended, and the CKI Trust Agreement.
“CKI Trust Agreement” means the Trust Agreement, dated as of March 14, 1994,
between CKI and Wilmington Trust Company, relating to the CKI Trust, and the
other agreements related thereto.


“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Tranche A Term Loan Exposure, (b) Lenders having
U.S. Revolving Exposure (including the U.S. Swing Line Lender), (c) Lenders
having European Revolving Exposure (including the European Swing Line Lender),
(d) Lenders having Canadian Revolving Exposure (including the Canadian Swing
Line Lender), (e) Lenders having Hong Kong Revolving Exposure and (f) Lenders
having Incremental Term Loan Exposure of each applicable Series, and (ii) with
respect to Loans, each of the following classes of Loans: (a) Tranche A Dollar
Term Loans, (b) U.S. Revolving Loans


11
US-DOCS\106883637.15

--------------------------------------------------------------------------------





(including U.S. Swing Line Loans), (c) Tranche A Euro Term Loans (d)  European
Revolving Loans (including European Swing Line Loans), (e) Canadian Revolving
Loans (including Canadian Swing Line Loans), (f) Hong Kong Revolving Loans and
(g) each Series of Incremental Term Loans.
“Closing Date” means the first date all the conditions precedent in Section 3.01
are satisfied (or waived in accordance with Section 10.05), which date is April
29, 2019.
“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit E‑1.
“Collateral” has the meaning set forth in the Pledge and Security Agreement.
“Collateral Agent” has the meaning set forth in Section 9.01 and shall include
any permitted successors and assigns.
“Commitment” means any Revolving Commitment or Term Loan Commitment.
“Commodity Agreement” means any and all commodity swap agreements, cap
agreements, collar agreements, floor agreements, exchange agreements, forward
contracts, option contracts or other similar agreement or arrangement, each of
which is for the purpose of hedging the commodity exposure associated with the
operations of the Group and not for speculative purposes.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.
“Consenting Lender” has the meaning set forth in Section 2.26(c).
“Consolidated Cash Interest Expense” means, for any period, total interest
expense payable in cash in such period (including that portion attributable to
Finance Leases in accordance with GAAP) of the Group on a consolidated basis
with respect to all outstanding Indebtedness of the Group (net of cash interest
income), excluding, however, any one time financing fees (to the extent included
in such Person’s consolidated interest expense for such period).
“Consolidated EBITDA” means, for any period, for the U.S. Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus
(a)    the following (without duplication) to the extent deducted in calculating
such Consolidated Net Income for such period: (i) consolidated interest expense
for such period; (ii) provisions for taxes based on income, profits or capital;
(iii) depreciation and amortization expense for such period; (iv) all non-cash
expenses, losses or charges for such period (other than any such non-cash
expenses, losses or charges that represent an accrual or reserve for future cash
expenses, losses or charges), including, without limitation, non-cash stock
based compensation expenses for such period and non-cash expenses, losses or
charges for such period in connection with (A) goodwill and intangibles
impairment losses under ASC 350, (B) unrealized losses resulting from
mark-to-market accounting in respect of Hedge Agreements and Treasury
Transactions, (C) unrealized losses on equity investments and (D) the pension or
postretirement plans of the U.S. Borrower and its Subsidiaries; (v) in
connection with any Qualifying Acquisition, all non-recurring restructuring


12
US-DOCS\106883637.15

--------------------------------------------------------------------------------





costs, facilities relocation costs, acquisition integration costs and fees,
including cash severance payments, and non-recurring fees and expenses, in each
case incurred during such period in connection with such Qualifying Acquisition
and within twelve (12) months of the completion of such Qualifying Acquisition;
provided that the amount added back to Consolidated Net Income pursuant to this
clause (v) in respect of any such costs, fees, payments and expenses incurred to
be paid in cash in connection with all such Qualifying Acquisitions shall not
exceed 15% of Consolidated EBITDA (calculated before giving effect to this
clause (v) in the aggregate for any period of four Fiscal Quarters of the U.S.
Borrower); and (vi) any non-recurring expenses, charges or losses; minus
(b)    the following (without duplication) to the extent included in calculating
such Consolidated Net Income: (i) any non-recurring gains (less all fees and
expenses related thereto); and (ii) all non-cash income or gains for such period
including, without limitation, gains in connection with (A) unrealized gains
resulting from mark-to-market accounting in respect of Hedge Agreements and
Treasury Transactions, (B) unrealized gains on equity investments and (C)
unrealized gains in connection with the pension or postretirement plans of the
U.S. Borrower and its Subsidiaries.
In addition, in the event that the U.S. Borrower or any of its Subsidiaries,
during the relevant period, consummated an acquisition or disposition of
property involving the payment or receipt of consideration by the U.S. Borrower
or any of its Subsidiaries in excess of $200,000,000, Consolidated EBITDA will
be determined giving pro forma effect to such acquisition or disposition as if
such acquisition or disposition and any related incurrence or repayment of
Indebtedness had occurred on the first day of the relevant period, but shall not
take into account any cost savings projected to be realized as a result of such
acquisition or disposition.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Group on a consolidated basis for such period taken as a single accounting
period determined in conformity with GAAP.
“Consolidated Net Worth” means, as of any date of determination, the
consolidated stockholders’ equity of the U.S. Borrower and its Subsidiaries
(including all redeemable common stock) calculated on a consolidated basis in
accordance with GAAP
“Consolidated Total Assets” means, as of any date of determination, the total
assets of the Group, determined in accordance with GAAP, as set forth on the
consolidated balance sheet of the U.S. Borrower as of such date (which
calculation shall give pro forma effect to any acquisition or disposition by any
Group Member, in each case involving the payment or receipt by any Group Member
of consideration (whether in the form of cash or non-cash consideration) in
excess of $100,000,000 that has occurred since the date of such consolidated
balance sheet, as if such acquisition or disposition had occurred on the last
day of the fiscal period covered by such balance sheet).






13
US-DOCS\106883637.15

--------------------------------------------------------------------------------





“Consolidated Total Net Debt” means, as at any date of determination, (a) the
aggregate stated balance sheet amount of all Indebtedness of the Group (or, if
higher, the par value or stated face amount of all such Indebtedness (other than
zero-coupon Indebtedness)), determined on a consolidated basis in accordance
with GAAP, exclusive of any Contingent Liability in respect of any letter of
credit, plus (b) to the extent not included in clause (a), any Indebtedness
relating to securitization of receivables generated by the Group (whether or not
such Indebtedness is on the balance sheet of the Group), minus (c) Unrestricted
Cash of the Group as of such date, in an aggregate amount not to exceed
$350,000,000.
“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection).
The amount of any Person’s obligation under any Contingent Liability shall
(subject to any limitation with respect thereto) be deemed to be the outstanding
principal amount of the debt, obligation or other liability guaranteed thereby.
“Continuing Directors” means individuals who on the Closing Date constituted the
Board of Directors of the U.S. Borrower (together with any new directors whose
election by such Board of Directors or whose nomination for election by the
stockholders of the U.S. Borrower was approved by a vote of a majority of the
directors of the U.S. Borrower then still in office who were either directors on
the Closing Date or whose election or nomination for election was previously so
approved).
“Contractual Obligation” means, as applied to any Person, any provision of any
security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
“Contributing Guarantors” has the meaning set forth in Section 7.02(b).
“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A‑2.
“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit F delivered by a Loan Party pursuant to Section 5.10.
“Covenant Transaction” has the meaning set forth in Section 1.04(c).
“Credit Date” means the date of a Credit Extension.
“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.


14
US-DOCS\106883637.15

--------------------------------------------------------------------------------





“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk of the Group and not for speculative purposes.
“Current Anniversary Date” has the meaning set forth in Section 2.26(a).
“Debtor Relief Law” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, examinership,
reorganization or similar debtor relief laws of the United States or other
Relevant Jurisdiction from time to time in effect and affecting the rights of
creditors generally.
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
“Default Rate” has the meaning set forth in Section 2.10.
“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Revolving Commitment within three Business Days of the date required to be
funded by it hereunder, unless, in the case of this clause (a), such Lender
notifies the Administrative Agent in writing prior to the applicable required
funding date that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) notified
the Borrower Representative, the Administrative Agent or any Lender in writing,
or has otherwise indicated through a public statement, that it does not intend
to comply with its funding obligations hereunder and generally under agreements
in which it commits to extend credit, (c) failed, within three Business Days
after receipt of a written request from the Administrative Agent, to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Revolving Commitments, (d) otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three Business Days of the date when due, unless the
subject of a good faith dispute, (e) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee, custodian,
administrator, examiner, liquidator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, custodian,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or (f) become the subject of
a Bail-In Action; provided that a Lender shall not qualify as a Defaulting
Lender solely as a result of the acquisition or maintenance of an ownership
interest in such Lender or its parent company, or of the exercise of control
over such Lender or any Person controlling such Lender, by a Governmental
Authority or instrumentality thereof; provided that if the Borrower
Representative, the Administrative Agent, the applicable Swing Line Lender and
the applicable Issuing Bank agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth


15
US-DOCS\106883637.15

--------------------------------------------------------------------------------





therein (which may include arrangements with respect to any Cash
Collateralization of Letters of Credit and/or Swing Line Loans), that Lender
will, to the extent applicable, purchase that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the obligations of the Swing Line Lender
and/or the Issuing Bank and the funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Pro Rata Shares (without giving effect to Section 2.22),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
“Defaulting Revolving Lender” has the meaning set forth in Section 2.22.
“Determination Date” has the meaning set forth in Section 2.26(b).
“Documentation Agents” means JPMorgan, Royal Bank of Canada, MUFG Bank, Ltd.,
U.S. Bank National Association and Wells Fargo Bank, National Association,
together with their permitted successors and assigns in such capacity.
“Dollar Equivalent” means, with respect to an amount denominated in Dollars,
such amount, and with respect to an amount denominated in any other Approved
Currency, the equivalent in Dollars of such amount determined at the Exchange
Rate on the applicable Valuation Date.
“Dollars” or “$” mean the lawful money of the United States of America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an Affiliate of any Lender or a Related Fund (any two or more Related
Funds being treated as a single Eligible Assignee for all purposes hereof), or
(ii) a commercial bank, insurance company, investment or mutual fund, European
Credit Management Limited (ECM) programs or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans in the ordinary course of business; provided, that
neither any Loan Party nor any Affiliate thereof, nor any Defaulting Lender,
shall be an Eligible Assignee.


16
US-DOCS\106883637.15

--------------------------------------------------------------------------------





“Eligible Lenders” has the meaning set forth in Section 2.26(d).
“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, the Group or any of their respective ERISA
Affiliates or with respect to which the Group or any of their respective ERISA
Affiliates has or would reasonably be expected to have liability, contingent or
otherwise, under ERISA.
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order, decree
or directive (conditional or otherwise) by any Governmental Authority or any
other Person, arising (i) pursuant to any Environmental Law, (ii) in connection
with any actual or alleged violation of, or liability pursuant to, any
Environmental Law, (iii) in connection with any Hazardous Material, including
the presence or Release of, or exposure to, any Hazardous Materials and any
abatement, removal, remedial, corrective or other response action related to
Hazardous Materials or (iv) in connection with any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.
“Environmental Laws” means any and all current or future foreign or domestic,
federal, state or local laws (including any common law), statutes, ordinances,
orders, rules, regulations, judgments or any other requirements of Governmental
Authorities relating to or imposing liability or standards of conduct with
respect to (i) environmental matters, (ii) the generation, use, storage,
transportation or disposal of, or exposure to, Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to any Group Member or any Facility.
“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder and any successor thereto.
“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of any Group Member
shall continue to be considered an ERISA Affiliate of such Group Member within
the meaning of this definition with respect to the period such entity was an
ERISA Affiliate of such Group Member and with respect to liabilities arising
after such period for which such Group Member could be liable under the Internal
Revenue Code or ERISA.


17
US-DOCS\106883637.15

--------------------------------------------------------------------------------





“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30‑day notice to the PBGC has been
waived by a regulation in effect as of the date hereof); (ii) the failure to
meet the minimum funding standard of Section 412 or 430 of the Internal Revenue
Code or Section 302 or 303 of ERISA with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Internal Revenue Code or
Section 302(c) of ERISA) or the failure to make by its due date a required
installment under Section 430(j) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make any required contribution to a
Multiemployer Plan; (iii) a determination by the Pension Plan’s actuary that any
Pension Plan is, or is expected to be, in “at risk” status (as defined in
Section 430 of the Internal Revenue Code or Section 303 of ERISA); (iv) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (v) a determination
under and in accordance with said sections that any Multiemployer Plan is, or is
expected to be, in “critical” or “endangered” status under Section 432 of the
Internal Revenue Code or Section 305 of ERISA; (vi) the withdrawal by any Group
Member or any of its ERISA Affiliates from any Pension Plan with two or more
contributing sponsors or the termination of any such Pension Plan resulting in
liability to any Group Member or any of its Affiliates pursuant to Section 4063
or 4064 of ERISA; (vii) the institution by the PBGC of proceedings to terminate
any Pension Plan, or the occurrence of any event or condition which is
reasonably likely to constitute grounds under ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (viii) the
imposition of liability on any Group Member or any of its ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (ix) the withdrawal of any Group Member or any of its
ERISA Affiliates in a complete or partial withdrawal (within the meaning of
Sections 4203 and 4205 of ERISA) from any Multiemployer Plan, or the receipt by
any Group Member or any of its ERISA Affiliates of notice from any Multiemployer
Plan that it is in insolvency pursuant to Section 4245 of ERISA, or that it
intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(x) the imposition of a Lien pursuant to Section 430(k) of the Internal Revenue
Code or Section 303(k) of ERISA or a violation of Section 436 of the Internal
Revenue Code with respect to any Pension Plan; (xi) the occurrence of any
Foreign Plan Event or (xii) any other event or condition with respect to an
Employee Benefit Plan with respect to which any Group Member is likely to incur
liability other than in the ordinary course.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“EURIBO Rate” has the meaning set forth in the definition of “Eurocurrency
Rate”.
“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the legislative measures of
the European Union for the introduction of, changeover to or operation of the
Euro in one or more member states, being in part legislative measures to
implement the European and Monetary Union as contemplated in the Treaty on
European Union.




18
US-DOCS\106883637.15

--------------------------------------------------------------------------------





“Euro Overnight Index Average Rate” means, for any day, with respect to any
Swing Line Loan denominated in Euros, a rate per annum (rounded upwards, if
necessary to the next 1/100 of 1%) equal to the overnight rate for Euro deposits
as calculated by the European Central Bank and published the day following the
transaction at 12:00 noon (CET/Paris 13 time) by the Federation of Banks of the
European Union, plus the Applicable Margin used to determine interest on
Eurocurrency Revolving Loans. The Euro Overnight Index Average Rate shall be
determined for each day by the Administrative Agent and such determination shall
be conclusive absent manifest error; provided that if such rate shall be less
than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.
“Euro Overnight Index Average Rate Loan” means a Swing Line Loan denominated in
Euros which bears interest at the Euro Overnight Index Average Rate.
“Euro Equivalent” means, with respect to an amount denominated in Euros, such
amount, and with respect to an amount denominated in any Approved Currency
(other than Euros) or Approved Issuing Currency, the equivalent in Euros of such
amount determined at the Exchange Rate on the applicable Valuation Date. In
making the determination of the Euro Equivalent for purposes of determining the
aggregate available European Revolving Commitments on any Credit Date, the
Administrative Agent shall use the Exchange Rate in effect at the date on which
the European Borrower requests the extension of credit for such Credit Date
pursuant to the provisions of this Agreement.
“Eurocurrency Rate” means, for any Interest Period: (a) as to any Eurocurrency
Rate Loan denominated in Dollars, the rate per annum obtained by dividing (i)
(A) the rate per annum determined by the Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) (the “U.S. LIBO Rate”) for deposits
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period, or (B) in the event the rate referenced in the preceding
clause (A) does not appear on such page or service or if such page or service
shall cease to be available, the rate determined by the Administrative Agent to
be the offered rate on such other page or other service which displays the U.S.
LIBO Rate for deposits (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period, by (ii) an amount equal to one minus the
Applicable Reserve Requirement; provided that if U.S. LIBO Rates are quoted
under either of the preceding clauses (A) or (B), but there is no such quotation
for the Interest Period elected, the U.S. LIBO Rate shall be equal to the
Interpolated Rate, (b) as to any Eurocurrency Rate Loan denominated in Euros,
(i) the rate per annum determined by the Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen which displays the European
interbank offered rate administered by the Banking Federation of the European
Union (such page currently being the EURIBOR01 page) (the “EURIBO Rate”) for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (Brussels, Belgium time), two Business Days prior to the commencement
of such Interest Period, or (ii) in the event the rate referenced in the
preceding clause (i) does not appear on such page or service or if such page or
service shall cease to be available, the rate determined by the Administrative


19
US-DOCS\106883637.15

--------------------------------------------------------------------------------





Agent to be the offered rate on such other page or other service which displays
the EURIBO Rate for deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period in Dollars, determined as
of approximately 11:00 a.m. (London, England time) two Business Days prior to
the commencement of such Interest Period; provided that if EURIBO Rates are
quoted under either of the preceding clauses (i) or (ii), but there is no such
quotation for the Interest Period elected, the EURIBO Rate shall be equal to the
Interpolated Rate, (c) as to any Eurocurrency Rate Loan denominated in Canadian
Dollars, (i) the rate per annum determined by the Administrative Agent to be the
offered rate which appears on the page of the Reuters Screen which displays the
Canadian Dollar Offered Rate (such page currently being the CDOR page) (the
“CDOR Rate”) for deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period in Canadian Dollars,
determined as of approximately 11:00 a.m. (Toronto time), two Business Days
prior to the commencement of such Interest Period, or (ii) in the event the rate
referenced in the preceding clause (i) does not appear on such page or service
or if such page or service shall cease to be available, the rate determined by
the Administrative Agent to be the offered rate on such other page or other
service which displays the CDOR Rate for deposits (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period in
Canadian Dollars, determined as of approximately 11:00 a.m. (Toronto time) two
Business Days prior to the commencement of such Interest Period; provided that
if CDOR Rates are quoted under either of the preceding clauses (i) or (ii), but
there is no such quotation for the Interest Period elected, the CDOR Rate shall
be equal to the Interpolated Rate, (d) as to any Eurocurrency Rate Loan
denominated in Hong Kong Dollars, (i) the rate per annum determined by the
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays the Hong Kong interbank offered rate administered
by the Hong Kong Association of Banks (such page currently being the HKABHIBOR
page) (the “HIBO Rate”) for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in Hong Kong
Dollars, determined as of approximately 11:00 a.m. (New York City time), two
Business Days prior to the commencement of such Interest Period or (ii) in the
event the rate referenced in the preceding clause (i) does not appear on such
page or service or if such page or service shall cease to be available, the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service which displays the HIBO Rate for deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period in Hong Kong Dollars, determined as of approximately 11:00 a.m. (New York
City time) two Business Days prior to the commencement of such Interest Period;
provided that if HIBO Rates are quoted under either of the preceding clauses (i)
or (ii), but there is no such quotation for the Interest Period elected, the
HIBO Rate shall be equal to the Interpolated Rate and (e) as to any Eurocurrency
Rate Loan denominated in an Other Foreign Currency, (i) the rate per annum
determined by the Administrative Agent to be the offered rate which appears on
the page of the Reuters Screen which displays the London interbank offered rate
administered by ICE Benchmark Administration Limited (the “Alternate Currency
LIBO Rate”) for deposits (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period in such Other Foreign Currency,
as applicable, determined as of approximately 11:00 a.m. (London, England time),
two Business Days prior to the commencement of such Interest Period, or (ii) in
the event the rate referenced in the preceding clause (i) does not appear on
such page or service or if such page or service shall cease to be available, the
rate determined by the Administrative Agent to be the offered rate on such other
page or other service which displays the Alternate Currency LIBO Rate for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent


20
US-DOCS\106883637.15

--------------------------------------------------------------------------------





to such Interest Period in such Other Foreign Currency, determined as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period; provided that if Alternate Currency LIBO
Rates are quoted under either of the preceding clauses (i) or (ii), but there is
no such quotation for the Interest Period elected, the Alternate Currency LIBO
Rate shall be equal to the Interpolated Rate. Notwithstanding the foregoing, in
no event shall the Eurocurrency Rate be less than 0.00% per annum. For purposes
of determining the one-month reserve Eurocurrency Rate for Dollars for purposes
of a Base Rate Loan on any date, such rate shall be the rate determined in
accordance with clause (a) above, determined two Business Days prior to such
date for Dollar deposits with a term of one month commencing that day.
“Eurocurrency Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Eurocurrency Rate.
“European Borrower” has the meaning specified in the preamble hereto.
“European Issuing Bank” means an Issuing Bank that has agreed to issue European
Letters of Credit.
“European Letter of Credit” means any Bank Guarantee or any commercial or
standby letter of credit issued or to be issued by an Issuing Bank for the
account of any Foreign Subsidiary pursuant to Section 2.04(a)(ii) of this
Agreement, and any Bank Guarantee or any commercial or standby letter of credit,
other than an Existing ABN Letter of Credit, issued and outstanding as of the
Closing Date and designated by the Borrower Representative as a “European Letter
of Credit” pursuant to a written notice delivered to the Administrative Agent on
or prior to the Closing Date; provided that the issuer thereof is a Revolving
Lender hereunder. Each such letter of credit so designated shall be deemed to
constitute a European Letter of Credit and a Letter of Credit issued hereunder
on the Closing Date for all purposes under this Agreement and the other Loan
Documents.
“European Letter of Credit Sublimit” means (a) the lesser of (i) €50,000,000 and
(ii) the aggregate unused amount of the European Revolving Commitments then in
effect and (b) as to any Issuing Bank (i) listed on Schedule 2.04(b), an amount
equal to the amount set forth opposite such Issuing Bank’s name under the column
“European Letter of Credit Sublimit” on Schedule 2.04(b) (provided that such
Issuing Bank may, in its sole discretion, agree to issue European Letters of
Credit in excess of such amount) and (ii) not listed on Schedule 2.04(b), an
amount agreed by such Issuing Bank in its sole discretion.
“European Letter of Credit Usage” means, as at any date of determination, the
sum of (i) the Euro Equivalent of the maximum aggregate amount which is, or at
any time thereafter may become, available for drawing under all European Letters
of Credit then outstanding, and (ii) the Euro Equivalent of the aggregate amount
of all drawings under European Letters of Credit honored by an Issuing Bank and
not theretofore reimbursed by or on behalf of the European Borrower.
“European Refunded Swing Line Loans” has the meaning set forth in
Section 2.03(b)(iv).
“European Revolving Commitment” means the commitment of a Lender to make or
otherwise fund any European Revolving Loan and to acquire participations in
European Letters of Credit hereunder, in the case of the Ancillary Lender, as
reduced by the amount of the Ancillary Commitment, and European Swing Line Loans
hereunder and “European Revolving Commitments” means such


21
US-DOCS\106883637.15

--------------------------------------------------------------------------------





Commitments of all Lenders in the aggregate. The amount of each Lender’s
European Revolving Commitment, if any, is set forth on Schedule 2.02 or in the
applicable Assignment Agreement or Joinder Agreement, as applicable, subject to
any adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the European Revolving Commitments as of the Closing Date is
€200,000,000.
“European Revolving Commitment Period” means the period from and including the
Closing Date to but excluding the European Revolving Commitment Termination
Date.
“European Revolving Commitment Termination Date” means the earliest to occur of
(i) the fifth anniversary of the Closing Date, which date is April 29, 2024,
(ii) the date such European Revolving Commitments are permanently reduced to
zero pursuant to Section 2.13(b) or 2.14 and (iii) the date of the termination
of such European Revolving Commitments pursuant to Section 8.01; provided, that
if any of the European Revolving Commitments are extended pursuant to Section
2.26, the European Revolving Commitment Termination Date relating to such
extended European Revolving Commitments will be extended pursuant to Section
2.26.
“European Revolving Exposure” means, with respect to any Lender as of any date
of determination, (i) prior to the termination of such Lender’s European
Revolving Commitments, that Lender’s European Revolving Commitment; and
(ii) after the termination of such Lender’s European Revolving Commitments, the
sum of (a) the Euro Equivalent of the aggregate outstanding principal amount of
the European Revolving Loans of that Lender, (b) in the case of an Issuing Bank,
the Euro Equivalent of the aggregate European Letter of Credit Usage in respect
of all European Letters of Credit issued by such Issuing Bank (net of any
participations by Lenders in such European Letters of Credit), (c) the Euro
Equivalent of the aggregate amount of all participations by that Lender in any
outstanding European Letters of Credit or any unreimbursed drawing under any
European Letter of Credit, (d) in the case of the European Swing Line Lender,
the aggregate outstanding principal amount of all European Swing Line Loans (net
of any participations therein by other Lenders) and (e) the aggregate amount of
all participations therein by that Lender in any outstanding European Swing Line
Loans.
“European Revolving Loan” means Loans made by a Lender in respect of its
European Revolving Commitment to the European Borrower pursuant to
Section 2.02(b) and/or Section 2.24.
“European Swing Line Lender” means Barclays in its capacity as the European
Swing Line Lender hereunder, together with its permitted successors and assigns
in such capacity.
“European Swing Line Loan” means a Loan made by the European Swing Line Lender
to the European Borrower pursuant to Section 2.03(a)(ii).
“European Swing Line Sublimit” means the lesser of (i) €50,000,000 and (ii) the
aggregate unused amount of European Revolving Commitments then in effect.
“Event of Default” means any of the conditions or events set forth in
Section 8.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.


22
US-DOCS\106883637.15

--------------------------------------------------------------------------------





“Exchange Rate” means the rate at which any currency (the “Original Currency”)
may be exchanged into Dollars, Euros or another currency (the “Exchanged
Currency”), as set forth on such date on the relevant Reuters screen at or about
11:00 a.m. (London, England time) on such date. In the event that such rate does
not appear on the Reuters screen, the “Exchange Rate” with respect to such
Original Currency into such Exchanged Currency shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent (or the Issuing Bank, if applicable) and
the Borrower Representative or, in the absence of such agreement, such “Exchange
Rate” shall instead be the Administrative Agent’s (or the Issuing Bank’s, if
applicable) spot rate of exchange in the interbank market where its foreign
currency exchange operations in respect of such Original Currency are then being
conducted, at or about 11:00 a.m. (local time), on such date for the purchase of
the Exchanged Currency, with such Original Currency for delivery two Business
Days later; provided, that, if at the time of any such determination, no such
spot rate can reasonably be quoted, the Administrative Agent (or the Issuing
Bank, if applicable) may use any reasonable method as it deems applicable to
determine such rate, and such determination shall be conclusive absent manifest
error.
“Excluded Swap Obligation” means, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guaranty of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guaranty
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guaranty of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes illegal.
“Excluded Taxes” means (i) any Tax imposed on the overall net income of a Person
(or franchise tax or minimum tax imposed in lieu thereof) by the jurisdiction in
which that Person is organized or in which that Person’s principal office
(and/or, in the case of a Lender, its applicable lending office) is located or
with which that Person has a present or former connection (other than any
connection arising solely from the acquisition and holding of any Loan and/or
Commitment (including entering into or being a party to this Agreement), the
receipt of payments relating thereto, and/or the exercise of rights and remedies
under this Agreement or any other Loan Document); (ii) with respect to any
Lender to a U.S. Loan (other than a Lender that becomes a Lender pursuant to
Section 2.23), any Tax imposed pursuant to the laws of the United States of
America or any political subdivision thereof or therein that would apply if any
payment were made under any of the Loan Documents to such Lender on the day such
Lender becomes a Lender (or designates a


23
US-DOCS\106883637.15

--------------------------------------------------------------------------------





new lending office), except to the extent such Lender’s assignor (or such
Lender, when it designates a new lending office) was entitled to receive
additional amounts pursuant to Section 2.20; (iii) with respect to any Lender,
any withholding Tax that is imposed on any payment to such Lender on the day
that such Lender becomes a Lender (or designates a new lending office) by any
jurisdiction (other than the United States of America or any political
subdivision thereof, which shall be governed by clause (ii) hereof), excluding
any such withholding Tax imposed on any payment to such Lender as a result of a
Person acquiring, or otherwise expressly assuming the obligations of the
European Borrower or the Hong Kong Borrower pursuant to Section 6.02(ii) and
such Person being a Person organized and existing under the laws of a
jurisdiction other than the Netherlands (in the case of the European Borrower)
or Hong Kong (in the case of the Hong Kong Borrower), except to the extent such
Lender’s assignor (or such Lender, when it designates a new lending office) was
entitled to receive additional amounts pursuant to Section 2.20; (iv) any Tax
that is attributable to a Lender’s failure to comply with Section 2.20(c) or
(v) any U.S. federal withholding Tax imposed by reason of a Lender’s failure to
comply with the requirements of Sections 1471 through 1474 of the Code (as of
the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with)), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code or any
legislation or other official guidance or official requirements adopted pursuant
to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code (“FATCA”).
“Existing ABN Letter of Credit” means any Bank Guarantee or any commercial or
standby letter of credit issued and outstanding as of the Closing Date by ABN
AMRO Bank N.V. or one or more of its Affiliates.
“Existing Credit Agreement” means the Amended and Restated Credit and Guaranty
Agreement, dated as of March 21, 2014 (as amended to reflect the Second
Amendment dated as of May 19, 2016 and as further amended, supplemented, or
otherwise modified prior to the date hereof), among the U.S. Borrower, the
European Borrower, certain subsidiaries of the U.S. Borrower, the lenders named
therein and Barclays Bank PLC as administrative agent and collateral agent.
“Existing Subsidiary Debt” has the meaning set forth in Section 6.03(b).
“Extension Agreement” has the meaning set forth in Section 2.26(a).
“Extension Approval” has the meaning set forth in Section 2.26(c).
“Extension Request” has the meaning set forth in Section 2.26(a).
“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by any Group Member or any of its predecessors or Affiliates.
“Fair Share” has the meaning set forth in Section 7.02(b).






24
US-DOCS\106883637.15

--------------------------------------------------------------------------------





“Fair Share Contribution Amount” has the meaning set forth in Section 7.02(b).
“FATCA” has the meaning set forth in the definition of “Excluded Taxes”.
“FDIC” means the Federal Deposit Insurance Corporation and any successor
thereto.
“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided,
that (i) if such day is not a Business Day, the Federal Funds Effective Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day, and (ii) if no such
rate is so published on such next succeeding Business Day, the Federal Funds
Effective Rate for such day shall be the average rate charged to the
Administrative Agent, in its capacity as a Lender, on such day on such
transactions as determined by the Administrative Agent.
“Finance Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a finance lease on the balance sheet
of that Person.
“Financial Officer” means the principal financial officer of the U.S. Borrower.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of the Group ending on the Sunday closest to
February 1 of each calendar year (or, if the fiscal year-end is changed to some
other date, such other date).
“Fitch” means Fitch, Inc.
“Foreign Currency Equivalent” means, with respect to an amount denominated in
Canadian Dollars, Hong Kong Dollars or any Other Foreign Currency, such amount,
and with respect to an amount denominated in Dollars or Euros, the equivalent in
Canadian Dollars, Hong Kong Dollars or such Other Foreign Currency of such
amount determined at the Exchange Rate on the applicable Valuation Date. In
making the determination of the Foreign Currency Equivalent for purposes of
determining the aggregate available Canadian Revolving Commitments on any Credit
Date, the Administrative Agent shall use the Exchange Rate in effect at the date
on which the U.S. Borrower requests the extension of credit for such Credit Date
pursuant to the provisions of this Agreement.
“Foreign Plan” means any Employee Benefit Plan (whether or not subject to
ERISA), program, policy, arrangement or agreement maintained or contributed to
by the European Borrower or any of their respective Subsidiaries or any other
Loan Party with respect to employees employed outside the United States.
“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, or in excess of the amount that would be permitted absent a waiver from a
Governmental Authority, (b) the failure to make the required contributions or
payments, under any applicable law, on or before the due date for such
contributions or payments, (c) the receipt of a notice from a Governmental
Authority relating to the


25
US-DOCS\106883637.15

--------------------------------------------------------------------------------





intention to terminate any such Foreign Plan or to appoint a trustee or similar
official to administer any such Foreign Plan, or alleging the insolvency of any
such Foreign Plan, in each case which is reasonably likely to result, directly
or indirectly, in material liability to a Loan Party, (d) the incurrence of any
material liability by any Loan Party or any their respective Subsidiaries under
applicable law on account of the complete or partial termination of such Foreign
Plan or the complete or partial withdrawal of any participating employer
therein, or (e) the occurrence of any transaction that is prohibited under any
applicable law and that would reasonably be expected to result in the incurrence
of any liability by any Loan Party or any of their respective Subsidiaries, or
the imposition on any Loan Party or any of their respective Subsidiaries of any
fine, excise tax or penalty resulting from any noncompliance with any applicable
law.
“Foreign Subsidiary” means (i) any Subsidiary that is not organized under the
laws of the United States, any State thereof or the District of Columbia and
(ii) any Subsidiary of a Subsidiary described in clause (i).
“Funding Guarantor” has the meaning set forth in Section 7.02(b).
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.02, United States generally accepted accounting principles in effect
as of the date of determination thereof consistently applied.
“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.
“Governmental Authorization” means any permit, license, authorization,
certification, registration, approval, plan, directive, consent order or consent
decree of or from any Governmental Authority.
“Group” means, collectively, the U.S. Borrower and its Subsidiaries; provided
that, as used in Section 5.08(a) and (b) with respect to the financial
statements required to be delivered thereunder, it shall mean the U.S. Borrower
and its consolidated Subsidiaries in accordance with GAAP.
“Group Member” means any of the U.S. Borrower or any of its Subsidiaries.
“Group Member Adjusted EBITDA” means, for any period for any Group Member, the
amount of Consolidated EBITDA attributable to such Group Member for such period,
calculated on an unconsolidated basis and by excluding all intercompany items
(provided that, for the purpose of the determination of a Material Company
solely as such term is used in Section 8.01(e), Group Member Adjusted EBITDA
shall be calculated on a consolidated basis for such Group Member and its
Subsidiaries).


26
US-DOCS\106883637.15

--------------------------------------------------------------------------------





“Group Member Assets” means, for any Group Member, as of any date of
determination, the total assets of such Group Member, determined in accordance
with GAAP, calculated on an unconsolidated basis and by excluding all
intercompany items (provided that, for the purpose of the determination of a
Material Company solely as such term is used in Section 8.01(e), Group Member
Assets shall be calculated on a consolidated basis for such Group Member and its
Subsidiaries).
“Guarantee Release Date” means the date on which the Public Debt Rating achieves
(and the U.S. Borrower has delivered notice of such to the Administrative
Agent): (i)(a) a rating of BBB- (or the equivalent) or higher by S&P and (b) a
rating of Baa3 (or the equivalent) or higher by Moody’s or (ii) at the Borrower
Representative’s election, either (A)(1) a rating of BBB- (or the equivalent) or
higher by S&P, (2) a rating of Baa3 (or the equivalent) or higher by Moody’s and
(3) a rating of BB+ (or the equivalent) or higher by Fitch; (B)(1) a rating of
BBB- (or the equivalent) or higher by S&P, (2) a rating of Ba1 (or the
equivalent) or higher by Moody’s and (3) a rating of BBB- (or the equivalent) or
higher by Fitch; or (C)(1) a rating of BB+ (or the equivalent) or higher by S&P,
(2) a rating of Baa3 (or the equivalent) or higher by Moody’s and (3) a rating
of BBB- (or the equivalent) or higher by Fitch; provided, that the U.S. Borrower
is under no obligation to seek a rating from Fitch.
“Guaranteed Obligations” has the meaning set forth in Section 7.01(a).
“Guaranteed Parties” means the Agents, Lenders, Issuing Banks, the Lender
Counterparties and shall include, without limitation, all former Agents,
Lenders, Issuing Banks, and Lender Counterparties to the extent that any
Obligations owing to such Persons were incurred while such Persons were Agents,
Lenders, Issuing Banks, or Lender Counterparties and such Obligations have not
been paid or satisfied in full.
“Guarantor” means (i) with respect to the Obligations of each Borrower, each
Subsidiary Guarantor, (ii) with respect to the Obligations of the European
Borrower and Hong Kong Borrower, the U.S. Borrower and (iii) with respect to all
Obligations of any Subsidiary arising under any Hedge Agreement, Cash Management
Agreement or Treasury Transaction, the U.S. Borrower.
“Guaranty” means the guaranty of each Guarantor set forth in Article VII.
“Hazardous Materials” means any pollutant, contaminant, chemical, waste,
material or substance, exposure to which or Release of which is prohibited,
limited or regulated by any Governmental Authority or which may or could pose a
hazard to human health and safety or to the indoor or outdoor environment,
including petroleum, petroleum products, asbestos, urea formaldehyde,
radioactive materials, polychlorinated biphenyls and toxic mold.
“Hedge Agreement” means an Interest Rate Agreement, a Commodity Agreement or a
Currency Agreement entered into with a Lender Counterparty.
“HIBO Rate” has the meaning set forth in the definition of “Eurocurrency Rate”.
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which


27
US-DOCS\106883637.15

--------------------------------------------------------------------------------





may hereafter be in effect and which allow a higher maximum non-usurious
interest rate than applicable laws now allow.
“Historical Financial Statements” means the audited consolidated financial
statements of the U.S. Borrower consisting of balance sheets as of February 3,
2019 and February 4, 2018 and income statements and statements of stockholders’
equity and cash flows for Fiscal Years 2016, 2017 and 2018 and an unqualified
audit report relating thereto.
“Hong Kong” means the Hong Kong Special Administrative Region of the People’s
Republic of China.
“Hong Kong Borrower” has the meaning specified in the preamble hereto.
“Hong Kong Dollars” means the lawful currency of Hong Kong.
“Hong Kong Revolving Commitment” means the commitment of a Lender to make or
otherwise fund any Hong Kong Revolving Loan and “Hong Kong Revolving
Commitments” means such Commitments of all Lenders in the aggregate. The amount
of each Lender’s Hong Kong Revolving Commitment, if any, is set forth on
Schedule 2.02 or in the applicable Assignment Agreement or Joinder Agreement, as
applicable, subject to any adjustment or reduction pursuant to the terms and
conditions hereof. The aggregate amount of the Hong Kong Revolving Commitments
as of the Closing Date is $50,000,000.
“Hong Kong Revolving Commitment Period” means the period from and including the
Closing Date to but excluding the Hong Kong Revolving Commitment Termination
Date.
“Hong Kong Revolving Commitment Termination Date” means the earliest to occur of
(i) the fifth anniversary of the Closing Date, which date is April 29, 2024,
(ii) the date such Hong Kong Revolving Commitments are permanently reduced to
zero pursuant to Section 2.13(b) or 2.14 and (iii) the date of the termination
of such Hong Kong Revolving Commitments pursuant to Section 8.01; provided, that
if any of the Hong Kong Revolving Commitments are extended pursuant to Section
2.26, the Hong Kong Revolving Commitment Termination Date relating to such
extended Hong Kong Revolving Commitments will be extended pursuant to Section
2.26.
“Hong Kong Revolving Exposure” means, with respect to any Lender as of any date
of determination, (i) prior to the termination of such Lender’s Hong Kong
Revolving Commitments, that Lender’s Hong Kong Revolving Commitment; and
(ii) after the termination of such Lender’s Hong Kong Revolving Commitments, the
Dollar Equivalent of the aggregate outstanding principal amount of the Hong Kong
Revolving Loans of that Lender.
“Hong Kong Revolving Loan” means Loans made by a Lender in respect of its Hong
Kong Revolving Commitment to the Hong Kong Borrower pursuant to Section 2.02(d)
and/or Section 2.24.
“Immaterial Subsidiary” means any Subsidiary that is not a Material Company.
“Increased Amount Date” has the meaning set forth in Section 2.24.
    


28
US-DOCS\106883637.15

--------------------------------------------------------------------------------





“Increased‑Cost Lender” has the meaning set forth in Section 2.23.
“Incremental Revolving Commitments” has the meaning set forth in Section 2.24.
“Incremental Revolving Loan” has the meaning set forth in Section 2.24.
“Incremental Revolving Loan Lender” has the meaning set forth in Section 2.24.
“Incremental Term Loan” has the meaning set forth in Section 2.24.
“Incremental Term Loan Commitments” has the meaning set forth in Section 2.24.
“Incremental Term Loan Exposure” means, with respect to any Lender, as of any
date of determination, the outstanding principal amount of the Incremental Term
Loans of such Lender.
“Incremental Term Loan Lender” has the meaning set forth in Section 2.24.
“Incremental Term Loan Maturity Date” means the date on which Incremental Term
Loans of a Series shall become due and payable in full hereunder, as specified
in the applicable Joinder Agreement, including by acceleration or otherwise.
“Incremental Term Loan Note” means a promissory note substantially in the form
of Exhibit B‑4, as it may be amended, restated, supplemented or otherwise
modified from time to time.
“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Finance Leases that is properly classified as a capitalized liability on a
balance sheet in conformity with GAAP; (iii) obligations evidenced by bonds,
debentures, notes or other similar instruments; (iv) any obligation owed for all
or any part of the deferred purchase price of property or services (excluding
trade accounts payable and accrued expenses in the ordinary course of business
which are not overdue for a period of more than 90 days or, if overdue for more
than 90 days, as to which a dispute exists and adequate reserves in conformity
with GAAP have been established on the books of such Person and any such
obligations incurred under ERISA), which purchase price is (a) due more than six
months from the date of incurrence of the obligation in respect thereof or (b)
evidenced by a note or similar written instrument in each case to the extent
that the same would be required to be shown as a long term liability on a
balance sheet prepared in accordance with GAAP (it being understood that the
amount of any such obligation shall be calculated in each case, in accordance
with GAAP); (v) all indebtedness secured by any Lien on any property or asset
owned or held by that Person regardless of whether the indebtedness secured
thereby shall have been assumed by that Person or is nonrecourse to the credit
of that Person (provided that if the recourse to such Person in respect of such
indebtedness is limited solely to the property subject to such Lien, the amount
of such indebtedness shall be deemed to be the fair market value (as determined
in good faith by such Person) of the property subject to such Lien or the amount
of such indebtedness if less); (vi) the face amount of any letter of credit
issued for the account of that Person or as to which that Person is otherwise
liable for reimbursement of drawings; provided such letter of credit is issued
by a Person other than the U.S. Borrower and its Subsidiaries; (vii) [reserved],
(viii) the net payments that such Person would have to make in the event of any
early termination, on the date Indebtedness of such Person is being determined,
in respect of any exchange traded or over the counter derivative


29
US-DOCS\106883637.15

--------------------------------------------------------------------------------





transaction, including any Hedge Agreement, in each case, whether entered into
for hedging or speculative purposes; provided, that in no event shall
obligations under any derivative transaction be deemed “Indebtedness” for any
purpose under Section 6.04 or for the purpose of calculating the Net Leverage
Ratio unless such obligations relate to a derivatives transaction which has been
terminated; (ix) the full outstanding balance of trade receivables, notes or
other instruments sold with full recourse in a factoring or similar transaction,
other than in any such case any thereof sold solely for purposes of collection
of delinquent accounts and (x) any Contingent Liability with respect to the
foregoing. The Indebtedness of any Person shall include the Indebtedness of any
other Person (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such Person, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other necessary response action related to the
Release or presence of any Hazardous Materials), expenses and disbursements of
any kind or nature whatsoever (including any of the foregoing in connection with
any investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Group Member, its Affiliates or any other Person, whether or
not any such Indemnitee shall be designated as a party or a potential party
thereto, and any fees or expenses incurred by Indemnitees in enforcing this
indemnity), whether direct, indirect, special or consequential and whether based
on any federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (i) this Agreement or the other Loan Documents or
the transactions contemplated hereby or thereby (including the Lenders’
agreement to make Credit Extensions, the syndication of the credit facilities
provided for herein or the use or intended use of the proceeds thereof, or any
enforcement of any of the Loan Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty)); (ii) the commitment letter (and any related fee letter) delivered by
any Agent or any Lender to the U.S. Borrower with respect to the transactions
contemplated by this Agreement;; (iii) any Environmental Claim relating to or
arising from, directly or indirectly, any past or present activity, operation,
land ownership, or practice of any Group Member; or (iv) any Loan or the use of
proceeds thereof.
“Indemnified Taxes” means any Taxes other than Excluded Taxes.
“Indemnitee” has the meaning set forth in Section 10.03(a).
“Installment” has the meaning set forth in Section 2.12(a).
“Installment Date” has the meaning set forth in Section 2.12(a).
“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under the
United States, multinational or foreign laws or otherwise, and the right to sue
or otherwise recover for any past, present and future infringement,


30
US-DOCS\106883637.15

--------------------------------------------------------------------------------





dilution, misappropriation, or other violation or impairment thereof, including
the right to receive all proceeds therefrom, including without limitation
license fees, royalties, income, payments, claims, damages and proceeds of suit,
now or hereafter due and/or payable with respect thereto.
“Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated EBITDA for the four‑Fiscal-Quarter period then ended
to (ii) Consolidated Cash Interest Expense for such four‑Fiscal-Quarter period.
“Interest Payment Date” means, with respect to (i) any Loan that is a Base Rate
Loan (including any Swing Line Loan in Dollars), any Canadian Prime Rate Loan
(including any Canadian Swing Line Loan) and any Swing Line Loan in Euros, each
March 31, June 30, September 30 and December 31 of each year, commencing on the
first such date to occur after the Closing Date and the final maturity date of
such Loan; and (ii) any Loan that is a Eurocurrency Rate Loan (other than a
Swing Line Loan in Euros), the last day of each Interest Period applicable to
such Loan; provided, that in the case of each Interest Period of longer than
three months “Interest Payment Date” shall also include each date that is three
months, or an integral multiple thereof, after the commencement of such Interest
Period.
“Interest Period” means, in connection with a Eurocurrency Rate Loan, an
interest period of one, two, three or six months (or, if available to all of the
Lenders, 12 months), as selected by the Borrowers in the applicable Borrowing
Notice or Conversion/Continuation Notice, (i) initially, commencing on the
Credit Date or Conversion/Continuation Date thereof, as the case may be; and
(ii) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided, that (a) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period in respect of a
Eurocurrency Rate Loan that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall, subject to clauses (c) and (d),
of this definition, end on the last Business Day of a calendar month; (c) no
Interest Period with respect to any portion of any Class of Term Loans shall
extend beyond such Class’s Term Loan Maturity Date; and (d) no Interest Period
with respect to any portion of any Class of Revolving Loans shall extend beyond
such Class’s Revolving Commitment Termination Date.
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with the operations of the Group
and not for speculative purposes.
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.


31
US-DOCS\106883637.15

--------------------------------------------------------------------------------





“Interpolated Rate” means, (a) in relation to the LIBO Rate, the rate which
results from interpolating on a linear basis between: (i) the applicable LIBO
Rate for the longest period (for which that LIBO Rate is available) which is
less than the Interest Period of that Loan and (ii) the applicable LIBO Rate for
the shortest period (for which that LIBO Rate is available) which exceeds the
Interest Period of that Loan, each as of approximately 11:00 a.m. (London,
England time) two Business Days prior to the commencement of such Interest
Period of that Loan, (b) in relation to the EURIBO Rate, the rate which results
from interpolating on a linear basis between: (i) the applicable EURIBO Rate for
the longest period (for which that EURIBO Rate is available) which is less than
the Interest Period of that Loan and (ii) the applicable EURIBO Rate for the
shortest period (for which that EURIBO Rate is available) which exceeds the
Interest Period of that Loan, each as of approximately 11:00 a.m. (Brussels,
Belgium time) two Business Days prior to the commencement of such Interest
Period of that Loan, (c) in relation to the CDOR Rate, the rate which results
from interpolating on a linear basis between: (i) the applicable CDOR Rate for
the longest period (for which that CDOR Rate is available) which is less than
the Interest Period of that Loan and (ii) the applicable CDOR Rate for the
shortest period (for which that CDOR Rate is available) which exceeds the
Interest Period of that Loan, each as of approximately 11:00 a.m. (Toronto time)
two Business Days prior to the commencement of such Interest Period of that Loan
and (d) in relation to the HIBO Rate, the rate which results from interpolating
on a linear basis between: (i) the applicable HIBO Rate for the longest period
(for which that HIBO Rate is available) which is less than the Interest Period
of that Loan and (ii) the applicable HIBO Rate for the shortest period (for
which that HIBO Rate is available) which exceeds the Interest Period of that
Loan, each as of approximately 11:00 a.m. (New York City time) two Business Days
prior to the commencement of such Interest Period of that Loan.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any standby Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance of such Letter of Credit).
“Issuance Notice” means a notice substantially in the form of Exhibit A‑3.
“Issuing Bank” means each of Barclays, Citi, Bank of America, N.A., JPMorgan and
Royal Bank of Canada as Issuing Bank hereunder, and any other Lender that has
notified the Administrative Agent that it has agreed to a request by the
Borrower Representative to become an Issuing Bank hereunder with respect to U.S.
Letters of Credit, European Letters of Credit or Canadian Letters of Credit, as
applicable, together with their respective permitted successors and assigns in
such capacity. Unless otherwise specified, in respect of any Letters of Credit,
“Issuing Bank” shall refer to the applicable Issuing Bank which has issued such
Letter of Credit. An Issuing Bank may perform its obligations hereunder through
any applicable branch thereof and such branch shall be treated as the applicable
Issuing Bank where applicable.
“Japanese Yen” means the lawful currency of Japan.
“Joinder Agreement” means an agreement substantially in the form of Exhibit G.
“JPMorgan” has the meaning specified in the preamble hereto.


32
US-DOCS\106883637.15

--------------------------------------------------------------------------------





“Judgment Currency” has the meaning set forth in Section 10.25.
“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or a Joinder Agreement. Unless the context clearly
indicates otherwise, the term “Lenders” shall include the Swing Line Lender.
“Lender Counterparty” means (a) each Person counterparty to a Hedge Agreement,
Cash Management Agreement or Treasury Transaction who is (or at the time such
Hedge Agreement, Cash Management Agreement or Treasury Transaction was entered
into, was) a Lender, an Agent or an Affiliate of any thereof and (b) any Person
who is an Agent or a Lender (and any Affiliate thereof) as of the Closing Date
but subsequently, whether before or after entering into a Hedge Agreement, Cash
Management Agreement or Treasury Transaction, ceases to be an Agent or a Lender,
as the case may be.
“Letter of Credit” means a U.S. Letter of Credit, a Canadian Letter of Credit
and/or a European Letter of Credit, as applicable.
“LIBO Rate” means the U.S. LIBO Rate, EURIBO Rate and Alternate Currency LIBO
Rate, as applicable.
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement having the practical effect
of any of the foregoing; provided that in no event shall an operating lease or
an agreement to sell be deemed to constitute a Lien.
“Loan” means a Term Loan, a Revolving Loan and a Swing Line Loan, which (i) in
the case of Loans denominated in Dollars, may be a Base Rate Loan or a
Eurocurrency Rate Loan, (ii) in the case of Loans denominated in Euros, Hong
Kong Dollars or an Other Foreign Currency, shall be a Eurocurrency Rate Loan and
(iii) in the case of Loans denominated in Canadian Dollars, may be a Canadian
Prime Rate Loan or a Eurocurrency Rate Loan.
“Loan Document” means any of this Agreement, the Notes, if any, each Joinder
Agreement, any documents or certificates executed by the Borrowers in favor of
any Issuing Bank relating to Letters of Credit and all other documents,
instruments or agreements executed and delivered by a Loan Party for the benefit
of any Agent, any Issuing Bank or any Lender in connection herewith on or after
the Closing Date.
“Loan Party” means each Borrower and each Guarantor.
“Margin Stock” has the meaning given in Regulation U of the Board of Governors
as in effect from time to time.
“Market Disruption” means any Interest Rate Determination Date on which (i) the
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), with respect to any
Eurocurrency Rate Loans, that by reason of circumstances affecting the London
interbank market adequate and fair means do not exist for ascertaining the
interest rate applicable to such Loans on the basis provided for in the
definition of Eurocurrency Rate, or (ii) before the close of business in London
on such Interest Rate Determination Date, the


33
US-DOCS\106883637.15

--------------------------------------------------------------------------------





Administrative Agent receives notifications from a Lender or Lenders (whose
aggregate exposure in respect of any Class of Loans exceeds 50.0% of that Class
of Loans) that the cost to it of obtaining matching deposits in the London
interbank market would be in excess of the Eurocurrency Rate.
“Material Adverse Effect” means any event, development or circumstance that has
had or would reasonably be expected to have a material adverse effect on (i) the
business, assets, operations or financial condition of the Group (other than any
Securitization Subsidiary) taken as a whole; (ii) the ability of the Loan
Parties (taken as a whole) to pay the Obligations under the Loan Documents; or
(iii) the rights and remedies available to, or conferred upon, any Agent and any
Lender or any other Guaranteed Party under any Loan Document in any manner
(including the legality, validity, binding effect or enforceability of the Loan
Documents against the Loan Parties) that would be prejudicial to the interests
of the Guaranteed Parties, taken as a whole.
“Material Company” means (i) any Group Member that is listed in Schedule 1.01(g)
or (ii) any Group Member that has (x) Group Member Adjusted EBITDA or (y) Group
Member Assets representing, respectively, 5% or more of Consolidated EBITDA or
Consolidated Total Assets. For this purpose:
(a)    the (i) Group Member Adjusted EBITDA and (ii) Group Member Assets will be
determined from its financial statements upon which the latest audited financial
statements of the Group have been based;
(b)    if a Subsidiary becomes a Group Member after the date on which the latest
audited financial statements of the Group have been prepared, the (i) Group
Member Adjusted EBITDA or (ii) Group Member Assets of that Subsidiary will be
determined from its latest financial statements;
(c)    the (i) Consolidated EBITDA and (ii) Consolidated Total Assets will be
determined from its latest audited financial statements, adjusted (where
appropriate) to take into account pro forma adjustments of the type described in
the definition of “Consolidated EBITDA” and “Consolidated Total Assets”, as
applicable; and
(d)    if a Material Company disposes of all or substantially all of its assets
to another Group Member, it will immediately cease to be a Material Company and
the other Group Member (if it is not already) will immediately become a Material
Company.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Borrowers or any Subsidiary in an individual
principal amount (or Net Mark-to-Market Exposure) of $150,000,000 or more.
“Material Intellectual Property” means any Intellectual Property that is
material to the business of any Group Member.
“MLPFS” has the meaning specified in the preamble hereto.
“Moody’s” means Moody’s Investors Service, Inc.




34
US-DOCS\106883637.15

--------------------------------------------------------------------------------





“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) or Section 4001(a)(3) of ERISA.
“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.
“Net Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter of
(i) Consolidated Total Net Debt as of such day to (ii) Consolidated EBITDA for
the four‑Fiscal-Quarter period ending on such date.
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedge Agreements or other Indebtedness of
the type described in clause (g) of the definition thereof. As used in this
definition, “unrealized losses” means the fair market value of the cost to such
Person of replacing such Hedge Agreement or such other Indebtedness as of the
date of determination (assuming the Hedge Agreement or such other Indebtedness
were to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Hedge Agreement or
such other Indebtedness as of the date of determination (assuming such Hedge
Agreement or such other Indebtedness were to be terminated as of that date).
“Non-Consenting Lender” has the meaning set forth in Section 2.23.
“Non-Extending Lender” has the meaning set forth in Section 2.26(c).
“Non‑U.S. Lender” has the meaning set forth in Section 2.20(c).
“Note” means a Tranche A Term Loan Note, an Incremental Term Loan Note, a
Revolving Loan Note or a Swing Line Note.
“Notice” means a Borrowing Notice, an Issuance Notice, or a Conversion/
Continuation Notice.
“Obligations” means all obligations of every nature of each Loan Party (and, in
the Borrower Representative’s sole discretion, any obligations of a Subsidiary
under Hedging Agreements, Cash Management Agreements and Treasury Transactions),
including obligations from time to time owed to Guaranteed Parties, under any
Loan Document, Ancillary Facility, Hedge Agreement, Cash Management Agreement or
Treasury Transaction whether for principal, interest (including interest which,
but for the filing of a petition in bankruptcy, would have accrued on any
Obligation, whether or not a claim is allowed for such interest in the related
bankruptcy proceeding), reimbursement of amounts drawn under Letters of Credit,
payments for early termination of Hedge Agreements, fees, expenses,
indemnification or otherwise; provided, that at no time shall Obligations
include any Excluded Swap Obligations.
“Organizational Documents” means, with respect to any Person, all formation,
organizational and governing documents, instruments and agreements, including
(i) with respect to any corporation, its certificate or articles of
incorporation or organization, its by‑laws, any memorandum of incorporation or
other constitutional documents, (ii) with respect to any limited partnership,
its certificate of limited partnership and its partnership agreement, (iii) with
respect to any general partnership, its partnership agreement (if any) and
(iv) with respect to any limited liability company, its certificate of
incorporation or formation (and any amendments thereto), certificate of


35
US-DOCS\106883637.15

--------------------------------------------------------------------------------





incorporation on change of name (if any), its memorandum and articles of
association (if any), its articles of organization (if any), the shareholders’
list (if any) and its limited liability company agreement or operating
agreement. In the event any term or condition of this Agreement or any other
Loan Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.
“Other Foreign Currencies” means Japanese Yen, Pounds Sterling, Australian
Dollars and Swiss Francs, in each case which are readily available in the amount
required and freely convertible into Euro in the relevant interbank market, or
any other currency which is approved in accordance with Section 1.06. 
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes, charges or similar levies (and interest, fines, penalties and additions
related thereto) arising from any payment made hereunder or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, this Agreement or any other Loan Document.
“Parent Entity” has the meaning set forth in the definition of “Change of
Control”.
“Participant Register” has the meaning set forth in Section 10.06(g)(iv).
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56.
“Payment in Full” or “Paid in Full” means the payment in full of all Obligations
(other than obligations under Hedge Agreements, Cash Management Agreements or
Treasury Transactions not yet due and payable and contingent obligations not yet
due and payable) and cancellation, expiration or Cash Collateralization of all
Letters of Credit and termination of all Commitments to lend under this
Agreement.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 or Section 430 of the Internal Revenue Code or
Title IV or Section 302 or Section 303 of ERISA.
“Permitted Liens” means:
(a)    Liens granted by any Subsidiary of the U.S. Borrower in favor of the U.S.
Borrower or any other Subsidiary of the U.S. Borrower;
(b)    Liens (other than Liens created or imposed under ERISA) for taxes,
assessments or governmental charges or levies not overdue for a period of more
than 30 days or Liens for taxes being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;


36
US-DOCS\106883637.15

--------------------------------------------------------------------------------





(c)    Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business;
(d)    Liens (other than Liens created or imposed under ERISA) incurred or
deposits made by the U.S. Borrower and its Subsidiaries in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);
(e)    Liens in connection with judgment bonds so long as the enforcement of
such Liens is effectively stayed and the claims secured thereby are being
contested in good faith by appropriate proceedings and as to which appropriate
reserves are being maintained in accordance with generally accepted accounting
practices;
(f)    zoning restrictions, easements, rights of way and other encumbrances on
title to real property that do not render title to the property encumbered
thereby unmarketable or materially adversely affect the use of such property for
its present purposes;
(g)    leases or subleases granted to others not interfering in any material
respect with the business of the U.S. Borrower and its Subsidiaries taken as a
whole and any interest of title of any lessor under any lease;
(h)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(i)    normal and customary rights of setoff or pledge upon deposits of cash in
favor of banks or other depository institutions and Liens of a collection bank
arising under Section 4-210 of the UCC on items in the course of collection;
(j)    Liens on any inventory of the U.S. Borrower or any of its Subsidiaries in
favor of a vendor of such inventory, arising in the normal course of business
upon its sale to the U.S. Borrower or any such Subsidiary;
(k)    Liens in respect of licensing of Intellectual Property in the ordinary
course of business;
(l)    protective UCC filings with respect to any leased or consigned personal
property;
(m)    Liens on insurance policies and the proceeds thereof securing the
financing or payment of premiums with respect thereto in the ordinary course of
business, to the extent not exceeding the amount of such premiums;
(n)    Liens incurred in the ordinary course of business on the proceeds of
prepaid cards or stored value cards; and


37
US-DOCS\106883637.15

--------------------------------------------------------------------------------





(o)    Liens on cash or cash equivalents that are the proceeds of any
Indebtedness issued in escrow or that have been deposited pursuant to discharge,
redemption or defeasance provisions under the indenture or similar instrument
governing any Indebtedness.
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
“Platform” means IntraLinks, SyndTrak or another relevant website or other
information platform through which the Lenders can receive information.
“Pledge and Security Agreement” means an agreement in form and substance
substantially consistent with the U.S. Pledge and Security Agreement, dated as
of February 13, 2013, executed by the U.S. Borrower and each U.S. Guarantor (as
defined in the Existing Credit Agreement) (other than CKI and the CKI Affiliates
(each as defined in the Existing Credit Agreement)), as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
modified to include customary provisions regarding notices, collateral
deliveries and information with respect to any collateral pledged thereunder and
requirements with respect to after acquired assets (in each case, substantially
consistent with those set forth in the Existing Credit Agreement), and such
other provisions as the Borrower Representative and the Administrative Agent
shall reasonably agree.
“Pounds Sterling” means the lawful currency of the United Kingdom.
“Pricing Level Adjustment” means, for purposes of determining the Applicable
Margin and the Applicable Revolving Commitment Fee Percentage, (a) if the Public
Debt Rating shall fall within a different pricing level than the Net Leverage
Ratio, the Applicable Margin and the Applicable Revolving Commitment Fee
Percentage shall be based upon the lower pricing level unless such Public Debt
Rating and Net Leverage Ratio differ by two or more pricing levels, in which
case the applicable pricing level will be deemed to be one pricing level below
the higher of such pricing levels, (b) if only one of S&P and Moody’s have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Revolving
Commitment Fee Percentage shall be determined by reference to the available
rating, (c) if neither S&P nor Moody’s shall have in effect a Public Debt
Rating, the Public Debt Ratings component (but not, for the avoidance of doubt,
the Net Leverage Ratio component) of the applicable margin and the commitment
fee shall be set in accordance with pricing level V under the charts set forth
in the definition of “Applicable Margin” and “Applicable Revolving Commitment
Fee Percentage”, as applicable, (d) if the Public Debt Ratings established by
S&P and Moody’s shall fall within different pricing levels, the Applicable
Margin and the Applicable Revolving Commitment Fee Percentage shall be based
upon the higher rating unless such ratings differ by two or more pricing levels,
in which case the applicable pricing level will be deemed to be one pricing
level below the higher of such pricing levels, (e) if S&P or Moody’s shall
change the basis on which ratings are established, each reference to the Public
Debt Rating announced by S&P or Moody’s, as the case may be, shall refer to the
then equivalent rating by S&P or Moody’s, as the case may be, and (f) if the
Borrowers fail to deliver the financial statements or Compliance Certificate
within the time period specified in Section 5.08(a) or (b), as applicable, then,
during the period from the date such financial statements or Compliance
Certificate were required to have


38
US-DOCS\106883637.15

--------------------------------------------------------------------------------





been delivered until delivery, the Net Leverage Ratio component (but not, for
the avoidance of doubt, the Public Debt Ratings component) of the Applicable
Margin for the Term Loans and the Revolving Loans shall be set in accordance
with pricing level V under the chart set forth under the definition “Applicable
Margin” and the Net Leverage Ratio component (but not, for the avoidance of
doubt, the Public Debt Ratings component) of the Applicable Revolving Commitment
Fee Percentage shall be set in accordance with pricing level V under the chart
set forth under the definition “Applicable Revolving Commitment Fee Percentage”,
as applicable.
“Prime Rate” has the meaning set forth in the definition of “Base Rate”.
“Principal Office” means, for each of the Administrative Agent, each Swing Line
Lender and each Issuing Bank, such Person’s “Principal Office” which, in the
case of the Administrative Agent, may include one or more separate offices with
respect to Approved Currencies as set forth on Schedule 10.01(a), or such other
office or office of a third party or sub-agent, as appropriate, as such Person
may from time to time designate in writing to the Borrowers, the Administrative
Agent and each Lender.
“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Tranche A Term Loans of any Lender, as the context
requires, the percentage obtained by dividing (x) the Tranche A Term Loan
Exposure of that Lender by (y) the aggregate Tranche A Term Loan Exposure of all
Lenders; (ii) with respect to all payments, computations and other matters
relating to the Revolving Commitment or Revolving Loans of any Lender or any
Letters of Credit issued or participations purchased therein by any Lender or
any participations in any Swing Line Loans purchased by any Lender, as the
context requires, the percentage obtained by dividing (w) (1) the U.S. Revolving
Exposure of that Lender by (2) the aggregate U.S. Revolving Exposure of all
Lenders, (x) (1) the European Revolving Exposure of that Lender by (2) the
aggregate European Revolving Exposure of all Lenders, (y) (1) the Hong Kong
Revolving Exposure of that Lender by (2) the aggregate Hong Kong Revolving
Exposure of all Lenders or (z) (1) the Canadian Revolving Exposure of that
Lender by (2) the aggregate Canadian Revolving Exposure of all Lenders; and
(iii) with respect to all payments, computations, and other matters relating to
Incremental Term Loan Commitments or Incremental Term Loans of a particular
Series, the percentage obtained by dividing (x) the Incremental Term Loan
Exposure of that Lender with respect to that Series by (y) the aggregate
Incremental Term Loan Exposure of all Lenders with respect to that Series. For
all other purposes with respect to each Lender, “Pro Rata Share” means the
percentage obtained by dividing (i) an amount equal to the sum of the Tranche A
Term Loan Exposure, the Revolving Exposure and the Incremental Term Loan
Exposure of that Lender, by (ii) an amount equal to the sum of the aggregate
Tranche A Term Loan Exposure, the aggregate Revolving Exposure and the aggregate
Incremental Term Loan Exposure of all Lenders.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.






39
US-DOCS\106883637.15

--------------------------------------------------------------------------------





“Public Debt Rating” means, as of any date, the public rating that has been most
recently announced by S&P and/or Moody’s (and/or, at the Borrower
Representative’s election (in its sole discretion) for purposes of determining
whether the Guarantee Release Date has occurred, Fitch), as the case may be,
with respect to the senior, unsecured, non-credit enhanced, long-term debt of
the U.S. Borrower, or if any such rating agency shall have issued more than one
such public rating, the lowest such public rating issued by such rating agency.
“Qualified Securitization Financing” means any transaction or series of
transactions entered into by a Group Member pursuant to which such Group Member,
sells, conveys, contributes, assigns, grants an interest in or otherwise
transfers to a Securitization Subsidiary, Securitization Assets (and/or grants a
security interest in such Securitization Assets transferred or purported to be
transferred to such Securitization Subsidiary), and which Securitization
Subsidiary funds the acquisition of such Securitization Assets (i) with cash,
(ii) through the issuance to such Group Member of Seller’s Retained Interests or
an increase in such Seller’s Retained Interests, and/or (iii) with proceeds from
the sale, pledge or collection of Securitization Assets.
“Qualifying Acquisition” shall mean any Subject Acquisition with Acquisition
Consideration of at least $200,000,000.
“RBCCM” means RBC Capital Markets, LLC.
“Real Estate Assets” means, at any time of determination, any interest (fee or
leasehold) then owned by the U.S. Borrower or any of its Subsidiaries in any
real property.
“Refunded Swing Line Loans” has the meaning set forth in Section 2.03(b)(iv).
“Register” has the meaning set forth in Section 2.07(b).
“Regulation” has the meaning set forth in Section 4.21.
“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.
“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time.
“Reimbursement Date” has the meaning set forth in Section 2.04(d)(i).
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.




40
US-DOCS\106883637.15

--------------------------------------------------------------------------------





“Relevant Jurisdiction” means, in relation to a Loan Party: (i) its jurisdiction
of organization; (ii) any jurisdiction where any asset subject to or intended to
be subject to the Security Documents to be created by it is situated; and
(iii) any jurisdiction where it conducts its business.
“Replacement Lender” has the meaning set forth in Section 2.23.
“Required Lenders” means one or more Lenders having or holding Tranche A Term
Loan Exposure, Incremental Term Loan Exposure and/or Revolving Exposure and
representing more than 50.0% of the sum of (i) the aggregate Tranche A Term Loan
Exposure of all Lenders, (ii) the aggregate Revolving Exposure of all Lenders
and (iii) the aggregate Incremental Term Loan Exposure of all Lenders.
“Revolving Commitment” means a U.S. Revolving Commitment, a Canadian Revolving
Commitment, a European Revolving Commitment and/or a Hong Kong Revolving
Commitment, as applicable.
“Revolving Commitment Period” means the U.S. Revolving Commitment Period, the
Canadian Revolving Commitment Period, the European Revolving Commitment Period
or the Hong Kong Revolving Commitment Period, as applicable.
“Revolving Commitment Termination Date” means the U.S. Revolving Commitment
Termination Date, the Canadian Revolving Commitment Termination Date, the
European Revolving Commitment Termination Date or the Hong Kong Revolving
Commitment Termination Date, as applicable.
“Revolving Exposure” means, with respect to any Lender as of any date of
determination, the sum of such Lender’s U.S. Revolving Exposure, Canadian
Revolving Exposure, European Revolving Exposure and Hong Kong Revolving
Exposure.
“Revolving Lenders” means the Lenders having Revolving Exposure.
“Revolving Loan” means a U.S. Revolving Loan, a Canadian Revolving Loan, a
European Revolving Loan and/or a Hong Kong Revolving Loan, as applicable.
“Revolving Loan Note” means a promissory note substantially in the form of
Exhibit B‑2, as it may be amended, restated, supplemented or otherwise modified
from time to time.
“Royal Bank” has the meaning specified in the preamble hereto.
“S&P” means Standard & Poor’s Financial Services LLC.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
the Balkans, Belarus, Burma, Cote D’Ivoire (Ivory Coast), Cuba, Democratic
Republic of Congo, Iran, Iraq, Liberia, North Korea, Sudan, Syria and Zimbabwe).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the Office of the Superintendent of Financial Institutions,


41
US-DOCS\106883637.15

--------------------------------------------------------------------------------





the European Union or Her Majesty’s Treasury of the United Kingdom, and (b) any
Person majority-owned or controlled by any such Person or Persons described in
the foregoing clause (a).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the European
Union or Her Majesty’s Treasury of the United Kingdom or (c) the Office of the
Superintendent of Financial Institutions.
“Screen Rate” means, in relation to a Loan denominated in Dollars or Other
Foreign Currency, the ICE Benchmark Administration London Interbank Offered Rate
for the relevant currency and Interest Period, in relation to a Loan denominated
in Hong Kong Dollars, the HIBO Rate for the relevant Interest Period, in
relation to a Loan denominated in Canadian Dollars, the CDOR Rate for the
relevant Interest Period and in relation to a Loan denominated in Euros, the
percentage rate per annum determined by the Banking Federation of the European
Union for the relevant period, in each case, displayed on the appropriate page
of the Reuters screen. If the agreed page is replaced or service ceases to be
available, the Administrative Agent may specify another page or service
displaying the appropriate rate.
“SEC” means the United States Securities and Exchange Commission and any
successor Governmental Authority performing a similar function.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Securitization Assets” means any accounts receivable owed to a Group Member
(whether now existing or arising or acquired in the future) arising in the
ordinary course of business from the sale of goods or services, all collateral
securing such accounts receivable, all contracts and contract rights and all
guarantees or other obligations in respect of such accounts receivable, all
proceeds of such accounts receivable and other assets (including contract
rights) which are of the type customarily transferred or in respect of which
security interests are customarily granted in connection with securitizations of
accounts receivable and which are sold, conveyed, contributed, assigned, pledged
or otherwise transferred by such Group Member to a Securitization Subsidiary.
“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant with respect to such Securitization Assets, including as a
result of a receivable or portion thereof becoming subject to any asserted
defense, dispute, off set, counterclaim or other dilution of any kind as a
result of any action taken by, any failure to take action by or any other event
relating to the seller, but in each case, not as a result of such receivable
being or becoming uncollectible for credit reasons.
“Securitization Subsidiary” means a Wholly-Owned Subsidiary of the U.S. Borrower
(or another Person formed for the purposes of engaging in a Qualified
Securitization Financing in which any Group Member makes an investment and to
which such Group Member transfers, contributes, sells, conveys or grants a
security interest in Securitization Assets) that engages in no activities other
than in connection with the acquisition and/or financing of Securitization
Assets of the Group, all


42
US-DOCS\106883637.15

--------------------------------------------------------------------------------





proceeds thereof and all rights (contingent and other), collateral and other
assets relating thereto, and any business or activities incidental or related to
such business, and which is designated by the Board of Directors of the U.S.
Borrower (or a duly authorized committee thereof) or such other Person (as
provided below) as a Securitization Subsidiary and (a) no portion of the
Indebtedness or any other obligations (contingent or otherwise) of which (i) is
guaranteed by any Group Member, other than another Securitization Subsidiary
(excluding guarantees of obligations (other than the principal of, and interest
on, Indebtedness) pursuant to Standard Securitization Undertakings), (ii) is
recourse to or obligates any Group Member, other than another Securitization
Subsidiary, in any way other than pursuant to Standard Securitization
Undertakings or (iii) subjects any property or asset (other than Securitization
Assets) of any Group Member, other than another Securitization Subsidiary,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings, (b) with which no
Group Member, other than another Securitization Subsidiary, has any material
contract, agreement, arrangement or understanding other than (i) the applicable
receivables purchase agreements and related agreements, in each case, having
reasonably customary terms, or (ii) on terms which the U.S. Borrower reasonably
believes to be no less favorable to the applicable Group Member than those that
might be obtained at the time from Persons that are not Affiliates of the Group
and (c) to which no Group Member other than another Securitization Subsidiary,
has any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results. Any such
designation by the Board of Directors of the U.S. Borrower (or a duly authorized
committee thereof) or such other Person shall be evidenced to the Administrative
Agent by delivery to the Administrative Agent of a certified copy of the
resolution of the Board of Directors of the U.S. Borrower (or a duly authorized
committee thereof) or such other Person giving effect to such designation and a
certificate executed by an Authorized Officer certifying that such designation
complied with the foregoing conditions.
“Security Documents” means, when and if executed, the Pledge and Security
Agreement and all other instruments, documents and agreements delivered by the
U.S. Borrower or any Guarantor pursuant to this Agreement or any of the other
Loan Documents in order to grant to the Collateral Agent, for the benefit of the
Guaranteed Parties, a lien on any assets or property of the U.S. Borrower or
that Guarantor as security for all or certain of the Obligations.
“Seller’s Retained Interests” means the debt or Equity Interests held by any
Group Member in a Securitization Subsidiary to which Securitization Assets have
been transferred, including any such debt or equity received as consideration
for or as a portion of the purchase price for the Securitization Assets
transferred, or any other instrument through which such Group Member has rights
to or receives distributions in respect of any residual or excess interest in
the Securitization Assets.
“Series” has the meaning set forth in Section 2.24.
“Solvency Certificate” means a Solvency Certificate of the Financial Officer
substantially in the form of Exhibit E‑2.






43
US-DOCS\106883637.15

--------------------------------------------------------------------------------





“Solvent” means, with respect to the Group on a consolidated basis, that as of
the date of determination, (a) the sum of the Group’s debt (including contingent
liabilities) does not exceed the present fair saleable value of the Group’s
present assets; (b) the Group’s capital is not unreasonably small in relation to
its business as of the date of determination; and (c) the Group has not incurred
and does not intend to incur, or believe (nor should it reasonably believe) that
it will incur, Indebtedness beyond its ability to pay such Indebtedness as they
become due (whether at maturity or otherwise). For purposes of this definition,
the amount of any contingent liability at any time shall be computed as the
amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability (irrespective of whether such contingent liabilities meet
the criteria for accrual under Statement of Financial Accounting Standard
No. 5).
“Springing Lien Period” means the period from and after the date on which a
Springing Lien Trigger Event occurs and the U.S. Borrower and the Subsidiary
Guarantors have complied with Section 5.13 to but excluding the Guarantee
Release Date.
“Springing Lien Trigger Event” means the Public Debt Rating is (1) a rating of
BB+ (or the equivalent) or lower by S&P and (2) a rating of Ba1 (or the
equivalent) or lower by Moody’s.
“Standard Securitization Undertakings” means representations, warranties,
covenants, Securitization Repurchase Obligations and indemnities entered into by
any Group Member that are reasonably customary in accounts receivable
securitization transactions.
“Subject Acquisition” means any acquisition by the U.S. Borrower and/or any of
its Wholly‑Owned Subsidiaries of, or any transaction that results in the U.S.
Borrower and/or any of its Wholly-Owned Subsidiaries owning, whether by
purchase, merger, exclusive inbound license, transfer of rights under copyright
or otherwise, all or substantially all of the assets of, all of the Equity
Interests of, or a business line or unit or a division of, any Person.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50.0% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding;
provided, further, that for purposes of Article IV and Article V, no
Securitization Subsidiary shall be considered a Subsidiary of the U.S. Borrower;
provided, further, that, notwithstanding anything contained herein or otherwise,
for purposes of this Agreement and any other Loan Document, the CKI Trust shall
not be considered a Subsidiary of the U.S. Borrower; and provided, further,
that, unless the context otherwise requires, a Subsidiary shall mean a direct or
indirect Subsidiary of the U.S. Borrower.


44
US-DOCS\106883637.15

--------------------------------------------------------------------------------





“Subsidiary Guarantor” means each U.S. Subsidiary that is a Wholly-Owned
Subsidiary and has become a party hereto as a Guarantor; provided that, in no
event shall any of the following Persons be required to become a Subsidiary
Guarantor:
(a)    Immaterial Subsidiaries;
(b)    any Subsidiary that is prohibited by applicable law, rule, regulation or
contract (with respect to any such contractual restriction, only to the extent
existing on the Closing Date or on the date the applicable Person becomes a
direct or indirect Subsidiary of the U.S. Borrower so long as such contractual
restriction was not created in contemplation of the provisions of a Guaranty)
from guaranteeing the Obligations hereunder or which would require governmental
(including regulatory) consent, approval, license or authorization to provide a
Guaranty (unless such consent, approval, license or authorization has been
received);
(c)    any Subsidiary that becomes a Subsidiary after the Closing Date for which
the provision of a Guaranty could reasonably be expected to result in a material
adverse tax consequence to the U.S. Borrower or one of its subsidiaries as
determined in good faith by the U.S. Borrower;
(d)    any Subsidiary that owns, directly, or indirectly, no material assets
other than the Equity Interests (or Equity Interests and Indebtedness) of one or
more Foreign Subsidiaries; or
(e)    any Securitization Subsidiary;
provided, further, that after the Guarantee Release Date, upon written notice by
the U.S. Borrower to the Administrative Agent, any U.S. Subsidiary that has been
released from its Guaranty shall not be a Subsidiary Guarantor hereunder (unless
the Borrower Representative has elected, at its option, to cause such U.S.
Subsidiary to be a Subsidiary Guarantor hereunder).
“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swing Line Lender” means each of the Canadian Swing Line Lender, the European
Swing Line Lender and the U.S. Swing Line Lender, as applicable.
“Swing Line Loan” means a Canadian Swing Line Loan, a European Swing Line Loan
or a U.S. Swing Line Loan, as applicable, as applicable.
“Swing Line Note” means a promissory note substantially in the form of
Exhibit B‑3, as it may be amended, restated, supplemented or otherwise modified
from time to time.
“Swiss Francs” means the lawful currency of Switzerland.
“Syndication Agents” has the meaning specified in the preamble hereto.




45
US-DOCS\106883637.15

--------------------------------------------------------------------------------





“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (and interest, fines, penalties and additions
related thereto) of any nature and whatever called, imposed, levied, collected,
withheld or assessed by any Governmental Authority.
“Term Loan” means a Tranche A Dollar Term Loan, a Tranche A Euro Term Loan and
an Incremental Term Loan.
“Term Loan Commitment” means the Tranche A Dollar Term Loan Commitment or the
Tranche A Euro Term Loan Commitment of a Lender, and “Term Loan Commitments”
means such Commitments of all Lenders.
“Term Loan Maturity Date” means the Tranche A Dollar Term Loan Maturity Date,
the Tranche A Euro Term Loan Maturity Date and the Term Loan Maturity Date of
any Series of Incremental Term Loans.
“Terminated Lender” has the meaning set forth in Section 2.23.
“Total Utilization of Canadian Revolving Commitments” means, as at any date of
determination, the Foreign Currency Equivalent of the sum of (i) the aggregate
principal amount of all outstanding Canadian Revolving Loans (other than
Canadian Revolving Loans made for the purpose of repaying any Refunded Swing
Line Loans or reimbursing the applicable Issuing Bank for any amount drawn under
any Canadian Letter of Credit, but not yet so applied), (ii) the aggregate
principal amount of all outstanding Canadian Swing Line Loans and (iii) the
Canadian Letter of Credit Usage.
“Total Utilization of European Revolving Commitments” means, as at any date of
determination, the Euro Equivalent of the sum of (i) the aggregate principal
amount of all outstanding European Revolving Loans (other than European
Revolving Loans made for the purpose of repaying any Refunded Swing Line Loans
or reimbursing the applicable Issuing Bank for any amount drawn under any
European Letter of Credit, but not yet so applied) (ii) the aggregate principal
amount of all outstanding European Swing Line Loans and (iii) the European
Letter of Credit Usage.
“Total Utilization of Hong Kong Revolving Commitments” means, as at any date of
determination, the Dollar Equivalent of the aggregate principal amount of all
outstanding Hong Kong Revolving Loans.
“Total Utilization of U.S. Revolving Commitments” means, as at any date of
determination, the Dollar Equivalent of the sum of (i) the aggregate principal
amount of all outstanding U.S. Revolving Loans (other than U.S. Revolving Loans
made for the purpose of repaying any Refunded Swing Line Loans or reimbursing
the applicable Issuing Bank for any amount drawn under any U.S. Letter of
Credit, but not yet so applied), (ii) the aggregate principal amount of all
outstanding U.S. Swing Line Loans and (iii) the U.S. Letter of Credit Usage.
“Tranche A Dollar Term Loan” means a Tranche A Term Loan made by a Lender to the
U.S. Borrower in Dollars on the Closing Date pursuant to Section 2.01(a). The
aggregate amount of Tranche A Dollar Term Loans as of the Closing Date after
giving effect to the making thereof, is $1,093,230,000.




46
US-DOCS\106883637.15

--------------------------------------------------------------------------------





“Tranche A Dollar Term Loan Commitment” means the commitment of a Lender to make
or otherwise to fund a Tranche A Term Loan in Dollars. The amount of each
Lender’s Tranche A Dollar Term Loan Commitment as of the Closing Date, if any,
is set forth on Schedule 2.01(a) or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof.
“Tranche A Dollar Term Loan Exposure” means, with respect to any Lender, as of
any date of determination, the outstanding principal amount of the Tranche A
Dollar Term Loans of such Lender; provided, that at any time prior to the making
of the Tranche A Dollar Term Loans, the Tranche A Dollar Term Loan Exposure of
any Lender shall be equal to such Lender’s Tranche A Dollar Term Loan
Commitment.
“Tranche A Dollar Term Loan Maturity Date” means, the earlier of (i) the fifth
anniversary of the Closing Date, which date is April 29, 2024, and (ii) the date
on which all Tranche A Dollar Term Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise.
“Tranche A Euro Term Loan” means a Tranche A Term Loan made by a Lender to the
European Borrower in Euros on the Closing Date pursuant to Section 2.01(a)
denominated in Euros. The aggregate amount of Tranche A Euro Term Loans as of
the Closing Date after giving effect to the making thereof, is €500,000,000.
“Tranche A Euro Term Loan Commitment” means the commitment of a Lender to make
or otherwise to fund a Tranche A Euro Term Loan. The amount of each Lender’s
Tranche A Euro Term Loan Commitment as of the Closing Date, if any, is set forth
on Schedule 2.01(a) or in the applicable Assignment Agreement, subject to any
adjustment or reduction pursuant to the terms and conditions hereof.
“Tranche A Euro Term Loan Exposure” means, with respect to any Lender, as of any
date of determination, the outstanding principal amount of the Tranche A Euro
Term Loans of such Lender; provided, that at any time prior to the making of the
Tranche A Euro Term Loans, the Tranche A Euro Term Loan Exposure of any Lender
shall be equal to such Lender’s Tranche A Euro Term Loan Commitment.
“Tranche A Euro Term Loan Maturity Date” means, the earlier of (i) the fifth
anniversary of the Closing Date, which date is April 29, 2024, and (ii) the date
on which all Tranche A Euro Term Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise.
“Tranche A Term Loan” means Loans made by a Lender in respect of its Tranche A
Dollar Term Loan Commitment to the U.S. Borrower and/or its Tranche A Euro Term
Loan Commitment to the European Borrower pursuant to Section 2.01 and/or Section
2.24.
“Tranche A Term Loan Exposure” means Tranche A Dollar Term Loan Exposure and
Tranche A Euro Term Loan Exposure.
“Tranche A Term Loan Note” means a promissory note substantially in the form of
Exhibit B‑1, as it may be amended, restated, supplemented or otherwise modified
from time to time.


47
US-DOCS\106883637.15

--------------------------------------------------------------------------------





“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
Credit Extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder, the repayment or refinancing of Indebtedness under the
Existing Credit Agreement, all transactions in connection with or related to the
foregoing and the payment of fees, costs and expenses relating to each of the
foregoing.
“Treasury Transaction” means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price and not for speculative purposes.
“Type of Loan” means (i) with respect to either Term Loans or Revolving Loans, a
Base Rate Loan, a Eurocurrency Rate Loan or a Canadian Prime Rate Loan and
(ii) with respect to Swing Line Loans, a Base Rate Loan, a Canadian Prime Rate
Loan or an Euro Overnight Index Average Rate Loan.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
“UCP” means, with respect to any commercial Letter of Credit, the “Uniform
Customs and Practice for Documentary Credits” published by the International
Chamber of Commerce as Publication No. 600 (or such later version thereof as may
be in effect at the time of issuance of such commercial Letter of Credit).
“UK” means the United Kingdom.
“Unrestricted Cash” means, with respect to any Person, as of any date of
determination, cash or cash equivalents of such Person and its Subsidiaries that
would not appear as “restricted”, in accordance with GAAP, on a consolidated
balance sheet of such Person and its Subsidiaries as of such date.
“U.S. Borrower” has the meaning specified in the preamble hereto.
“U.S. Issuing Bank” means an Issuing Bank that has agreed to issue U.S. Letters
of Credit.
“U.S. Lender” has the meaning set forth in Section 2.20(c).
“U.S. Letter of Credit” means any commercial or standby letter of credit issued
or to be issued by an Issuing Bank for the account of the U.S. Borrower or any
of its Subsidiaries pursuant to Section 2.04(a)(i) of this Agreement, and any
letter of credit issued and outstanding as of the Closing Date and designated by
the Borrower Representative as a “U.S. Letter of Credit” pursuant to a written
notice delivered to the Administrative Agent on or prior to the Closing Date;
provided that the issuer thereof is a Revolving Lender hereunder. Each such
letter of credit so designated shall be deemed to constitute a U.S. Letter of
Credit and a Letter of Credit issued hereunder on the Closing Date for all
purposes under this Agreement and the other Loan Documents.
“U.S. Letter of Credit Sublimit” means (a) the lesser of (i) $75,000,000 and
(ii) the aggregate unused amount of the U.S. Revolving Commitments then in
effect and (b) as to any Issuing Bank (i) listed on Schedule 2.04(b), an amount
equal to the amount set forth opposite such Issuing Bank’s name under the column
“U.S. Letter of Credit Sublimit” on Schedule 2.04(b) (provided that such Issuing


48
US-DOCS\106883637.15

--------------------------------------------------------------------------------





Bank may, in its sole discretion, agree to issue U.S. Letters of Credit in
excess of such amount) and (ii) not listed on Schedule 2.04(b), an amount agreed
by such Issuing Bank in its sole discretion.
“U.S. Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all U.S. Letters of Credit then outstanding, and
(ii) the aggregate amount of all drawings under U.S. Letters of Credit honored
by an Issuing Bank and not theretofore reimbursed by or on behalf of the U.S.
Borrower.
“U.S. LIBO Rate” has the meaning set forth in the definition of “Eurocurrency
Rate”.
“U.S. Loan” means a Tranche A Dollar Term Loan and/or a U.S. Revolving Loan, as
applicable.
“U.S. Refunded Swing Line Loans” has the meaning set forth in
Section 2.03(b)(iv).
“U.S. Revolving Commitment” means the commitment of a Lender to make or
otherwise fund any U.S. Revolving Loan and to acquire participations in U.S.
Letters of Credit and Swing Line Loans hereunder and “U.S. Revolving
Commitments” means such Commitments of all Lenders in the aggregate. The amount
of each Lender’s U.S. Revolving Commitment, if any, is set forth on
Schedule 2.02 or in the applicable Assignment Agreement or Joinder Agreement, as
applicable, subject to any adjustment or reduction pursuant to the terms and
conditions hereof. The aggregate amount of the U.S. Revolving Commitments as of
the Closing Date is $675,000,000.
“U.S. Revolving Commitment Period” means the period from and including the
Closing Date to but excluding the U.S. Revolving Commitment Termination Date.
“U.S. Revolving Commitment Termination Date” means the earliest to occur of
(i) the fifth anniversary of the Closing Date, which date is April 29, 2024,
(ii) the date such U.S. Revolving Commitments are permanently reduced to zero
pursuant to Section 2.13(b) or Section 2.14 and (iii) the date of the
termination of such U.S. Revolving Commitments pursuant to Section 8.01;
provided, that if any of the U.S. Revolving Commitments are extended pursuant to
Section 2.26, the U.S. Revolving Commitment Termination Date relating to such
extended U.S. Revolving Commitments will be extended pursuant to Section 2.26.
“U.S. Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of such Lender’s U.S. Revolving
Commitments, that Lender’s U.S. Revolving Commitment; and (ii) after the
termination of such Lender’s U.S. Revolving Commitments, the sum of (a) the
aggregate outstanding principal amount of the U.S. Revolving Loans of that
Lender, (b) in the case of an Issuing Bank, the aggregate U.S. Letter of Credit
Usage in respect of all U.S. Letters of Credit issued by such Issuing Bank (net
of any participations by Lenders in such U.S. Letters of Credit), (c) the
aggregate amount of all participations by that Lender in any outstanding U.S.
Letters of Credit or any unreimbursed drawing under any U.S. Letter of Credit,
(d) in the case of the U.S. Swing Line Lender, the aggregate outstanding
principal amount of all U.S. Swing Line Loans (net of any participations therein
by other Lenders), and (e) the aggregate amount of all participations therein by
that Lender in any outstanding U.S. Swing Line Loans.


49
US-DOCS\106883637.15

--------------------------------------------------------------------------------





“U.S. Revolving Loan” means Loans made by a Lender in respect of its U.S.
Revolving Commitment to the U.S. Borrower pursuant to Section 2.02(a) and/or
Section 2.24.
“U.S. Subsidiary” means any Subsidiary other than a Foreign Subsidiary.
“U.S. Swing Line Lender” means Barclays in its capacity as the U.S. Swing Line
Lender hereunder, together with its permitted successors and assigns in such
capacity.
“U.S. Swing Line Loan” means a Loan made by the U.S. Swing Line Lender to the
U.S. Borrower pursuant to Section 2.03(a)(i).
“U.S. Swing Line Sublimit” means the lesser of (i) $50,000,000 and (ii) the
aggregate unused amount of U.S. Revolving Commitments then in effect.
“Valuation Date” means (i) the date two Business Days prior to the making,
continuing or converting of any Revolving Loan or the date of issuance or
continuation of any Letter of Credit and (ii) any other date designated by the
Administrative Agent or Issuing Bank.
“Voting Stock” has the meaning set forth in the definition of “Change of
Control”.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.
“Wholly-Owned Subsidiary” means, with respect to any Person, any other Person
all of the Equity Interests of which (other than (x) directors’ qualifying
shares and (y) shares issued to foreign nationals to the extent required by
applicable law) are owned by such Person directly and/or indirectly through
other wholly-owned Subsidiaries of such Person.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02    Accounting Terms. Except as otherwise expressly provided herein,
all accounting terms not otherwise defined herein shall have the meanings
assigned to them in conformity with GAAP. Financial statements and other
information required to be delivered by the Borrower Representative to Lenders
pursuant to Sections 5.08(a) and 5.08(b) shall be prepared in accordance with
GAAP as in effect at the time of such preparation (and delivered together with
the reconciliation statements provided for thereunder, if applicable). Subject
to the foregoing, calculations in connection with the definitions, covenants and
other provisions hereof shall utilize accounting principles and policies in
material conformity with GAAP; provided, that if a change in GAAP would
materially change the calculation of the financial covenants, standards or terms
of this Agreement, (i) the Borrower Representative shall provide prompt notice
of such change to the Administrative Agent and (ii) the Borrower Representative
or the Administrative Agent may request


50
US-DOCS\106883637.15

--------------------------------------------------------------------------------





that such calculations continue to be made in accordance with GAAP without
giving effect to such change (in which case the Borrower Representative, the
Administrative Agent and the Lenders agree to negotiate in good faith to amend
the provisions hereof to eliminate the effect of such change in GAAP, but until
such amendment is entered into, the calculations shall be made in accordance
with GAAP without giving effect to such change).
Section 1.03    Interpretation, Etc. Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference. References herein to any Article, Section, Schedule or Exhibit
shall be to an Article, a Section, a Schedule or an Exhibit, as the case may be,
hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The word “will” shall be construed to have the same meaning and effect
as the word “shall”; and the words “asset” and “property” shall be construed as
having the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. The terms lease and license shall include sub-lease and
sub-license, as applicable. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. Except as
otherwise expressly provided herein or therein, any reference in this Agreement
or any other Loan Document to any agreement, document or instrument shall mean
such agreement, document or instrument as amended, restated, supplemented or
otherwise modified from time to time, in each case, in accordance with the
express terms of this Agreement or such Loan Document. For all purposes under
the Loan Documents, in connection with any division or “plan of division” under
Delaware law (or any comparable event under a different jurisdiction’s laws):
(a) if any asset, right, obligation or liability of any Person becomes the
asset, right, obligation or liability of a different Person, then it shall be
deemed to have been transferred from the original Person to the subsequent
Person, and (b) if any new Person comes into existence, such new Person shall be
deemed to have been organized on the first date of its existence by the holders
of its Equity Interests at such time.
Section 1.04    Exchange Rates; Currency Equivalents; Basket Calculations.
(a)    The Administrative Agent or the Issuing Bank, as applicable, shall
determine the Exchange Rates as of each Valuation Date to be used for
calculating Euro Equivalent, Foreign Currency Equivalent and Dollar Equivalent
amounts of Credit Extensions and amounts outstanding hereunder denominated in
other Approved Currencies. Such Exchange Rates shall become effective as of such
Valuation Date and shall be the Exchange Rates employed in converting any
amounts between the applicable currencies until the next Valuation Date to
occur. Except for purposes of financial statements delivered by the Borrower
Representative hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be the Dollar Equivalent of such currency as so determined by the
Administrative Agent or the Issuing Bank, as applicable.


51
US-DOCS\106883637.15

--------------------------------------------------------------------------------





(b)    Whenever in this Agreement in connection with a borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or a Canadian Prime Rate
Loan or the issuance, amendment or extension of a Letter of Credit, an amount,
such as a required minimum or multiple amount, is expressed in Dollars or Euros,
but such borrowing, Eurocurrency Rate Loan, Canadian Prime Rate Loan or Letter
of Credit is denominated in another Approved Currency, such amount shall be the
relevant Foreign Currency Equivalent of such Dollar or Euro amount (rounded to
the nearest unit of such other Approved Currency, with 0.5 or a unit being
rounded upward), as determined by the Administrative Agent or the Issuing Bank,
as the case may be.
(c)    Notwithstanding the foregoing, for purposes of determining compliance
with Sections 6.01, 6.02, and 6.03, (i) with respect to any amount of (w) cash
on deposit, (x) the incurrence of Liens, (y) the conveyance, transfer, lease, or
disposition of assets or (z) the incurrence of Indebtedness (each, a “Covenant
Transaction”) in a currency other than Dollars, no Default or Event of Default
shall be deemed to have occurred solely as a result of changes in rates of
exchange occurring after the time such Covenant Transaction is incurred or made,
and (ii) with respect to any Covenant Transaction incurred or made in reliance
on a provision that makes reference to a percentage of Consolidated Net Worth,
no Default or Event of Default shall be deemed to have occurred solely as a
result of changes in the amount of Consolidated Net Worth occurring after the
time such Covenant Transaction is incurred or made in reliance on such
provision.
(d)    For purposes of determining compliance with the Net Leverage Ratio, the
amount of any Indebtedness denominated in any currency other than Dollars will
be converted into Dollars based on the relevant currency exchange rate in effect
on the date of the financial statements on which the applicable Consolidated
EBITDA is calculated. For purposes of determining compliance with Sections 6.01,
6.02, and 6.03, with respect to the amount of any Covenant Transaction in a
currency other than Dollars, such amount (i) if incurred or made in reliance on
a fixed Dollar basket, will be converted into Dollars based on the relevant
currency exchange rate in effect on the Closing Date, and (ii) if incurred in
reliance on a percentage basket, will be converted into Dollars based on the
relevant currency exchange rate in effect on the date such Covenant Transaction
is incurred or made and such percentage basket will be measured at the time such
Covenant Transaction is incurred or made.
(e)    For the avoidance of doubt, in the case of a Loan denominated in an
Approved Currency other than Dollars, except as expressly provided herein, all
interest and fees shall accrue and be payable thereon based on the actual amount
outstanding in such Approved Currency (without any translation into the Dollar
Equivalent thereof).
(f)    If at any time on or following the Closing Date all of the Participating
Member States that had adopted the Euro as their lawful currency on or prior to
the Closing Date cease to have the Euro as their lawful national currency unit,
then the U.S. Borrower, the Administrative Agent, and the Lenders will negotiate
in good faith to amend the Loan Documents to (a) follow any generally accepted
conventions and market practice with respect to redenomination of obligations
originally denominated in Euro, and (b) otherwise appropriately reflect the
change in currency.




52
US-DOCS\106883637.15

--------------------------------------------------------------------------------





Section 1.05    Dutch Terms. In this Agreement, where it relates to the European
Borrower, a reference to:
(a)    a necessary action to authorize where applicable, includes without
limitation: any action requires to comply with the Dutch Works Councils Act (Wet
op de ondernemingsraden) ;
(b)    gross negligence means grove schuld;
(c)    willful misconduct means opzet;
(d)    a dissolution includes a Dutch entity being dissolved (ontbonden);
(e)    a moratorium includes surseance van betaling and granted a moratorium
includes surseance verleend;
(f)    any step or procedure taken in connection with insolvency proceedings
includes a Dutch entity having filed a notice under Section 36 of the 1990 Dutch
Tax Collection Act (Invorderingswet 1990);
(g)    a receiver includes a curator;
(h)    an administrator includes a bewindvoerder; and
(i)    an attachment includes a beslag.
Section 1.06    Additional Other Foreign Currencies, Approved Issuing
Currencies.
(a)    The Borrower Representative may from time to time request that European
Revolving Loans be made and/or European Letters of Credit be issued in a
currency other than those specifically listed in the definition of “Other
Foreign Currencies”; provided that such requested currency is a lawful currency
that is readily transferable and readily convertible into Euro in the relevant
interbank market.  Such request shall be subject to the approval of the
Administrative Agent and each of the Revolving Lenders with European Revolving
Commitments; and in the case of any such request with respect to the issuance of
European Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and applicable Issuing Banks (any such approved issuing
currency with respect to the issuance of European Letters of Credit, an
“Approved Issuing Currency”). It being acknowledged and agreed that any currency
appearing on Schedule 2.04(a) as of the Closing Date shall, solely with respect
to the applicable European Letter of Credit listed thereon, be deemed to be an
Approved Issuing Currency.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m. (New York time), ten (10) Business Days prior to the date of the
desired European Revolving Loan or the issuance of the applicable European
Letter of Credit (or such shorter period as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to European Letters of
Credit, the applicable Issuing Lender, in its or their sole discretion).  In the
case of any such request pertaining to European Revolving Loans, the
Administrative Agent shall promptly notify each Revolving Lender with European
Revolving Commitments thereof; and in the case of any such


53
US-DOCS\106883637.15

--------------------------------------------------------------------------------





request pertaining to European Letters of Credit, the Administrative Agent shall
promptly notify the applicable Issuing Bank thereof. Each such Revolving Lender
or such applicable Issuing Bank shall notify the Administrative Agent, not later
than 11:00 a.m. (New York time), five (5) Business Days after receipt of such
request (or such other time or date as may be agreed by the Administrative Agent
in its sole discretion and notified to such Revolving Lenders or Issuing Bank,
as applicable), whether it consents, in its sole discretion, to the making of
European Revolving Loans or the issuance of European Letters of Credit, as the
case may be, in such requested currency.
(c)    Any failure by a Revolving Lender with European Revolving Commitments or
an Issuing Bank, as the case may be, to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such Revolving Lender or Issuing Bank, as the case may be, to permit European
Revolving Loans to be made or European Letters of Credit to be issued in such
requested currency.  If the Administrative Agent and all the Revolving Lenders
with European Revolving Commitments consent to making European Revolving Loans
in such requested currency, the Administrative Agent shall so notify the
Borrower Representative and such currency shall thereupon be deemed for all
purposes to be an Other Foreign Currency hereunder for purposes of any European
Revolving Loan; and if the Administrative Agent and the applicable Issuing Bank
consent to the issuance of European Letters of Credit in such requested
currency, the Administrative Agent shall so notify the Borrower Representative
and such currency shall thereupon be deemed for all purposes to be an Other
Foreign Currency hereunder for purposes of any European Letter of Credit
issuances by such Issuing Bank, provided that if such currency request is solely
with respect to European Letters of Credit, such currency shall solely be deemed
an Approved Issuing Currency (and not an Other Foreign Currency).  If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Borrower Representative.

ARTICLE II.
LOANS AND LETTERS OF CREDIT
Section 2.01    Tranche A Term Loans.
(a)    Term Loan Commitments. Subject to the terms and conditions hereof, each
Lender severally agrees to make, on the Closing Date, (i) a Tranche A Dollar
Term Loan to the U.S. Borrower in Dollars in an amount equal to its Tranche A
Dollar Term Loan Commitment and (ii) a Tranche A Euro Term Loan to the European
Borrower in Euros and in an amount equal to its Tranche A Euro Term Loan
Commitment. Each of the U.S. Borrower and European Borrower may make only one
borrowing under the applicable Term Loan Commitments, which shall be on the
Closing Date. Any amount borrowed under this Section 2.01(a) and subsequently
repaid or prepaid may not be reborrowed. Subject to Sections 2.12 and 2.13(a),
all amounts owed hereunder with respect to the Tranche A Term Loans shall be
paid in full no later than the applicable Term Loan Maturity Date. Each Lender’s
Term Loan Commitment shall terminate immediately and without further action on
the Closing Date after giving effect to the funding of such Lender’s Tranche A
Term Loans on such date.
(b)    Borrowing Mechanics for Term Loans on Closing Date. Upon receipt of the
applicable Borrowing Notice, each Lender shall make its Term Loans available to
the Administrative


54
US-DOCS\106883637.15

--------------------------------------------------------------------------------





Agent not later than 9:00 a.m. (New York City time) on the Closing Date by wire
transfer of same day funds in Dollars or Euros, as the case may be, at the
Principal Office designated by the Administrative Agent. The Administrative
Agent shall make the proceeds of such Term Loans available to the applicable
Borrower on the Closing Date by causing an amount of same day funds in Dollars
or Euros, as the case may be, equal to the proceeds of all such Loans received
by the Administrative Agent from Lenders to be credited to such account as may
be designated in writing to the Administrative Agent by the Borrower
Representative.
Section 2.02    Revolving Loans.
(a)    U.S. Revolving Commitments. During the U.S. Revolving Commitment Period,
subject to the terms and conditions hereof, each Lender severally agrees to make
U.S. Revolving Loans to the U.S. Borrower in an aggregate amount up to but not
exceeding such Lender’s U.S. Revolving Commitment; provided, that after giving
effect to the making of any U.S. Revolving Loans in no event shall the Total
Utilization of U.S. Revolving Commitments exceed the U.S. Revolving Commitments
then in effect. Loans in respect of the U.S. Revolving Commitments shall be
drawn in Dollars. Amounts borrowed pursuant to this Section 2.02(a) may be
repaid and reborrowed during the applicable Revolving Commitment Period. Each
Lender’s U.S. Revolving Commitments shall expire on the U.S. Revolving
Commitment Termination Date and all U.S. Revolving Loans extended with respect
to such U.S. Revolving Commitments and all other amounts owed hereunder with
respect to the U.S. Revolving Loans and the U.S. Revolving Commitments shall be
paid in full no later than such date.
(b)    European Revolving Commitments. During the European Revolving Commitment
Period, subject to the terms and conditions hereof, each Lender severally agrees
to make European Revolving Loans to the European Borrower in an aggregate amount
up to but not exceeding such Lender’s European Revolving Commitment; provided,
that after giving effect to the making of any European Revolving Loans in no
event shall the Total Utilization of European Revolving Commitments exceed the
European Revolving Commitments then in effect. Loans in respect of the European
Revolving Commitments may be drawn in Euros or an Other Foreign Currency, as
specified in the Borrowing Notice. Amounts borrowed pursuant to this
Section 2.02(b) may be repaid and reborrowed during the applicable Revolving
Commitment Period. Each Lender’s European Revolving Commitments shall expire on
the European Revolving Commitment Termination Date and all European Revolving
Loans and all other amounts owed hereunder with respect to the European
Revolving Loans and the European Revolving Commitments shall be paid in full no
later than such date.
(c)    Canadian Revolving Commitments. During the Canadian Revolving Commitment
Period, subject to the terms and conditions hereof, each Lender severally agrees
to make Canadian Revolving Loans to the U.S. Borrower in an aggregate amount up
to but not exceeding such Lender’s Canadian Revolving Commitment; provided, that
after giving effect to the making of any Canadian Revolving Loans in no event
shall the Total Utilization of Canadian Revolving Commitments exceed the
Canadian Revolving Commitments then in effect. Loans in respect of the Canadian
Revolving Commitments may be drawn in Dollars or Canadian Dollars, as specified
in the Borrowing Notice. Amounts borrowed pursuant to this Section 2.02(c) may
be repaid and reborrowed during the applicable Revolving Commitment Period. Each
Lender’s Canadian Revolving Commitments shall


55
US-DOCS\106883637.15

--------------------------------------------------------------------------------





expire on the Canadian Revolving Commitment Termination Date and all Canadian
Revolving Loans and all other amounts owed hereunder with respect to the
Canadian Revolving Loans and such Canadian Revolving Commitments shall be paid
in full no later than such date.
(d)    Hong Kong Revolving Commitments. During the Hong Kong Revolving
Commitment Period, subject to the terms and conditions hereof, each Lender
severally agrees to make Hong Kong Revolving Loans to the Hong Kong Borrower in
an aggregate amount up to but not exceeding such Lender’s Hong Kong Revolving
Commitment; provided, that after giving effect to the making of any Hong Kong
Revolving Loans in no event shall the Total Utilization of Hong Kong Revolving
Commitments exceed the Hong Kong Revolving Commitments then in effect. Loans in
respect of the Hong Kong Revolving Commitments may be drawn in Dollars or Hong
Kong Dollars, as specified in the Borrowing Notice. Amounts borrowed pursuant to
this Section 2.02(d) may be repaid and reborrowed during the applicable
Revolving Commitment Period. Each Lender’s Hong Kong Revolving Commitments shall
expire on the Hong Kong Revolving Commitment Termination Date and all Hong Kong
Revolving Loans extended with respect to such Hong Kong Revolving Commitments
and all other amounts owed hereunder with respect to the Hong Kong Revolving
Loans and the Hong Kong Revolving Commitments shall be paid in full no later
than such date.
(e)    Borrowing Mechanics for Revolving Loans.
(i)    Except pursuant to Section 2.04(d), (x) U.S. Revolving Loans that are
Base Rate Loans, Canadian Revolving Loans that are Base Rate Loans or Canadian
Prime Rate Loans and Hong Kong Revolving Loans that are Base Rate Loans shall be
made in a minimum amount of $5,000,000 (or, with regard to Loans denominated in
Canadian Dollars, the applicable Foreign Currency Equivalent) and integral
multiples of $1,000,000 (or, with regard to Loans denominated in Canadian
Dollars, the applicable Foreign Currency Equivalent) in excess of that amount,
(y) U.S. Revolving Loans, Canadian Revolving Loans and Hong Kong Revolving Loans
that are Eurocurrency Rate Loans shall be in a minimum amount of $1,000,000 (or,
with regard to Loans denominated in Canadian Dollars or Hong Kong Dollars, the
applicable Foreign Currency Equivalent) and integral multiples of $1,000,000
(or, with regard to Loans denominated in Canadian Dollars or Hong Kong Dollars,
the applicable Foreign Currency Equivalent) in excess of that amount and
(z) European Revolving Loans shall be in a minimum amount of €1,000,000 (or,
with regard to Loans denominated in Other Foreign Currencies, the applicable
Foreign Currency Equivalent) and integral multiples of €1,000,000 (or, with
regard to Loans denominated in Other Foreign Currencies, the applicable Foreign
Currency Equivalent) in excess of that amount.
(ii)    Whenever the U.S. Borrower desires that Lenders make Revolving Loans to
it, it shall deliver to the Administrative Agent a fully executed Borrowing
Notice no later than 11:00 a.m. (New York City time) (x) at least three Business
Days in advance of the proposed Credit Date in the case of a Eurocurrency Rate
Loan denominated in Dollars or Canadian Dollars and (y) at least one Business
Day in advance of the proposed Credit Date in the case of a Revolving Loan that
is a Base Rate Loan denominated in Dollars or a Revolving Loan that is a
Canadian Prime Rate Loan denominated in Canadian Dollars. Whenever the European
Borrower desires that Lenders make European Revolving Loans, it shall deliver to
the


56
US-DOCS\106883637.15

--------------------------------------------------------------------------------





Administrative Agent a fully executed Borrowing Notice no later than 11:00 a.m.
(New York City time) (x) at least three Business Days in advance of the proposed
Credit Date in the case of European Revolving Loans denominated in Euro or
Pounds Sterling, (y) at least four Business Days in advance of the proposed
Credit Date in the case of European Revolving Loans denominated in Swiss Francs
and (z) at least five Business Days in advance of the proposed Credit Date in
the case of European Revolving Loans denominated in Australian Dollars or
Japanese Yen. Whenever the Hong Kong Borrower desires that Lenders make
Revolving Loans to it, it shall deliver to the Administrative Agent a fully
executed Borrowing Notice no later than 11:00 a.m. (New York City time) (x) at
least five Business Days in advance of the proposed Credit Date in the case of a
Eurocurrency Rate Loan denominated in Dollars or Hong Kong Dollars and (y) at
least one Business Day in advance of the proposed Credit Date in the case of a
Revolving Loan that is a Base Rate Loan denominated in Dollars. Except as
otherwise provided herein, a Borrowing Notice for a Revolving Loan that is a
Eurocurrency Rate Loan shall be irrevocable on and after the related Interest
Rate Determination Date, and the applicable Borrower shall be bound to make a
borrowing in accordance therewith.
(iii)    Notice of receipt of each Borrowing Notice in respect of U.S. Revolving
Loans or Canadian Revolving Loans, together with the amount of each Lender’s Pro
Rata Share thereof, if any, together with the applicable interest rate, shall be
provided by the Administrative Agent to each applicable Lender by telefacsimile
with reasonable promptness, but (provided the Administrative Agent shall have
received such notice by 11:00 a.m. (New York City time)) not later than
2:00 p.m. (New York City time) on the same day as the Administrative Agent’s
receipt of such Notice from the U.S. Borrower. Each Lender shall make the amount
of its U.S. Revolving Loan or Canadian Revolving Loan, as applicable, available
to the Administrative Agent not later than 12:00 p.m. (New York City time) on
the applicable Credit Date by wire transfer of same day funds in the requested
Approved Currency, at the Principal Office designated by the Administrative
Agent.
(iv)    Notice of receipt of each Borrowing Notice in respect of European
Revolving Loans, together with the amount of each Lender’s Pro Rata Share
thereof, if any, together with the applicable interest rate, shall be provided
by the Administrative Agent to each applicable Lender by telefacsimile with
reasonable promptness, but (provided the Administrative Agent shall have
received such notice by 11:00 a.m. (New York City time)) not later than
2:00 p.m. (New York City time) on the same day as the Administrative Agent’s
receipt of such Notice from the European Borrower. Each Lender shall make the
amount of its European Revolving Loan available to the Administrative Agent not
later than 9:00 a.m. (New York City time) on the applicable Credit Date by wire
transfer of same day funds in the requested Approved Currency, at the Principal
Office designated by the Administrative Agent.
(v)    Notice of receipt of each Borrowing Notice in respect of Hong Kong
Revolving Loans, together with the amount of each Lender’s Pro Rata Share
thereof, if any, together with the applicable interest rate, shall be provided
by the Administrative Agent to each applicable Lender by telefacsimile with
reasonable promptness, but (provided the Administrative Agent shall have
received such notice by 11:00 a.m. (New York City time)) not later than
2:00 p.m. (New York City time) on the same day as the Administrative Agent’s
receipt of such Notice from the Hong Kong Borrower. Each Lender shall make the
amount of its Hong


57
US-DOCS\106883637.15

--------------------------------------------------------------------------------





Kong Revolving Loan, as applicable, available to the Administrative Agent not
later than 9:00 a.m. (New York City time) on the applicable Credit Date by wire
transfer of same day funds in the requested Approved Currency, at the Principal
Office designated by the Administrative Agent.
(vi)    Except as provided herein, upon satisfaction or waiver of the conditions
precedent specified herein, the Administrative Agent shall make the proceeds of
Revolving Loans available to the applicable Borrower on the applicable Credit
Date by causing an amount of same day funds in the requested Approved Currency
equal to the proceeds of all such Revolving Loans received by the Administrative
Agent from Lenders to be credited to the account of the applicable Borrower at
the Principal Office designated by the Administrative Agent or such other
account as may be designated in writing to the Administrative Agent by the
applicable Borrower or the Borrower Representative.

Section 2.03    Swing Line Loans.
(a)    Swing Line Loans Commitments.
(i)    From time to time during the U.S. Revolving Commitment Period, subject to
the terms and conditions hereof, the U.S. Swing Line Lender hereby agrees to
make U.S. Swing Line Loans to the U.S. Borrower in the aggregate amount up to
but not exceeding the U.S. Swing Line Sublimit; provided, that after giving
effect to the making of any U.S. Swing Line Loan, in no event shall the Total
Utilization of U.S. Revolving Commitments exceed the U.S. Revolving Commitments
then in effect. Amounts borrowed pursuant to this Section 2.03(a)(i) may be
repaid and reborrowed during the U.S. Revolving Commitment Period. The U.S.
Swing Line Lender’s Revolving Commitment shall expire on the U.S. Revolving
Commitment Termination Date. All U.S. Swing Line Loans and all other amounts
owed hereunder with respect to the U.S. Swing Line Loans shall be paid in full
on the earlier of (i) the date which is three days after the incurrence thereof
and (ii) the U.S. Revolving Commitment Termination Date;
(ii)    From time to time during the European Revolving Commitment Period,
subject to the terms and conditions hereof, the European Swing Line Lender
hereby agrees to make European Swing Line Loans to the European Borrower in the
aggregate amount up to but not exceeding the European Swing Line Sublimit;
provided that no European Swing Line Loan shall be available in any currency
other than Euro; provided, further, that after giving effect to the making of
any European Swing Line Loan, in no event shall the Total Utilization of
European Revolving Commitments exceed the European Revolving Commitments then in
effect. Amounts borrowed pursuant to this Section 2.03(a)(ii) may be repaid and
reborrowed during the European Revolving Commitment Period. The European Swing
Line Lender’s European Revolving Commitment shall expire on the European
Revolving Commitment Termination Date. All European Swing Line Loans and all
other amounts owed hereunder with respect to the European Swing Line Loans shall
be paid in full on the earlier of (i) the date which is three days after the
incurrence thereof and (ii) the European Revolving Commitment Termination Date;
and


58
US-DOCS\106883637.15

--------------------------------------------------------------------------------





(iii)    From time to time during the Canadian Revolving Commitment Period,
subject to the terms and conditions hereof, the Canadian Swing Line Lender
hereby agrees to make Canadian Swing Line Loans to the U.S. Borrower in the
aggregate amount up to but not exceeding the Canadian Swing Line Sublimit;
provided that after giving effect to the making of any Canadian Swing Line Loan,
in no event shall the Total Utilization of Canadian Revolving Commitments exceed
the Canadian Revolving Commitments then in effect. Amounts borrowed pursuant to
this Section 2.03(a)(iii) may be repaid and reborrowed during the Canadian
Revolving Commitment Period. The Canadian Swing Line Lender’s Canadian Revolving
Commitment shall expire on the Canadian Revolving Commitment Termination Date.
All Canadian Swing Line Loans and all other amounts owed hereunder with respect
to the Canadian Swing Line Loans shall be paid in full on the earlier of (i) the
date which is three days after the incurrence thereof and (ii) the Canadian
Revolving Commitment Termination Date.
(b)    Borrowing Mechanics for Swing Line Loans.
(i)    (A) U.S. Swing Line Loans shall be made in a minimum amount of $500,000
and integral multiples of $100,000 in excess of that amount; (B) Canadian Swing
Line Loans shall be made in a minimum amount of CAD $500,000 and integral
multiples of CAD $100,000 in excess of that amount and (C) European Swing Line
Loans shall be made in a minimum amount of €500,000 and integral multiples of
€100,000 in excess of that amount.
(ii)    Whenever the U.S. Borrower desires that the U.S. Swing Line Lender make
a U.S. Swing Line Loan, the U.S. Borrower shall deliver to the Administrative
Agent and the U.S. Swing Line Lender a Borrowing Notice no later than 2:00 p.m.
(New York City time) on the proposed Credit Date. Whenever the U.S. Borrower
desires that the Canadian Swing Line Lender make a Canadian Swing Line Loan, the
U.S. Borrower shall deliver to the Administrative Agent and the Canadian Swing
Line Lender a Borrowing Notice no later than 1:00 p.m. (New York City time) on
the proposed Credit Date. Whenever the European Borrower desires that the
European Swing Line Lender make a European Swing Line Loan, the European
Borrower shall deliver to the Administrative Agent and the European Swing Line
Lender a Borrowing Notice no later than 11:00 a.m. (London, England time) on the
proposed Credit Date.
(iii)    The applicable Swing Line Lender shall make the amount of its Swing
Line Loan available to the applicable Borrower not later than (A) 3:00 p.m. (New
York City time) in the case of a U.S. Swing Line Lender, (B) 3:00 p.m. (New York
City time) in the case of a Canadian Swing Line Lender or (C) 3:00 p.m. (London,
England time) in the case of a European Swing Line Lender in each case on the
applicable Credit Date by wire transfer of same day funds in Dollars, Canadian
Dollars or Euros (as applicable), at the Administrative Agent’s Principal
Office. Except as provided herein, upon satisfaction or waiver of the conditions
precedent specified herein, the Administrative Agent shall make the proceeds of
such Swing Line Loans available to the U.S. Borrower or European Borrower, as
applicable, promptly upon receipt from such Swing Line Lender on the applicable
Credit Date by causing an amount of same day funds in Dollars, Canadian Dollars
or Euros, as applicable, equal to


59
US-DOCS\106883637.15

--------------------------------------------------------------------------------





the proceeds of all such Swing Line Loans received by the Administrative Agent
from the applicable Swing Line Lender to be credited to the account of the U.S.
Borrower or European Borrower, as applicable, at the Administrative Agent’s
Principal Office, or to such other account as may be designated in writing to
the Administrative Agent by the U.S. Borrower or European Borrower.
(iv)    With respect to any Swing Line Loans which have not been voluntarily
prepaid by the applicable Borrower pursuant to Section 2.13(a) or repaid
pursuant to Section 2.03(a), the applicable Swing Line Lender may at any time in
its sole and absolute discretion, deliver to the Administrative Agent (with a
copy to the applicable Borrower), no later than 11:00 a.m. (New York City time)
at least one Business Day (or at least three Business Days in the case of
European Swing Line Loans) in advance of the proposed Credit Date, a notice
(which shall be deemed to be a Borrowing Notice given by the applicable
Borrower) requesting that (x) with regard to any U.S. Swing Line Loan, each
Lender holding a U.S. Revolving Commitment make U.S. Revolving Loans that are
Base Rate Loans to the U.S. Borrower on such Credit Date in an amount equal to
the amount of such U.S. Swing Line Loans (the “U.S. Refunded Swing Line Loans”)
outstanding on the date such notice is given which the U.S. Swing Line Lender
requests Lenders to prepay, (y) with regard to any Canadian Swing Line Loan,
each Lender holding a Canadian Revolving Commitment make Canadian Revolving
Loans that are Base Rate Loans or Canadian Prime Rate Loans, as applicable, to
the U.S. Borrower on such Credit Date in an amount equal to the amount of such
Canadian Swing Line Loans (the “Canadian Refunded Swing Line Loans”) outstanding
on the date such notice is given which the Canadian Swing Line Lender requests
Lenders to prepay and (z) with regard to any European Swing Line Loan, each
Lender holding a European Revolving Commitment make European Revolving Loans
that are Eurocurrency Rate Loans to the European Borrower on such Credit Date in
an amount equal to the amount of such European Swing Line Loans (the “European
Refunded Swing Line Loans” and, together with the U.S. Refunded Swing Line Loans
and the European Refunded Swing Line Loans, the “Refunded Swing Line Loans”)
outstanding on the date such notice is given which the European Swing Line
Lender requests Lenders to prepay. Anything contained in this Agreement to the
contrary notwithstanding, (1) the proceeds of such Revolving Loans made by the
Lenders other than the applicable Swing Line Lender shall be immediately
delivered by the Administrative Agent to the applicable Swing Line Lender (and
not to the applicable Borrower) and applied to repay a corresponding portion of
the applicable Refunded Swing Line Loans and (2) on the day such Revolving Loans
are made, the applicable Swing Line Lender’s Pro Rata Share of the Refunded
Swing Line Loans shall be deemed to be paid with the proceeds of a Revolving
Loan made by the applicable Swing Line Lender to the applicable Borrower, and
such portion of the Swing Line Loans deemed to be so paid shall no longer be
outstanding as Swing Line Loans and shall no longer be due under the applicable
Swing Line Note of the applicable Swing Line Lender but shall instead constitute
part of the applicable Swing Line Lender’s outstanding Revolving Loans to the
applicable Borrower and shall be due under the applicable Revolving Loan Note
issued by the applicable Borrower to the applicable Swing Line Lender. If any
portion of any such amount paid (or deemed to be paid) to the applicable Swing
Line Lender should be recovered by or on behalf of the applicable Borrower from
the applicable Swing Line Lender in bankruptcy, by assignment for the benefit of
creditors or otherwise, the loss


60
US-DOCS\106883637.15

--------------------------------------------------------------------------------





of the amount so recovered shall be ratably shared among all Lenders in the
manner contemplated by Section 2.17. For the avoidance of doubt, each Lender’s
obligation to fund Revolving Loans pursuant to this clause (iv) shall be subject
to Section 2.05(a).
(v)    If for any reason Revolving Loans are not made pursuant to
Section 2.03(b)(iv) in an amount sufficient to repay any amounts owed to the
applicable Swing Line Lender in respect of any outstanding Swing Line Loans on
or before the third Business Day after demand for payment thereof by the
applicable Swing Line Lender, (x) each Lender holding a U.S. Revolving
Commitment shall be deemed to, and hereby agrees to, have purchased a
participation in such outstanding U.S. Swing Line Loans in an amount equal to
its Pro Rata Share of the applicable unpaid amount together with accrued
interest thereon, (y) each Lender holding a Canadian Revolving Commitment shall
be deemed to, and hereby agrees to, have purchased a participation in such
outstanding Canadian Swing Line Loans in an amount equal to its Pro Rata Share
of the applicable unpaid amount together with accrued interest thereon and (z)
each Lender holding a European Revolving Commitment shall be deemed to, and
hereby agrees to, have purchased a participation in such outstanding European
Swing Line Loans in an amount equal to its Pro Rata Share of the applicable
unpaid amount together with accrued interest thereon. Upon one Business Day’s
notice (or three Business Days’ notice in the case of European Swing Line Loans)
from the applicable Swing Line Lender, each Lender deemed to have purchased a
participation pursuant to the immediately preceding sentence shall deliver to
the applicable Swing Line Lender an amount equal to its respective participation
in the applicable unpaid amount in same day funds at the Principal Office of
such Swing Line Lender. In order to evidence such participation each Lender
holding such a Revolving Commitment agrees to enter into a participation
agreement at the request of the applicable Swing Line Lender in form and
substance reasonably satisfactory to the applicable Swing Line Lender. In the
event any Lender deemed to have purchased a participation pursuant to the first
sentence of this clause (v) fails to make available to the applicable Swing Line
Lender the amount of such Lender’s participation as provided in this paragraph,
the applicable Swing Line Lender shall be entitled to recover such amount on
demand from such Lender together with interest thereon for three Business Days
at the rate customarily used by the applicable Swing Line Lender for the
correction of errors among banks and thereafter at the Base Rate, the Canadian
Prime Rate or the Eurocurrency Rate, as applicable.
(vi)    Notwithstanding anything contained herein to the contrary, (1) each
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to Section 2.03(b)(iv) and each Lender’s
obligation to purchase a participation in any unpaid Swing Line Loans pursuant
to the immediately preceding paragraph shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set‑off,
counterclaim, recoupment, defense or other right which such Lender may have
against the applicable Swing Line Lender, any Loan Party or any other Person for
any reason whatsoever; (B) the occurrence or continuation of a Default or Event
of Default; (C) any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of any Loan Party;
(D) any breach of this Agreement or any other Loan Document by any party
thereto; or (E) any other circumstance, happening or event whatsoever, whether
or not similar to any of the foregoing; provided, that such obligations of


61
US-DOCS\106883637.15

--------------------------------------------------------------------------------





each Lender are subject to the condition that the applicable Swing Line Lender
had not received prior notice from the applicable Borrower or the Required
Lenders that any of the conditions under Section 3.02 to the making of the
applicable Refunded Swing Line Loans or other unpaid Swing Line Loans were not
satisfied at the time such Refunded Swing Line Loans or unpaid Swing Line Loans
were made; and (2) no Swing Line Lender shall be obligated to make any Swing
Line Loans (A) if it has elected not to do so after the occurrence and during
the continuation of a Default or Event of Default, (B) it does not in good faith
believe that all conditions under Section 3.02 to the making of such Swing Line
Loan have been satisfied or waived by the Required Lenders or (C) at a time when
any Lender is a Defaulting Revolving Lender with U.S. Revolving Commitments,
Canadian Revolving Commitments or European Revolving Commitments, as applicable,
unless the applicable Swing Line Lender has entered into arrangements
satisfactory to it and the applicable Borrower to eliminate the applicable Swing
Line Lender’s risk with respect to the Defaulting Revolving Lender’s
participation in such Swing Line Loan, including by the applicable Borrower cash
collateralizing such Defaulting Revolving Lender’s Pro Rata Share of the
outstanding Swing Line Loans.

Section 2.04    Issuance of Letters of Credit and Purchase of Participations
Therein.
(a)    Letters of Credit.
(i)    During the U.S. Revolving Commitment Period, subject to the terms and
conditions hereof, each U.S. Issuing Bank agrees to issue U.S. Letters of Credit
for the account of the U.S. Borrower or any Subsidiary thereof in the aggregate
amount up to but not exceeding the U.S. Letter of Credit Sublimit; provided,
that (A) each U.S. Letter of Credit shall be denominated in Dollars; (B) the
stated amount of each U.S. Letter of Credit shall not be less than $2,000 or
such lesser amount as is acceptable to the applicable Issuing Bank; (C) after
giving effect to such issuance, in no event shall the Total Utilization of U.S.
Revolving Commitments exceed the U.S. Revolving Commitments then in effect;
(D) after giving effect to such issuance, in no event shall the U.S. Letter of
Credit Usage exceed the U.S. Letter of Credit Sublimit then in effect; (E) in no
event shall any standby U.S. Letter of Credit have an expiration date later than
the earlier of (1) five Business Days prior to the U.S. Revolving Commitment
Termination Date and (2) unless the Issuing Bank otherwise agrees, the date
which is one year from the date of issuance of such standby Letter of Credit;
and (F) in no event shall any commercial U.S. Letter of Credit have an
expiration date later than the earlier of (1) the U.S. Revolving Commitment
Termination Date and (2) the date which is 180 days from the date of issuance of
such commercial Letter of Credit.
(ii)    During the European Revolving Commitment Period, subject to the terms
and conditions hereof, each European Issuing Bank agrees to issue European
Letters of Credit for the account of any Foreign Subsidiary in the aggregate
amount up to but not exceeding the European Letter of Credit Sublimit; provided,
that (A) each European Letter of Credit shall be denominated in Euros, an Other
Foreign Currency or an Approved Issuing Currency with respect to such European
Issuing Bank; (B) the stated amount of each European Letter of Credit shall not
be less than €1,500 (or the applicable Foreign Currency Equivalent) or such
lesser amount as is acceptable to the applicable Issuing Bank; (C) after giving
effect to such issuance, in no


62
US-DOCS\106883637.15

--------------------------------------------------------------------------------





event shall the Total Utilization of European Revolving Commitments exceed the
European Revolving Commitments then in effect; (D) after giving effect to such
issuance, in no event shall the European Letter of Credit Usage exceed the
European Letter of Credit Sublimit then in effect; (E) in no event shall any
standby European Letter of Credit have an expiration date later than the earlier
of (1) five Business Days prior to the European Revolving Commitment Termination
Date and (2) unless the Issuing Bank otherwise agrees, the date which is one
year from the date of issuance of such standby Letter of Credit; and (F) in no
event shall any commercial European Letter of Credit have an expiration date
later than the earlier of (1) the European Revolving Commitment Termination Date
and (2) the date which is 180 days from the date of issuance of such commercial
Letter of Credit.
(iii)    During the Canadian Revolving Commitment Period, subject to the terms
and conditions hereof, each Canadian Issuing Bank agrees to issue Canadian
Letters of Credit for the account of the U.S. Borrower or any Subsidiary thereof
in the aggregate amount up to but not exceeding the Canadian Letter of Credit
Sublimit; provided, that (A) each Canadian Letter of Credit shall be denominated
in Dollars or Canadian Dollars; (B) the stated amount of each Canadian Letter of
Credit shall not be less than CAD $2,000 or $2,000, as applicable, or such
lesser amount as is acceptable to the applicable Issuing Bank; (C) after giving
effect to such issuance, in no event shall the Total Utilization of Canadian
Revolving Commitments exceed the Canadian Revolving Commitments then in effect;
(D) after giving effect to such issuance, in no event shall the Canadian Letter
of Credit Usage exceed the Canadian Letter of Credit Sublimit then in effect;
(E) in no event shall any standby Canadian Letter of Credit have an expiration
date later than the earlier of (1) five Business Days prior to the Canadian
Revolving Commitment Termination Date and (2) unless the Issuing Bank otherwise
agrees, the date which is one year from the date of issuance of such standby
Letter of Credit; and (F) in no event shall any commercial Canadian Letter of
Credit have an expiration date later than the earlier of (1) the Canadian
Revolving Commitment Termination Date and (2) the date which is 180 days from
the date of issuance of such commercial Letter of Credit.
(iv)    Schedule 2.04(a) sets forth certain Letters of Credit that are issued
and outstanding as of the Closing Date and each such Letter of Credit, as noted
therein, shall be deemed to be a U.S. Letter of Credit, a Canadian Letter of
Credit, a European Letter of Credit or an Existing ABN Letter of Credit, as
applicable, issued and outstanding hereunder or under the Ancillary Facility, as
applicable, as of the Closing Date.
Subject to the foregoing, (i) an Issuing Bank may agree that a standby Letter of
Credit shall automatically be extended for one or more successive periods not to
exceed one year each; provided that in no event shall a Letter of Credit be
extended beyond the date specified in Section 2.04(a)(i)(E)(1), (ii)(E)(1) or
(iii)(E)(1) as applicable; provided further, that no Issuing Bank shall extend
any such Letter of Credit if it has received written notice that an Event of
Default has occurred and is continuing at the time such Issuing Bank must elect
to allow such extension; (ii) if the applicable Issuing Bank and the
Administrative Agent each consent in their sole discretion, the expiration date
on any Letter of Credit may extend beyond the date that is five Business Days
prior to the applicable Revolving Commitment Termination Date; provided, that if
any such Letter of Credit is outstanding or the expiration date is extended to a
date after the date that is five Business Days prior to the


63
US-DOCS\106883637.15

--------------------------------------------------------------------------------





applicable Revolving Commitment Termination Date, the applicable Borrower shall
Cash Collateralize such Letter of Credit on or prior to the date that is five
Business Days prior to the applicable Revolving Commitment Termination Date; and
(iii) in the event that any Lender is a Defaulting Revolving Lender, the
applicable Issuing Bank shall not be required to issue any Letter of Credit
under the applicable Revolving Commitment unless such Issuing Bank has entered
into arrangements satisfactory to it and the applicable Borrower to eliminate
such Issuing Bank’s risk with respect to the participation in Letters of Credit
of the Defaulting Revolving Lender, including by cash collateralizing such
Defaulting Revolving Lender’s Pro Rata Share of the applicable Letter of Credit
Usage. Notwithstanding the foregoing, no Issuing Bank shall have any obligation
to issue commercial Letters of Credit or Bank Guarantees unless separately
agreed to by such Issuing Bank and the Borrower Representative.
(b)    Notice of Issuance.
(i)    Whenever the U.S. Borrower or any Subsidiary thereof desires the issuance
of a Letter of Credit, the U.S. Borrower shall (x) in the case of standby
Letters of Credit, deliver to the Administrative Agent and the applicable
Issuing Bank an Issuance Notice (or such other notice as may be agreed by such
Issuing Bank) no later than 12:00 p.m. (New York City time) at least five
Business Days in advance of the proposed date of issuance for Letters of Credit
denominated in a currency other than Dollars or at least three Business Days in
advance of the proposed date of issuance for Letters of Credit denominated in
Dollars, or such shorter period as may be agreed to by the Issuing Bank in any
particular instance and (y) deliver to the applicable Issuing Bank a letter of
credit application therefor (on the applicable Issuing Bank’s standard form) on
the proposed date of issuance. Such Issuance Notice shall specify if such Letter
of Credit is requested under the U.S. Revolving Commitments or the Canadian
Revolving Commitments. Upon satisfaction or waiver of the conditions set forth
in Section 3.02, the Issuing Bank shall issue the requested Letter of Credit
only in accordance with the Issuing Bank’s standard operating procedures. Upon
the issuance of any U.S. Letter of Credit or amendment or modification to a U.S.
Letter of Credit, the Issuing Bank shall promptly notify the Administrative
Agent, and the Administrative Agent shall promptly notify each Lender with a
U.S. Revolving Commitment, of such issuance, or amendment or modification and
the amount of such Lender’s respective participation in such U.S. Letter of
Credit pursuant to Section 2.04(e). Upon the issuance of any Canadian Letter of
Credit or amendment or modification to a Canadian Letter of Credit, the Issuing
Bank shall promptly notify the Administrative Agent, and the Administrative
Agent shall promptly notify each Lender with a Canadian Revolving Commitment, of
such issuance, amendment or modification to such Canadian Letter of Credit and
the amount of such Lender’s respective participation in such Canadian Letter of
Credit pursuant to Section 2.04(e).
(ii)    Whenever any Foreign Subsidiary desires the issuance of a Letter of
Credit, the European Borrower or the Borrower Representative shall (x) in the
case of standby Letters of Credit, deliver to the Administrative Agent and the
applicable Issuing Bank an Issuance Notice (or such other notice as may be
agreed by such Issuing Bank) no later than 12:00 p.m. (London, England time) at
least five Business Days in advance of the proposed date of issuance for Letters
of Credit denominated in a currency other than Dollars or at least three
Business


64
US-DOCS\106883637.15

--------------------------------------------------------------------------------





Days in advance of the proposed date of issuance for Letters of Credit
denominated in Dollars, or such shorter period as may be agreed to by the
Issuing Bank in any particular instance and (y) deliver to the applicable
Issuing Bank a letter of credit application therefor (on the applicable Issuing
Bank’s standard form) on the proposed date of issuance. Upon satisfaction or
waiver of the conditions set forth in Section 3.02, the Issuing Bank shall issue
the requested Letter of Credit only in accordance with the Issuing Bank’s
standard operating procedures. Upon the issuance of any European Letter of
Credit or amendment or modification to a European Letter of Credit, the Issuing
Bank shall promptly notify the Administrative Agent and each Lender with a
European Revolving Commitment of such issuance, or amendment or modification and
the amount of such Lender’s respective participation in such Letter of Credit
pursuant to Section 2.04(e).
(c)    Responsibility of the Issuing Bank With Respect to Requests for Drawings
and Payments. In determining whether to honor any drawing under any Letter of
Credit by the beneficiary thereof, the applicable Issuing Bank shall be
responsible only to examine the documents delivered under such Letter of Credit
with reasonable care so as to ascertain whether they appear on their face to be
in accordance with the terms and conditions of such Letter of Credit. As between
the Borrowers and the applicable Issuing Bank, each Borrower assumes all risks
of the acts and omissions of, or misuse of the Letters of Credit issued by the
applicable Issuing Bank by, the respective beneficiaries of such Letters of
Credit. In furtherance and not in limitation of the foregoing, the Issuing Bank
shall not be responsible for: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) failure of the beneficiary of any such Letter of Credit to comply
fully with any conditions required in order to draw upon such Letter of Credit;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
be in cipher; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Bank, including any Governmental
Acts; none of the above shall affect or impair, or prevent the vesting of, any
of the Issuing Bank’s rights or powers hereunder. Without limiting the foregoing
and in furtherance thereof, no action taken or omitted by an Issuing Bank under
or in connection with the Letters of Credit or any documents and certificates
delivered thereunder, if taken or omitted in good faith and in the absence of
gross negligence or willful misconduct (as determined by a final, non-appealable
judgment of a court of competent jurisdiction), shall give rise to any liability
on the part of such Issuing Bank to any Borrower; provided that the foregoing
shall not be construed to excuse such Issuing Bank from liability to the
Borrowers to the extent of any direct damages suffered by the Borrowers or any
of their Subsidiaries that are determined by a final, non-appealable judgment of
a court of competent jurisdiction to have been caused by such Issuing Bank’s
gross negligence or willful misconduct.


65
US-DOCS\106883637.15

--------------------------------------------------------------------------------





(d)    Reimbursement by the Borrowers of Amounts Drawn or Paid Under Letters of
Credit.
(i)    In the event an Issuing Bank has determined to honor a drawing under a
U.S. Letter of Credit or Canadian Letter of Credit, it shall immediately notify
the U.S. Borrower and the Administrative Agent, and the U.S. Borrower shall
reimburse the applicable Issuing Bank on or before the Business Day immediately
following the date on which such notice is received by the U.S. Borrower (the
“Reimbursement Date”) in an amount in the Approved Currency in which such Letter
of Credit was issued and in same day funds equal to the amount of such honored
drawing; provided, that anything contained herein to the contrary
notwithstanding, (x) unless the U.S. Borrower shall have notified the
Administrative Agent and the applicable Issuing Bank prior to 10:00 a.m. (New
York City time) on the Reimbursement Date that the U.S. Borrower intends to
reimburse the applicable Issuing Bank for the amount of such honored drawing
with funds other than the proceeds of Revolving Loans, the Borrower
Representative shall be deemed to have given a timely Borrowing Notice to the
Administrative Agent requesting (A) in the case of a U.S. Letter of Credit,
Lenders with U.S. Revolving Commitments to make U.S. Revolving Loans that are
Base Rate Loans on the Reimbursement Date in an amount in Dollars equal to the
amount of such honored drawing and (B) in the case of a Canadian Letter of
Credit, Lenders with Canadian Revolving Commitments to make Canadian Revolving
Loans that are Canadian Prime Rate Loans or Base Rate Loans, as applicable, on
the Reimbursement Date in an amount in Canadian Dollars or Dollars, as
applicable, equal to the amount of such honored drawing (provided that, in
respect of any honored drawing in an amount less than $250,000 (or the Foreign
Currency Equivalent), the U.S. Borrower shall reimburse the applicable Issuing
Bank for such amount in cash and shall not be entitled to reimburse such drawing
in accordance with this clause (x)) and (y) subject to satisfaction or waiver of
the conditions specified in Section 3.02, (A) Lenders with U.S. Revolving
Commitments shall, on the Reimbursement Date for any U.S. Letter of Credit, make
U.S. Revolving Loans that are Base Rate Loans in the amount of such honored
drawing and (B) Lenders with Canadian Revolving Commitments shall, on the
Reimbursement Date for any Canadian Letter of Credit, make Canadian Revolving
Loans that are Canadian Prime Rate Loans or Base Rate Loans, as applicable, in
an amount of such honored drawing, in each case, the proceeds of which shall be
applied directly by the Administrative Agent to reimburse the applicable Issuing
Bank for the amount of such honored drawing; provided, further, that if for any
reason proceeds of Revolving Loans are not received by the applicable Issuing
Bank on the Reimbursement Date in an amount equal to the amount of such honored
drawing, the U.S. Borrower shall reimburse the Issuing Bank, on demand, in an
amount in same day funds equal to the excess of the amount of such honored
drawing over the aggregate amount of such Revolving Loans, if any, which are so
received.
(ii)    In the event the Issuing Bank has determined to honor a drawing under a
European Letter of Credit, it shall immediately notify the applicable Foreign
Subsidiary, the European Borrower and the Administrative Agent, and the European
Borrower shall reimburse the Issuing Bank on or before the Reimbursement Date in
an amount in the Approved Currency in which such Letter of Credit was issued and
in same day funds equal to the amount of such honored drawing; provided, that
anything contained herein to the contrary notwithstanding, (x) unless the
European Borrower shall have notified the Administrative Agent and the Issuing


66
US-DOCS\106883637.15

--------------------------------------------------------------------------------





Bank prior to 10:00 a.m. (London, England time) on the Reimbursement Date that
the European Borrower intends to reimburse the Issuing Bank for the amount of
such honored drawing with funds other than the proceeds of Revolving Loans, the
Borrower Representative shall be deemed to have given a timely Borrowing Notice
to the Administrative Agent requesting Lenders with European Revolving
Commitments to make European Revolving Loans that are Eurocurrency Rate Loans
with an Interest Period of one month on the Reimbursement Date in an amount in
the applicable Approved Currency equal to the amount of such honored drawing
(provided that, in respect of any honored drawing in an amount less than
€250,000, the European Borrower shall reimburse the applicable Issuing Bank for
such amount in cash and shall not be entitled to reimburse such drawing in
accordance with this clause (x)), and (y) subject to satisfaction or waiver of
the conditions specified in Section 3.02, Lenders with European Revolving
Commitments shall, on the Reimbursement Date for any European Letter of Credit,
make European Revolving Loans that are Eurocurrency Rate Loans with an Interest
Period of one month in the amount of such honored drawing, the proceeds of which
shall be applied directly by the Administrative Agent to reimburse the Issuing
Bank for the amount of such honored drawing; provided, further, that if for any
reason proceeds of European Revolving Loans are not received by the Issuing Bank
on the Reimbursement Date in an amount equal to the amount of such honored
drawing, the European Borrower shall reimburse the Issuing Bank, on demand, in
an amount in same day funds equal to the excess of the amount of such honored
drawing over the aggregate amount of such European Revolving Loans, if any,
which are so received. Notwithstanding the foregoing, with respect to the
drawing of any European Letter of Credit in an Approved Issuing Currency which
is not an Approved Currency, unless the European Borrower has notified such
Issuing Bank that it intends to reimburse the Issuing Bank on before the
Reimbursement Date (and does so reimburse), the applicable Issuing Bank shall
convert the European Borrower’s obligations under this Section 2.04(d) into an
obligation in Euros (which shall be computed by the applicable Issuing Bank
based on the Exchange Rate in effect for the date on which such conversion
occurs).
Nothing in this Section 2.04(d) shall be deemed to relieve any Lender with a
Revolving Commitment from its obligation to make Revolving Loans on the terms
and conditions set forth herein, and each Borrower shall retain any and all
rights it may have against any such Lender resulting from the failure of such
Lender to make such Revolving Loans under this Section 2.04(d). For the
avoidance of doubt, each Lender’s obligation to fund Revolving Loans pursuant to
this clause (d) shall be subject to Section 2.05(a).
(e)    Lenders’ Purchase of Participations in Letters of Credit. Immediately
upon the issuance of each U.S. Letter of Credit, each Lender having a U.S.
Revolving Commitment shall be deemed to have purchased, and hereby agrees to
irrevocably purchase, from the applicable Issuing Bank a participation in such
U.S. Letter of Credit and any drawings honored thereunder in an amount equal to
such Lender’s Pro Rata Share (with respect to the U.S. Revolving Commitments) of
the maximum amount which is or at any time may become available to be drawn
thereunder. Immediately upon the issuance of each Canadian Letter of Credit,
each Lender having a Canadian Revolving Commitment shall be deemed to have
purchased, and hereby agrees to irrevocably purchase, from the applicable
Issuing Bank a participation in such Canadian Letter of Credit and any drawings
honored thereunder in an amount equal to such Lender’s Pro Rata Share (with
respect


67
US-DOCS\106883637.15

--------------------------------------------------------------------------------





to the Canadian Revolving Commitments) of the maximum amount which is or at any
time may become available to be drawn thereunder. Immediately upon the issuance
of each European Letter of Credit, each Lender having a European Revolving
Commitment shall be deemed to have purchased, and hereby agrees to irrevocably
purchase, from the applicable Issuing Bank a participation in such European
Letter of Credit and any drawings honored thereunder in an amount equal to such
Lender’s Pro Rata Share (with respect to the European Revolving Commitments) of
the maximum amount which is or at any time may become available to be drawn
thereunder. In the event that the applicable Borrower shall fail for any reason
to reimburse the applicable Issuing Bank as provided in Section 2.04(d), such
Issuing Bank shall promptly notify each Lender with an applicable Revolving
Commitment of the unreimbursed amount of such honored drawing and of such
Lender’s respective participation therein based on such Lender’s Pro Rata Share
of the applicable Revolving Commitments. Each Lender with a U.S. Revolving
Commitment shall make available to the applicable Issuing Bank an amount equal
to its respective participation, in Dollars and in same day funds, at the office
of the Issuing Bank specified in such notice, not later than 12:00 p.m. (New
York City time) on the first Business Day (under the laws of the jurisdiction in
which such office of the Issuing Bank is located) after the date notified by the
Issuing Bank. Each Lender with a Canadian Revolving Commitment shall make
available to the applicable Issuing Bank an amount equal to its respective
participation, in Dollars or Canadian Dollars, as applicable, and in same day
funds, at the office of the Issuing Bank specified in such notice, not later
than 12:00 p.m. (New York City time) on the first Business Day (under the laws
of the jurisdiction in which such office of the Issuing Bank is located) after
the date notified by the Issuing Bank. Each Lender with a European Revolving
Commitment shall make available to the applicable Issuing Bank an amount equal
to its respective participation, in Euros or such Other Foreign Currency, as
applicable, and in same day funds, at the office of the Issuing Bank specified
in such notice, not later than 12:00 p.m. (London, England time) on the first
Business Day (under the laws of the jurisdiction in which such office of the
Issuing Bank is located) after the date notified by the Issuing Bank (and if the
applicable European Letter of Credit is in an Approved Issuing Currency which is
not an Approved Currency, the applicable Issuing Bank shall convert the such
obligations into an obligation in Euros (which shall be computed by the
applicable Issuing Bank based on the Exchange Rate in effect for the date on
which such conversion occurs). In the event that any Lender with a U.S.
Revolving Commitment, Canadian Revolving Commitment or European Revolving
Commitment, as applicable, fails to make available to the applicable Issuing
Bank on such Business Day the amount of such Lender’s participation in such
Letter of Credit as provided in this Section 2.04(e), the applicable Issuing
Bank shall be entitled to recover such amount on demand from such Lender
together with interest thereon for three Business Days at the rate customarily
used by the Issuing Bank for the correction of errors among banks and
thereafter, in respect of U.S. Letters of Credit, at the Base Rate, in respect
of Canadian Letters of Credit denominated in Canadian Dollars, at the Canadian
Prime Rate, in respect of Canadian Letters of Credit denominated in Dollars, at
the Base Rate, and in respect of European Letters of Credit, at the Eurocurrency
Rate for an Interest Period of one month. In the event the applicable Issuing
Bank shall have been reimbursed by other Lenders pursuant to this
Section 2.04(e) for all or any portion of any drawing honored by the Issuing
Bank under a Letter of Credit, the Issuing Bank shall distribute to each Lender
which has paid all amounts payable by it under this Section 2.04(e) with respect
to such honored drawing such Lender’s Pro Rata Share (with respect to the
applicable Revolving Commitments) of all payments subsequently received by the
applicable Issuing Bank from the applicable Borrower in


68
US-DOCS\106883637.15

--------------------------------------------------------------------------------





reimbursement of such honored drawing when such payments are received. Any such
distribution shall be made to a Lender at its primary address set forth below
its name on Schedule 10.01(a) or at such other address as such Lender may
request.
(f)    Obligations Absolute. The obligation of (i) the U.S. Borrower to
reimburse each applicable Issuing Bank for drawings honored under the U.S.
Letters of Credit or Canadian Letters of Credit issued by it and to repay any
U.S. Revolving Loans or Canadian Revolving Loans made by Lenders pursuant to
Section 2.04(d), (ii) the European Borrower to reimburse the Issuing Bank for
drawings honored under the European Letters of Credit issued by it and to repay
any European Revolving Loans made by Lenders pursuant to Section 2.04(d) and
(iii) the Lenders under Section 2.04(e), in each case shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (A) any lack of
validity or enforceability of any Letter of Credit; (B) the existence of any
claim, set‑off, defense or other right which any Borrower or any Lender may have
at any time against a beneficiary or any transferee of any Letter of Credit (or
any Persons for whom any such transferee may be acting), Issuing Bank, Lender or
any other Person or, in the case of a Lender, against any Borrower, whether in
connection herewith, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between any Borrower or one of
its Subsidiaries and the beneficiary for which any Letter of Credit was
procured); (C) any draft or other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; (D) payment by the
applicable Issuing Bank under any Letter of Credit against presentation of a
draft or other document which does not substantially comply with the terms of
such Letter of Credit; (E) any adverse change in the business, general affairs,
assets, liabilities, operations, management, condition (financial or otherwise),
stockholders’ equity, results of operations or value of any Loan Party; (F) any
breach hereof or any other Loan Document by any party thereto; (G) the fact that
an Event of Default or a Default shall have occurred and be continuing; or
(H) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing; provided that in each case payment by the Issuing Bank
under the applicable Letter of Credit shall not have been determined by a final,
non-appealable judgment of a court of competent jurisdiction to have constituted
gross negligence, bad faith or willful misconduct of the Issuing Bank under the
circumstances in question.
(g)    Indemnification. Without duplication of any obligation of the Borrowers
under Section 10.02 or 10.03, in addition to amounts payable as provided herein,
each Borrower hereby agrees to protect, indemnify, pay and save harmless the
Issuing Bank from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel) which any Issuing Bank may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit by
such Issuing Bank for the account of such Borrower, other than as a result of
(1) the gross negligence, bad faith or willful misconduct of the Issuing Bank or
(2) the dishonor by the Issuing Bank of a demand for payment made in compliance
with the provisions hereunder or under the Letter of Credit, in each case, as
determined by a final, non-appealable judgment of court of competent
jurisdiction, or (ii) the failure of such Issuing Bank to honor a drawing under
any such Letter of Credit as a result of any Governmental Act.


69
US-DOCS\106883637.15

--------------------------------------------------------------------------------





(h)    Resignation and Removal of Issuing Bank. An Issuing Bank may resign as
Issuing Bank upon 60 days (or, if such Issuing Bank is not a Lender, 45 days)
prior written notice to the Administrative Agent, the Lenders and the Borrower
Representative. An Issuing Bank may be replaced at any time by written agreement
among the Borrower Representative, the Administrative Agent, the replaced
Issuing Bank (provided that no consent of the replaced Issuing Bank will be
required if the replaced Issuing Bank has no Letters of Credit or reimbursement
Obligations with respect thereto outstanding) and the successor Issuing Bank.
The Administrative Agent shall notify the Lenders of any such replacement of
such Issuing Bank. At the time any such replacement or resignation shall become
effective, the applicable Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank. From and after the effective date of any
such replacement or resignation, (i) any successor Issuing Bank shall have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit to be issued thereafter and (ii) references herein to the
term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement or resignation of an Issuing
Bank hereunder, the replaced Issuing Bank shall remain a party hereto to the
extent that Letters of Credit issued by it remain outstanding and shall continue
to have all the rights and obligations of an Issuing Bank under this Agreement
with respect to Letters of Credit issued by it prior to such replacement or
resignation, but shall not be required to issue additional Letters of Credit or
to renew existing Letters of Credit.
(i)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the applicable Borrower when a Letter of Credit is
issued, (i) the rules of the ISP shall apply to each standby Letter of Credit
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.
(j)    Reporting.  Not later than the third Business Day following the last day
of each month (or at such other intervals as the Administrative Agent and the
applicable Issuing Bank shall agree), each Issuing Bank shall provide to the
Administrative Agent a schedule of the Letters of Credit issued by it, in form
and substance reasonably satisfactory to the Administrative Agent, showing the
date of issuance of each Letter of Credit, the account party, the original face
amount (if any), the expiration date, and the reference number of any Letter of
Credit outstanding at any time during such month, and showing the aggregate
amount (if any) payable by the Borrower to such Issuing Bank during such month.
(k)    For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the International Standby
Practices (ISP98), such Letter of Credit shall be deemed to be “outstanding” in
the amount so remaining available to be drawn. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided that
with respect to any Letter of Credit that, by its terms or the terms of any
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.


70
US-DOCS\106883637.15

--------------------------------------------------------------------------------






Section 2.05    Pro Rata Shares; Availability of Funds; Affiliates.
(a)    Pro Rata Shares. All Loans shall be made, and all participations
purchased, by Lenders simultaneously and proportionately to their respective Pro
Rata Shares of the applicable Class of Loans, it being understood that no Lender
shall be responsible for any default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby nor shall any Term Loan Commitments or any Revolving Commitments
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby.
(b)    Availability of Funds. Unless the Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to the Administrative Agent the amount of such
Lender’s Loan requested on such Credit Date, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such Credit Date and the Administrative Agent may, in its sole discretion, but
shall not be obligated to, make available to the Borrowers a corresponding
amount on such Credit Date. If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender, the Administrative Agent
shall be entitled to recover such corresponding amount on demand from such
Lender together with interest thereon, for each day from such Credit Date until
the date such amount is paid to the Administrative Agent, at the customary rate
set by the Administrative Agent for the correction of errors among banks for
three Business Days and thereafter, if such Loan is in Dollars, at the Base
Rate, if such Loan is in Canadian Dollars, at the Canadian Prime Rate, and if
such Loan is in Euros, Hong Kong Dollars or any Other Foreign Currency, at the
rate certified by the Administrative Agent to be its cost of funds (from any
source which it may reasonably select). If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrower Representative and
the applicable Borrower shall immediately pay such corresponding amount to the
Administrative Agent together with interest thereon, for each day from such
Credit Date until the date such amount is paid to the Administrative Agent at
the Base Rate if such Loan is in Dollars, at the Canadian Prime Rate if such
Loan is in Canadian Dollars, and at the rate certified by the Administrative
Agent to be its cost of funds (from any source which it may reasonably select)
if such Loan is in Euros, Hong Kong Dollars or any Other Foreign Currency.
Nothing in this Section 2.05(b) shall be deemed to relieve any Lender from its
obligation to fulfill its Term Loan Commitments and Revolving Commitments
hereunder or to prejudice any rights that the Borrowers may have against any
Lender as a result of any default by such Lender hereunder.
(c)    Affiliates. Each Lender may, at its option, make any Loan available to
the U.S. Borrower, European Borrower or the Hong Kong Borrower by causing any
foreign or domestic branch or Affiliate of such Lender to make such Loan;
provided that (i) any exercise of such option shall not affect the obligation of
the European Borrower or the Hong Kong Borrower to repay such Loan in accordance
with the terms of this Agreement and (ii) any Lender that exercises such option
shall not be entitled to receive any greater payment under Section 2.19 or 2.20
than such Lender would have been entitled to receive had such option not been
exercised.


71
US-DOCS\106883637.15

--------------------------------------------------------------------------------






Section 2.06    Use of Proceeds. The proceeds of the Loans on the Closing Date
will be used by the U.S. Borrower to finance the Transactions and for working
capital or other general corporate purposes. The proceeds of the Revolving
Loans, Swing Line Loans, and Letters of Credit shall be applied by the
applicable Borrower for working capital or other general corporate purposes of
the U.S. Borrower or any of its Subsidiaries. The proceeds of the Incremental
Term Loans shall be applied by the applicable Borrower for working capital or
other general corporate purposes of the U.S. Borrower and its Subsidiaries. No
portion of the proceeds of any Credit Extension shall be used in any manner that
causes or might cause such Credit Extension or the application of such proceeds
to violate Regulation T, Regulation U or Regulation X of the Board of Governors
or any other regulation thereof or to violate the Exchange Act.

Section 2.07    Evidence of Debt; Register; Notes.
(a)    Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of each Borrower to
such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof.
(b)    Register. The Administrative Agent (or its agent or sub-agent appointed
by it) acting for this purpose a non-fiduciary agent of the Borrowers shall
maintain at its Principal Office a register for the recordation of the names and
addresses of Lenders and the Revolving Commitment and Loans of each Lender from
time to time (the “Register”). The Register shall be available for inspection by
the Borrower Representative at any reasonable time and from time to time upon
reasonable prior notice and upon request (which may not be made more than once
per month) the Administrative Agent shall provide a copy of the information in
the Register to the Borrower. The Administrative Agent shall record, or shall
cause to be recorded, in the Register the Revolving Commitments and the Loans in
accordance with the provisions of Section 10.06, and each repayment or
prepayment in respect of the principal amount of the Loans, and any such
recordation shall be conclusive and binding on each Borrower and each Lender,
absent manifest error. Each Borrower hereby designates the Administrative Agent
to serve as such Borrower’s agent solely for purposes of maintaining the
Register as provided in this Section 2.07, and each Borrower hereby agrees that,
to the extent the Administrative Agent serves in such capacity, the
Administrative Agent and its officers, directors, employees, agents, sub-agents
and Affiliates shall constitute “Indemnitees.”
(c)    Notes. If so requested by any Lender by written notice to the Borrower
Representative (with a copy to the Administrative Agent) at least five Business
Days prior to the Closing Date, or at any time thereafter, each applicable
Borrower shall execute and deliver to such Lender (and/or, if applicable and if
so specified in such notice, to any Person who is an assignee of such Lender
pursuant to Section 10.06) on the Closing Date (or, if such notice is delivered
after the Closing Date, promptly after such Borrower’s receipt of such notice) a
Note or Notes to evidence such Lender’s Term Loans, Revolving Loans or Swing
Line Loans, as the case may be.

Section 2.08    Interest on Loans.
(a)    Except as otherwise set forth herein, each Class of Loans shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:


72
US-DOCS\106883637.15

--------------------------------------------------------------------------------





(i)    in the case of Tranche A Dollar Term Loans and Revolving Loans (other
than European Revolving Loans and Hong Kong Revolving Loans denominated in Hong
Kong Dollars) denominated in Dollars or Canadian Dollars:
(A)    if a Base Rate Loan, at the Base Rate plus the Applicable Margin;
(B)    if a Eurocurrency Rate Loan, at the Eurocurrency Rate plus the Applicable
Margin; or
(C)    if a Canadian Prime Rate Loan, at the Canadian Prime Rate plus the
Applicable Margin;
(ii)    in the case of Tranche A Euro Term Loans, European Revolving Loans and
Hong Kong Revolving Loans denominated in Hong Kong Dollars, at the Eurocurrency
Rate plus the Applicable Margin; and
(iii)    in the case of Swing Line Loans, at the Base Rate, the Canadian Prime
Rate or the Euro Overnight Index Average Rate, as applicable, plus the
Applicable Margin.
(b)    The Type of Loan (except a Swing Line Loan, which can be made and
maintained as a Base Rate Loan, Canadian Prime Rate Loan or Euro Overnight Index
Average Rate Loan only), and the Interest Period with respect to any
Eurocurrency Rate Loan shall be selected by the applicable Borrower and notified
to the Administrative Agent and Lenders pursuant to the applicable Borrowing
Notice or Conversion/Continuation Notice, as the case may be. If on any day a
Loan is outstanding with respect to which a Borrowing Notice or
Conversion/Continuation Notice has not been delivered to the Administrative
Agent in accordance with the terms hereof specifying the applicable basis for
determining the rate of interest, then for that day such Loan, if a Loan
denominated in Dollars or Canadian Dollars, shall be a Base Rate Loan or a
Canadian Prime Rate Loan, as applicable, and, if a Loan denominated in any other
Approved Currency, shall be a Eurocurrency Rate Loan having an Interest Period
of one month.
(c)    In connection with Eurocurrency Rate Loans there shall be no more than
six Interest Periods outstanding at any time in respect of each of the Tranche A
Dollar Term Loans, no more than six Interest Periods outstanding at any time in
respect of each of the Tranche A Euro Term Loans, no more than 10 Interest
Periods outstanding at any time in respect of the U.S. Revolving Loans, no more
than five Interest Periods outstanding at any time in respect of the Canadian
Revolving Loans, no more than 10 Interest Periods outstanding at any time in
respect of the European Revolving Loans, and no more than five Interest Periods
outstanding at any time in respect of the Hong Kong Revolving Loans. In the
event the Borrower Representative fails to specify between a Base Rate Loan or a
Eurocurrency Rate Loan in the applicable Borrowing Notice or
Conversion/Continuation Notice for any Loan denominated in Dollars, such Loan
(if outstanding as a Eurocurrency Rate Loan) shall be automatically converted
into a Base Rate Loan on the last day of the then‑current Interest Period for
such Loan (or if outstanding as a Base Rate Loan shall remain as, or (if not
then outstanding) shall be made as, a Base Rate Loan). In the event the Borrower
Representative fails to specify an Interest Period for any Eurocurrency Rate
Loan in the applicable Borrowing Notice or Conversion/Continuation Notice, such
Borrower shall be deemed to have selected an Interest Period of one month. As
soon as practicable after 11:00 a.m.


73
US-DOCS\106883637.15

--------------------------------------------------------------------------------





(New York City time) on each Interest Rate Determination Date, the
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the Eurocurrency Rate Loans for which an interest rate is then
being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to the Borrower
Representative and each Lender. In the event that the Borrower Representative
fails to specify between a Canadian Prime Rate Loan and a Eurocurrency Rate Loan
in the applicable Borrowing Notice or Conversion/Continuation Notice for any
Loan denominated in Canadian Dollars, such Loan (if outstanding as a
Eurocurrency Rate Loan) shall be automatically converted into a Canadian Prime
Rate Loan on the last day of the then‑current Interest Period for such Loan (or
if outstanding as a Canadian Prime Rate Loan shall remain as, or (if not then
outstanding) shall be made as, a Canadian Prime Rate Loan).
(d)    Interest payable pursuant to Section 2.08(a) shall be computed (i) in the
case of Base Rate Loans and Canadian Prime Rate Loans, on the basis of a 365‑day
or 366‑day year, as the case may be and (ii) (A) in the case of Eurocurrency
Rate Loans denominated in Pounds Sterling or Hong Kong Dollars, on the basis of
a 365-day or 366-day year, as the case may be and (B) in the case of
Eurocurrency Rate Loans denominated in a currency other than Pounds Sterling or
Hong Kong Dollars, on the basis of a 360‑day year, in each case for the actual
number of days elapsed in the period during which it accrues. In computing
interest on any Loan, the date of the making of such Loan or the first day of an
Interest Period applicable to such Loan or, with respect to a Term Loan, the
last Interest Payment Date with respect to such Term Loan or, with respect to a
Base Rate Loan or Canadian Prime Rate Loan being converted from a Eurocurrency
Rate Loan, the date of conversion of such Eurocurrency Rate Loan to such Base
Rate Loan or Canadian Prime Rate Loan, as the case may be, shall be included,
and the date of payment of such Loan or the expiration date of an Interest
Period applicable to such Loan or, with respect to a Base Rate Loan or Canadian
Prime Rate Loan being converted to a Eurocurrency Rate Loan, the date of
conversion of such Base Rate Loan or Canadian Prime Rate Loan to such
Eurocurrency Rate Loan, as the case may be, shall be excluded; provided, that if
a Loan is repaid on the same day on which it is made, one day’s interest shall
be paid on that Loan.
(e)    Except as otherwise set forth herein, interest on each Loan shall accrue
on a daily basis and shall be payable in arrears (i) on each Interest Payment
Date with respect to interest accrued on and to each such payment date;
(ii) upon any prepayment of such Loan, whether voluntary or mandatory, to the
extent accrued on the amount being prepaid; provided, that with respect to any
voluntary prepayment of a Base Rate Loan and a Canadian Prime Rate Loan, accrued
interest shall instead be payable on the applicable Interest Payment Date and
(iii) at maturity of such Loan, including final maturity of such Loan.
(f)    The applicable Borrower agrees to pay to the Issuing Bank, with respect
to drawings honored under a Letter of Credit, interest on the amount paid by the
Issuing Bank in respect of each such honored drawing from the date such drawing
is honored to but excluding the date such amount is reimbursed by or on behalf
of the applicable Borrower at a rate equal to (i) for the period from the date
such drawing is honored to but excluding the applicable Reimbursement Date, the
rate of interest otherwise payable hereunder with respect to Revolving Loans
that are Base Rate Loans (or if such Letter of Credit is denominated in Canadian
Dollars, the Canadian


74
US-DOCS\106883637.15

--------------------------------------------------------------------------------





Prime Rate) or, with respect to Letters of Credit denominated in a currency
other than Dollars or Canadian Dollars, Eurocurrency Rate Loans with an Interest
Period of one month, and (ii) thereafter, a rate which is 2.00% per annum in
excess of the rate of interest otherwise payable hereunder with respect to such
Revolving Loans.
(g)    Interest payable pursuant to Section 2.08(f) shall be computed on the
basis of a 365/366‑day year for the actual number of days elapsed in the period
during which it accrues, and shall be payable on demand or, if no demand is
made, on the date on which the related drawing under a Letter of Credit is
reimbursed in full. Promptly upon receipt by the Issuing Bank of any payment of
interest pursuant to Section 2.08(f), the Issuing Bank shall distribute to each
Lender, out of the interest received by the Issuing Bank in respect of the
period from the date such drawing is honored to but excluding the date on which
the Issuing Bank is reimbursed for the amount of such drawing (including any
such reimbursement out of the proceeds of any Revolving Loans), the amount that
such Lender would have been entitled to receive in respect of the letter of
credit fee that would have been payable in respect of such Letter of Credit for
such period if no drawing had been honored under such Letter of Credit. In the
event the Issuing Bank shall have been reimbursed by Lenders for all or any
portion of such honored drawing, the Issuing Bank shall distribute to each
Lender which has paid all amounts payable by it under Section 2.04(e) with
respect to such honored drawing such Lender’s Pro Rata Share of any interest
received by the Issuing Bank in respect of that portion of such honored drawing
so reimbursed by Lenders for the period from the date on which the Issuing Bank
was so reimbursed by Lenders to but excluding the date on which such portion of
such honored drawing is reimbursed by the applicable Borrower.
(h)    For purposes of disclosure pursuant to the Interest Act (Canada),
(i) whenever any interest under this Agreement is calculated using a rate based
on a year of 360 days or 365 days, as the case may be, the rate determined
pursuant to such calculation, when expressed as an annual rate, is equivalent to
(x) the applicable rate based on a year of 360 days or 365 days, as the case may
be, (y) multiplied by the actual number of days in the calendar year in which
the period for which such interest or fee is payable (or compounded) ends, and
(z) divided by 360 or 365, as the case may be, (ii) the principle of deemed
reinvestment of interest does not apply to any interest calculation under this
Agreement, and (iii) the rates of interest stipulated in this Agreement are
intended to be nominal rates and not effective rates or yields.

Section 2.09    Conversion/Continuation.
(a)    Subject to Section 2.18 and so long as no Default or Event of Default
shall have occurred and then be continuing, the Borrowers shall have the option:
(i)    to convert at any time all or any part of any Term Loan or Revolving Loan
denominated in Dollars or Canadian Dollars equal to $5,000,000 and integral
multiples of $1,000,000 in excess of that amount from one Type of Loan to
another Type of Loan; provided, that a Eurocurrency Rate Loan may only be
converted on the expiration of the Interest Period applicable to such
Eurocurrency Rate Loan unless the U.S. Borrower shall pay all amounts due under
Section 2.18 in connection with any such conversion; or


75
US-DOCS\106883637.15

--------------------------------------------------------------------------------





(ii)    upon the expiration of any Interest Period applicable to any
Eurocurrency Rate Loan, to continue all or any portion of such Loan equal to
$5,000,000 and integral multiples of $1,000,000 in excess of that amount as a
Eurocurrency Rate Loan;
provided that, for the avoidance of doubt, no conversion or continuation of any
Loan pursuant to this Section 2.09 shall affect the currency in which such Loan
is denominated prior to any such conversion or continuation and each such Loan
shall remain outstanding denominated in the currency originally issued.
(b)    The Borrower Representative shall deliver a Conversion/Continuation
Notice to the Administrative Agent no later than 11:00 a.m. (New York City time)
at least one Business Day in advance of the proposed conversion date (in the
case of a conversion to a Base Rate Loan or Canadian Prime Rate Loan), at least
three Business Days in advance of the proposed Conversion/Continuation Date (in
the case of a conversion to, or a continuation of, a Eurocurrency Rate Loan
denominated in U.S. Dollars or continuation of a Eurocurrency Rate Loan
denominated in Euros or Pounds Sterling), at least four Business Days in advance
of the proposed Conversion/Continuation Date (in the case of a continuation of a
Eurocurrency Rate Loan denominated in Swiss Francs) and at least five Business
Days in advance of the proposed Conversion/Continuation Date (in the case of a
continuation of a Eurocurrency Rate Loan denominated in Hong Kong Dollars,
Japanese Yen or Australian Dollars). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurocurrency Rate Loans, shall be irrevocable on and after the related Interest
Rate Determination Date, and each Borrower shall be bound to effect a conversion
or continuation in accordance therewith.

Section 2.10    Default Interest. Upon the occurrence and during the continuance
of an Event of Default under Section 8.01(a), 8.01(c) (in the case of a failure
to perform or comply with any term or condition contained in Section 6.04(a) or
6.04(b)), or 8.01(e), and, at the request of the Required Lenders, any other
Event of Default, the principal amount of all Loans outstanding and, to the
extent permitted by applicable law, any interest payments on the Loans or any
fees or other amounts owed hereunder, shall thereafter bear interest (including
post‑petition interest in any proceeding under the Bankruptcy Code or other
applicable bankruptcy laws) payable on demand at a rate (the “Default Rate”)
that is 2.00% per annum in excess of the interest rate otherwise payable
hereunder with respect to the applicable Loans (or, in the case of any such fees
and other amounts, at a rate which is 2.00% per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans that are Revolving Loans);
provided, that in the case of Eurocurrency Rate Loans denominated in Dollars,
and Canadian Dollars, upon the expiration of the Interest Period in effect at
the time any such increase in interest rate is effective such Eurocurrency Rate
Loans shall thereupon become Base Rate Loans or Canadian Prime Rate Loans, as
applicable, and shall thereafter bear interest payable upon demand at a rate
which is 2.00% per annum in excess of the interest rate otherwise payable
hereunder for Base Rate Loans. Payment or acceptance of the increased rates of
interest provided for in this Section 2.10 is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of the Administrative Agent
or any Lender.

Section 2.11    Fees.


76
US-DOCS\106883637.15

--------------------------------------------------------------------------------





(a)    The U.S. Borrower agrees to pay to Lenders (other than Defaulting
Lenders) having U.S. Revolving Exposure and Canadian Revolving Exposure, as
applicable:
(i)    commitment fees equal to (1) the average of the daily difference between
(a) the U.S. Revolving Commitments and (b) the aggregate principal amount of
(x) all outstanding U.S. Revolving Loans plus (y) the U.S. Letter of Credit
Usage, times (2) the Applicable Revolving Commitment Fee Percentage;
(ii)    commitment fees equal to (1) the average of the daily difference between
(a) the Canadian Revolving Commitments and (b) the Foreign Currency Equivalent
of the aggregate principal amount of (x) all outstanding Canadian Revolving
Loans plus (y) the Canadian Letter of Credit Usage, times (2) the Applicable
Revolving Commitment Fee Percentage;
(iii)    letter of credit fees equal to (1) the Applicable Margin for U.S.
Revolving Loans that are Eurocurrency Rate Loans, times (2) the average
aggregate daily maximum amount available to be drawn under all such U.S. Letters
of Credit (regardless of whether any conditions for drawing could then be met
and determined as of the close of business on any date of determination); and
(iv)    letter of credit fees equal to (1) the Applicable Margin for Canadian
Revolving Loans that are Eurocurrency Rate Loans, times (2) the Foreign Currency
Equivalent of the average aggregate daily maximum amount available to be drawn
under all such Canadian Letters of Credit (regardless of whether any conditions
for drawing could then be met and determined as of the close of business on any
date of determination).
All fees referred to in this Section 2.11(a) shall be paid (I) in the case of
clauses (i) and (iii), in Dollars and (II) in the case of clauses (ii) and (iv),
in Canadian Dollars, in each case to the Administrative Agent at its Principal
Office and upon receipt, the Administrative Agent shall promptly distribute to
each Lender that has Revolving Exposure its Pro Rata Share thereof.
(b)    The European Borrower agrees to pay to Lenders (other than Defaulting
Lenders) having European Revolving Exposure:
(i)    commitment fees equal to (1) the average of the daily difference between
(a) the European Revolving Commitments and (b) the Euro Equivalent of the
aggregate principal amount of (x) all outstanding European Revolving Loans plus
(y) the European Letter of Credit Usage, times (2) the Applicable Revolving
Commitment Fee Percentage; and
(ii)    letter of credit fees equal to (1) the Applicable Margin for European
Revolving Loans, times (2) the Euro Equivalent of the average aggregate daily
maximum amount available to be drawn under all such European Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).


77
US-DOCS\106883637.15

--------------------------------------------------------------------------------





All fees referred to in this Section 2.11(b) shall be paid in Euros to the
Administrative Agent at its applicable Principal Office and upon receipt, the
Administrative Agent shall promptly distribute to each Lender that has Revolving
Exposure its Pro Rata Share thereof.
(c)    The Hong Kong Borrower agrees to pay to Lenders (other than Defaulting
Lenders) having Hong Kong Revolving Exposure commitment fees equal to (1) the
average of the daily difference between (a) the Hong Kong Revolving Commitments
and (b) the Dollar Equivalent of the aggregate principal amount of all
outstanding Hong Kong Revolving Loans, times (2) the Applicable Revolving
Commitment Fee Percentage.
All fees referred to in this Section 2.11(c) shall be paid in Dollars to the
Administrative Agent at its Principal Office and upon receipt, the
Administrative Agent shall promptly distribute to each Lender that has Revolving
Exposure its Pro Rata Share thereof.
(d)    Letter of Credit Fronting Fees.
(i)    The U.S. Borrower agrees to pay directly to the applicable Issuing Bank,
for its own account, with respect to any standby U.S. Letters of Credit and
standby Canadian Letters of Credit a fronting fee in Dollars equal to 0.125% per
annum (or such lesser amount as may be agreed to by the Borrower Representative
and the applicable Issuing Bank), times the average aggregate daily maximum
amount available to be drawn under all such U.S. Letters of Credit and Canadian
Letters of Credit (determined as of the close of business on any date of
determination).
(ii)    The European Borrower agrees to pay directly to the applicable Issuing
Bank, for its own account, with respect to any standby European Letters of
Credit a fronting fee in Euros equal to 0.125% per annum (or such lesser amount
as may be agreed to by the Borrower Representative and the applicable Issuing
Bank), times the average aggregate daily maximum amount available to be drawn
under all such European Letters of Credit (determined as of the close of
business on any date of determination).
(iii)    The applicable Borrower agrees to pay fees to be agreed with the
applicable Issuing Bank in respect of all commercial Letters of Credit.
(iv)    The applicable Borrower agrees to pay such documentary and processing
charges for any issuance, amendment, transfer or payment of a Letter of Credit
as are in accordance with the applicable Issuing Bank’s standard schedule for
such charges and as in effect at the time of such issuance, amendment, transfer
or payment, as the case may be.
(e)    All fees referred to in Sections 2.11(a), 2.11(b), 2.11(c) and 2.11(d)
shall be calculated on the basis of a 360‑day year and the actual number of days
elapsed and shall be payable quarterly in arrears on March 31, June 30,
September 30 and December 31 of each year during the applicable Revolving
Commitment Period, commencing on the first such date to occur after the Closing
Date, and on the applicable Revolving Commitment Termination Date.


78
US-DOCS\106883637.15

--------------------------------------------------------------------------------





(f)    In addition to any of the foregoing fees, the Borrowers agree to pay to
Agents such other fees (such as administrative agency fees) in the amounts and
at the times separately agreed upon.

Section 2.12    Scheduled Payments.
(a)    (i) The principal amounts of the Tranche A Dollar Term Loans shall be
repaid in consecutive quarterly installments (each, an “Installment”) in the
aggregate amounts set forth below on the dates set forth below (each, an
“Installment Date”), commencing on September 30, 2019:
Installment Date
Tranche A Dollar Term Loan Installments
September 30, 2019
$6,832,687.50
December 31, 2019
$6,832,687.50
March 31, 2020
$6,832,687.50
June 30, 2020
$6,832,687.50
September 30, 2020
$6,832,687.50
December 31, 2020
$6,832,687.50
March 31, 2021
$6,832,687.50
June 30, 2021
$6,832,687.50
September 30, 2021
$13,665,375.00
December 31, 2021
$13,665,375.00
March 31, 2022
$13,665,375.00
June 30, 2022
$13,665,375.00
September 30, 2022
$20,498,062.50
December 31, 2022
$20,498,062.50
March 31, 2023
$20,498,062.50
June 30, 2023
$20,498,062.50
September 30, 2023
$20,498,062.50
December 31, 2023
$20,498,062.50
March 31, 2024
$20,498,062.50
Tranche A Dollar Term Loan Maturity Date
Remainder



(b)    (i) The principal amounts of the Tranche A Euro Term Loans shall be
repaid in Installments in the aggregate amounts set forth below on the dates set
forth below, commencing on September 30, 2019:


79
US-DOCS\106883637.15

--------------------------------------------------------------------------------





Installment Date
Tranche A Euro Term Loan Installments
September 30, 2019
€3,125,000.00
December 31, 2019
€3,125,000.00
March 31, 2020
€3,125,000.00
June 30, 2020
€3,125,000.00
September 30, 2020
€3,125,000.00
December 31, 2020
€3,125,000.00
March 31, 2021
€3,125,000.00
June 30, 2021
€3,125,000.00
September 30, 2021
€6,250,000.00
December 31, 2021
€6,250,000.00
March 31, 2022
€6,250,000.00
June 30, 2022
€6,250,000.00
September 30, 2022
€9,375,000.00
December 31, 2022
€9,375,000.00
March 31, 2023
€9,375,000.00
June 30, 2023
€9,375,000.00
September 30, 2023
€9,375,000.00
December 31, 2023
€9,375,000.00
March 31, 2024
€9,375,000.00
Tranche A Euro Term Loan Maturity Date
Remainder



(c)    Notwithstanding the foregoing, (x) such Installments shall be reduced,
respectively, in connection with any voluntary prepayment of the applicable
Tranche A Term Loans in accordance with Section 2.13 and Section 2.15; and
(y) the Tranche A Term Loans, together with all other amounts owed hereunder
with respect thereto, shall, in any event, be paid in full no later than the
applicable Term Loan Maturity Date.

Section 2.13    Voluntary Prepayments/Commitment Reductions.
(a)    Voluntary Prepayments.
(i)    Any time and from time to time (1) with respect to Base Rate Loans or
Canadian Prime Rate Loans, the U.S. Borrower may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $5,000,000
and integral multiples of $1,000,000 in excess of that amount; (2) with respect
to Eurocurrency Rate Loans, the applicable Borrower may prepay any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of, with
respect to Loans denominated in Dollars, Canadian Dollars or Hong Kong Dollars
and U.S. Revolving Loans, Canadian Revolving Loans or Hong Kong Revolving Loans,
$5,000,000 and integral multiples of $1,000,000 in excess of that amount, and,
with respect to Loans denominated in Euros and all European Revolving Loans,
€5,000,000 and integral multiples of €1,000,000 in excess of that amount; and
(3) with respect


80
US-DOCS\106883637.15

--------------------------------------------------------------------------------





to Swing Line Loans, the U.S. Borrower or European Borrower, as applicable, may
prepay any such Loans on any Business Day in whole or in part in an aggregate
minimum amount of, with respect to Swing Line Loans denominated in Dollars or
Canadian Dollars, $500,000, and in integral multiples of $100,000 in excess of
that amount, and, with respect to Swing Line Loans denominated in Euros,
€5,000,000 and integral multiples of €1,000,000 in excess of that amount, in
each case, without premium or penalty except as described in the immediately
following sentence.
(ii)    All such prepayments shall be made (1) upon not less than one Business
Day’s prior written notice in the case of Base Rate Loans, Canadian Prime Rate
Loans; (2) upon not less than three Business Days’ prior written notice in the
case of Eurocurrency Rate Loans and (3) upon written notice on the date of
prepayment, in the case of Swing Line Loans;
in each case given to the Administrative Agent or applicable Swing Line Lender,
as the case may be, by 12:00 p.m. (New York City time) (or, with respect to
repayments of European Revolving Loans, 12:00 p.m. (London, England time) or,
with respect to repayments of Hong Kong Revolving Loans, 12:00 p.m. (New York
City time)) on the date required (and the Administrative Agent or such Swing
Line Lender, as the case may be, shall promptly transmit such original notice
electronically or by telefacsimile or telephone to each Lender). Upon the giving
of any such notice, the principal amount of the Loans specified in such notice
shall become due and payable on the prepayment date specified therein; provided
that such a notice may state that such notice is conditioned upon the
effectiveness of other credit facilities, indentures or similar agreements or
the occurrence of any other transactions, in which case such notice may be
revoked by the Borrower Representative if such condition is not satisfied. Any
such voluntary prepayment shall be applied as specified in Section 2.15(a).
(b)    Voluntary Commitment Reductions.
(i)    The Borrower Representative may, upon not less than three Business Days’
prior written notice to the Administrative Agent (which written notice the
Administrative Agent shall promptly transmit electronically or by telefacsimile
or telephone to each applicable Lender), at any time and from time to time
terminate in whole or permanently reduce in part, without premium or penalty,
the U.S. Revolving Commitments, the Canadian Revolving Commitments, the European
Revolving Commitments and/or the Hong Kong Revolving Commitments in an amount up
to the amount by which (w) the U.S. Revolving Commitments exceed the Total
Utilization of U.S. Revolving Commitments, (x) the Canadian Revolving
Commitments exceed the Total Utilization of Canadian Revolving Commitments,
(y) the European Revolving Commitments exceed the Total Utilization of European
Revolving Commitments, or (z) the Hong Kong Revolving Commitments exceed the
Total Utilization of Hong Kong Revolving Commitments, as applicable, at the time
of such proposed termination or reduction; provided, that any such partial
reduction of the Revolving Commitments shall be in an aggregate minimum amount
of, with respect to U.S. Revolving Commitments, Canadian Revolving Commitments
and Hong Kong Revolving Commitments, $5,000,000 and integral multiples of
$1,000,000 in excess of that amount, and, with respect to European Revolving
Commitments, €5,000,000 and integral multiples of €1,000,000 in excess of that
amount.
(ii)    The Borrower Representative’s notice to the Administrative Agent shall
designate the date (which shall be a Business Day) of such termination or
reduction and the


81
US-DOCS\106883637.15

--------------------------------------------------------------------------------





amount of any partial reduction, and such termination or reduction of the
Revolving Commitments shall be effective on the date specified in the Borrower
Representative’s notice and shall reduce the applicable Revolving Commitments of
each Lender proportionately to its Pro Rata Share thereof; provided that such a
notice may state that such notice is conditioned upon the effectiveness of other
credit facilities, indentures or similar agreements or the occurrence of any
other transactions, in which case such notice may be revoked by the Borrower
Representative if such condition is not satisfied. Notwithstanding anything to
the contrary contained in this Section 2.13(b)(ii) or any other provision of
this Agreement, the Borrower Representative may reduce the Revolving Commitment
of any Defaulting Lender to an amount not less than the applicable Revolving
Exposure of such Defaulting Lender with respect to such Revolving Commitment (it
being understood that for purposes of determining such Defaulting Lender’s
Revolving Exposure pursuant to this sentence, such Defaulting Lender’s Revolving
Commitments shall be deemed to be terminated), such reduction to be subject to
the consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed).

Section 2.14    Mandatory Prepayments/Commitment Reductions.
(a)    Revolving Loans, Swing Line Loans and Letters of Credit. The applicable
Borrower shall from time to time (i) prepay first, the Swing Line Loans, and
second, the Revolving Loans and (ii) if all such Loans are prepaid without
exhausting the excess referred to below, Cash Collateralize outstanding Letters
of Credit, in each case, to the extent necessary so that (w) the Total
Utilization of U.S. Revolving Commitments shall not at any time exceed the U.S.
Revolving Commitments then in effect, (x) the Total Utilization of Canadian
Revolving Commitments shall not at any time exceed the Canadian Revolving
Commitments then in effect (y) the Total Utilization of European Revolving
Commitments shall not at any time exceed the European Revolving Commitments then
in effect and (z) the Total Utilization of Hong Kong Revolving Commitments shall
not at any time exceed the Hong Kong Revolving Commitments then in effect.
Notwithstanding the foregoing, mandatory prepayments of Swing Line Loans and
Revolving Loans and Cash Collateralization of Letters of Credit that would
otherwise be required pursuant to this Section 2.14(a) solely as a result of
fluctuations in Exchange Rates from time to time shall only be required to be
made on the last Business Day of each month on the basis of the Exchange Rate in
effect on such Business Day.

Section 2.15    Application of Prepayments/Reductions
(a)    Application of Voluntary Prepayments by Type of Loans. Any prepayment of
any Loan pursuant to Section 2.13(a) shall be applied to the Loans and
Installments, if applicable, as specified by the applicable Borrower in the
applicable notice of prepayment (and shall not be required to be applied pro
rata to all Loans or Installments); provided, further, that in the event the
applicable


82
US-DOCS\106883637.15

--------------------------------------------------------------------------------





Borrower fails to specify the Loans to which any such prepayment shall be
applied, such prepayment shall be applied as follows:
first, to repay outstanding Swing Line Loans on a pro rata basis until paid in
full;
second, to repay outstanding Revolving Loans on a pro rata basis until paid in
full; and
third, to prepay the Tranche A Term Loans (and, if required by the applicable
Joinder Agreement, the Incremental Term Loans) on a pro rata basis in accordance
with the respective outstanding principal amounts thereof, which prepayments
shall be applied in direct order of maturity to reduce the scheduled remaining
Installments of the Tranche A Term Loans (and, if required by the applicable
Joinder Agreement, the Incremental Term Loans);
in each case, for the avoidance of doubt, allocated on a pro rata basis among
the applicable Tranche A Term Loans, Revolving Loans and Swing Line Loans.
(b)    Application of Prepayments of Loans to Base Rate Loans, Canadian Prime
Rate Loans and Eurocurrency Rate Loans. Considering each Class of Loans being
prepaid separately, any prepayment of U.S. Loans, Hong Kong Revolving Loans
denominated in Dollars or Canadian Revolving Loans shall be applied first to
Base Rate Loans and Canadian Prime Rate Loans to the full extent thereof before
application to Eurocurrency Rate Loans, in each case in a manner which minimizes
the amount of any payments required to be made by the U.S. Borrower pursuant to
Section 2.18(c).

Section 2.16    General Provisions Regarding Payments.
(a)    All payments by the Borrowers of principal, interest, fees and other
Obligations shall be made, (i) with respect to Loans denominated in Dollars,
U.S. Revolving Commitments or Hong Kong Revolving Commitments, in Dollars,
(ii) with respect to Canadian Revolving Loans denominated in Canadian Dollars or
Canadian Revolving Commitments, in Canadian Dollars, (iii) with respect to Hong
Kong Revolving Loans denominated in Hong Kong Dollars, in Hong Kong Dollars and
(iv) with respect to European Revolving Loans denominated in Euros or European
Revolving Commitments (including any commitment fees with respect to the undrawn
portion thereof), in Euros or, with respect to European Revolving Loans
denominated in an Other Foreign Currency, in the Other Foreign Currency in which
such European Revolving Loans are denominated, in each case in same day funds,
without defense, setoff or counterclaim, free of any restriction or condition
(other than any security or quasi-security arising in connection with any cash
pooling, netting or set-off arrangement entered into by any Group Member in the
ordinary course of its banking arrangements for the purpose of netting debit and
credit balances (including any security or quasi-security granted in favor of
the financial institution with whom such arrangements are entered into in order
to secure obligations under such arrangements and including an ancillary
facility which is an overdraft comprising more than one account)), and delivered
to the Administrative Agent not later than 12:00 p.m. (New York City time), with
respect to European Revolving Loans or European Revolving Commitments,
12:00 p.m. (London, England time) or, with respect to Hong Kong Revolving Loans
or Hong Kong Revolving Commitments, 12:00 p.m. (New York City time) on the date
due at the Principal Office designated by the Administrative Agent


83
US-DOCS\106883637.15

--------------------------------------------------------------------------------





for the account of Lenders. For purposes of computing interest and fees, funds
received by the Administrative Agent after that time on such due date shall be
deemed to have been paid by the Borrowers on the next succeeding Business Day.
(b)    All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans, Base Rate Loans, Canadian Prime Rate
Loans or Euro Overnight Index Average Rate Loans) shall be accompanied by
payment of accrued interest on the principal amount being repaid or prepaid, and
all such payments (and, in any event, any payments in respect of any Loan on a
date when interest is due and payable with respect to such Loan) shall be
applied to the payment of interest then due and payable before application to
principal.
(c)    The Administrative Agent (or its agent or sub-agent appointed by it)
shall promptly distribute to each Lender at such address as such Lender shall
indicate in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by the Administrative Agent.
(d)    Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurocurrency Rate Loans, the Administrative Agent shall give effect thereto in
apportioning payments received thereafter.
(e)    Subject to the provisos set forth in the definition of “Interest Period”
as they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect to any Loan shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.
(f)    The Administrative Agent shall deem any payment by or on behalf of any
Borrower hereunder that is not made in same day funds prior to 12:00 p.m. (New
York City time) or, with respect to European Revolving Loans or European
Revolving Commitments, 12:00 p.m. (London, England time), to be a non‑conforming
payment. Any such payment shall not be deemed to have been received by the
Administrative Agent until the later of (i) the time such funds become available
funds, and (ii) the applicable next Business Day. The Administrative Agent shall
give prompt electronic or telephonic notice (confirmed in writing) to the
Borrower Representative and each applicable Lender if any payment is
non‑conforming. Any non‑conforming payment may constitute or become a Default or
Event of Default in accordance with the terms of Section 8.01(a).
(g)    If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations under the Loan Documents shall have been
accelerated pursuant to Section 8.01, all payments or proceeds received by
Agents hereunder in respect of any of the Obligations under the Loan Documents,
shall be applied in accordance with the application arrangements described in
Section 2.15(b).





84
US-DOCS\106883637.15

--------------------------------------------------------------------------------





Section 2.17    Ratable Sharing. The Lenders to the U.S. Borrower agree among
themselves, the Lenders to the European Borrower hereby agree among themselves,
and the Lenders to the Hong Kong Borrower hereby agree among themselves, that,
except as otherwise provided in any Security Document with respect to amounts
realized from the exercise of rights with respect to any Collateral, if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set‑off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Loan Documents or otherwise,
or as adequate protection of a deposit treated as cash collateral under the
Bankruptcy Code, receive payment or reduction of a proportion of the aggregate
amount of principal, interest, amounts payable in respect of Letters of Credit,
fees and other amounts then due and owing to such Lender hereunder or under the
other Loan Documents (collectively, the “Aggregate Amounts Due” to such Lender)
which is greater than the proportion received by any other Lender in respect of
the Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify the Administrative Agent and
each other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided, that
if all or part of such proportionately greater payment received by such
purchasing Lender is thereafter recovered from such Lender upon the bankruptcy
or reorganization of any Borrower or otherwise, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to such purchasing Lender ratably to the extent of such recovery, but without
interest. The provisions of this Section 2.17 shall not be construed to apply to
(a) any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement or (b) any payment obtained by any Lender as
consideration for the assignment or sale of a participation in any of its Loans
or other Obligations owed to it. The provisions of this Section 2.17 are subject
to any security or quasi-security arising in connection with any cash pooling,
netting or set-off arrangement entered into by any Group Member in the ordinary
course of its banking arrangements for the purpose of netting debit and credit
balances.

Section 2.18    Making or Maintaining Eurocurrency Rate Loans.
(a)    Inability to Determine Applicable Interest Rate. In the event of any
Market Disruption, the Administrative Agent shall on such date give notice
(electronically or by telefacsimile or by telephone confirmed in writing) to the
Borrower Representative and each Lender of such determination, whereupon
(i) with respect to Loans denominated in Dollars or Canadian Dollars, (x) no
Loans may be made as, or converted to, Eurocurrency Rate Loans until such time
as the Administrative Agent notifies the Borrower Representative and Lenders
that the circumstances giving rise to such notice no longer exist and (y) any
Borrowing Notice or Conversion/Continuation Notice given by the Borrower
Representative with respect to the Loans in respect of which such determination
was made shall be deemed to be rescinded by the Borrower Representative, and
(ii) with respect to Loans denominated in Euros, Hong Kong Dollars or Other
Foreign Currency, if the Administrative Agent or the Borrower Representative so
require, the Administrative Agent and the Borrower Representative will negotiate
in good faith for a period of not more than 30 days in order to agree on a
mutually acceptable substitute basis for calculating the interest payable on


85
US-DOCS\106883637.15

--------------------------------------------------------------------------------





the affected Eurocurrency Rate Loans and, (x) if a substitute basis is agreed
within that period between the Administrative Agent and the Borrower
Representative, then it shall apply in accordance with its terms (and may be
retrospective to the beginning of the relevant Interest Period) and (y) unless
and until a substitute basis is so agreed, the interest payable to such Lenders
on the applicable Eurocurrency Rate Loans for the relevant Interest Period will
be the rate confirmed in writing to the Administrative Agent by that Lender to
be its cost of funds (from any source which it may reasonably select) plus the
Applicable Margin.
(b)    Illegality. Notwithstanding any other provision herein, if the adoption
of or any change in any law, treaty, governmental rules, regulation or guideline
or order, or in the interpretation or application thereof shall make it unlawful
for any Lender to make or maintain Eurocurrency Rate Loans as contemplated by
this Agreement (such Lender an “Affected Lender”), (i) the Commitment of such
Lender hereunder to make Eurocurrency Rate Loans, continue Eurocurrency Rate
Loans as such and convert Base Rate Loans or Canadian Prime Rate Loans to
Eurocurrency Rate Loans shall forthwith be suspended until such time as it shall
no longer be unlawful for such Lender to make or maintain the affected Loan and
(ii) any such Lender’s Loans then outstanding as Eurocurrency Rate Loans
denominated in Dollars or Canadian Dollars, if any, shall be converted
automatically to Base Rate Loans or Canadian Prime Rate Loans, respectively, on
the respective last days of the then current Interest Periods with respect to
such Loans or within such earlier period as required by law. If any such
conversion of a Eurocurrency Rate Loan occurs on a day which is not the last day
of the then current Interest Period with respect thereto, the applicable
Borrower shall pay to such Lender such amounts, if any, as may be required
pursuant to Section 2.18(c).
(c)    Compensation for Breakage or Non‑Commencement of Interest Periods. The
applicable Borrower shall compensate each Lender, upon written request by such
Lender (which request shall set forth the basis for requesting such amounts),
for all reasonable losses, expenses and liabilities (including any interest paid
by such Lender to Lenders of funds borrowed by it to make or carry its
Eurocurrency Rate Loans and any loss, expense or liability sustained by such
Lender in connection with the liquidation or re‑employment of such funds but
excluding loss of anticipated profits) which such Lender actually sustains as a
direct result of any of the following circumstances: (i) if for any reason
(other than a default by such Lender) a borrowing of any Eurocurrency Rate Loan
does not occur on a date specified therefor in a Borrowing Notice, or a
conversion to or continuation of any Eurocurrency Rate Loan does not occur on a
date specified therefor in a Conversion/Continuation Notice; (ii) if any
prepayment or other principal payment of, or any conversion of, any of its
Eurocurrency Rate Loans occurs on a date prior to the last day of an Interest
Period applicable to that Loan; or (iii) if any prepayment of any of its
Eurocurrency Rate Loans is not made on any date specified in a notice of
prepayment given by the applicable Borrower or the Borrower Representative.
(d)    Booking of Eurocurrency Rate Loans. Any Lender may make, carry or
transfer Eurocurrency Rate Loans at, to or for the account of any of its branch
offices or the office of an Affiliate of such Lender.
(e)    Alternate Eurocurrency Rate. If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
the circumstances set forth in clause (a) above have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a) above have not arisen but the supervisor for the administrator


86
US-DOCS\106883637.15

--------------------------------------------------------------------------------





of the Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Screen Rate shall no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrowers shall endeavor
to establish an alternate rate of interest to the Eurocurrency Rate that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States, Europe, Hong Kong
and/or Canada at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable (but for the avoidance of doubt, such
related changes shall not include a reduction of the Applicable Margin);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 10.05, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (e), (A) the
applicable Borrower will, on the last day of the then existing Interest Period
therefor, either (x) prepay such Loan or (y) convert (to the extent permitted
hereunder) such Loans into Base Rate Loans and (B) the obligation of the
applicable Lenders to make, continue or to convert Loans into, Eurocurrency Rate
Loans shall be suspended.

Section 2.19    Increased Costs; Capital Adequacy.
(a)    Compensation For Increased Costs. In the event that any Lender (which
term shall include the Issuing Bank for purposes of this Section 2.19(a)) shall
determine (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that any law, treaty or
governmental rule, regulation or order, or any change therein or in the
interpretation, administration or application thereof (including,
notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith regardless of the date
enacted, adopted or issued (but only to the extent actually implemented)), or
any determination of a court or Governmental Authority, in each case that
becomes effective after the date hereof, or compliance by such Lender with any
guideline, request or directive issued or made after the date hereof by any
central bank or other governmental or quasi‑governmental authority (whether or
not having the force of law and including all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case, pursuant to Basel
III, regardless of the date enacted, adopted or issued (but only to the extent
actually implemented)): (i) imposes, modifies or holds applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, compulsory loan, FDIC insurance or similar requirement against
assets held by, or deposits or other liabilities in or for the account of, or
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of such Lender (other than any such reserve or other
requirements with respect to Eurocurrency Rate Loans that are reflected in the
definition of Eurocurrency Rate); or (ii) imposes any other condition on or
affecting such Lender (or its applicable lending office) or its obligations
hereunder or the London interbank market or the relevant off-shore interbank
market for any Approved Currency; and the


87
US-DOCS\106883637.15

--------------------------------------------------------------------------------





result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Loans hereunder or acquiring
participations in, issuing or maintaining Letters of Credit hereunder or to
reduce any amount received or receivable by such Lender (or its applicable
lending office) with respect thereto; then, in any such case, the applicable
Borrower shall promptly pay to such Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder. Such Lender shall deliver to the
Borrower Representative (with a copy to the Administrative Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Lender under this Section 2.19(a), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error. For the avoidance of doubt, this Section 2.19(a) shall not apply
to any Excluded Taxes or Indemnified Taxes imposed on or with respect to any
payment made by or on account of any obligation of any Loan Party under any Loan
Document.
(b)    Capital Adequacy Adjustment. In the event that any Lender (which term
shall include the Issuing Bank for purposes of this Section 2.19(b)) shall have
determined that the adoption, effectiveness, phase‑in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy or liquidity requirements, or any change therein or in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof in each case that becomes effective after the date hereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive issued or made after the date hereof regarding capital adequacy or
liquidity requirements (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency (including,
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case, pursuant to Basel III, regardless in the case of clauses (i) and (ii)
of the date enacted, adopted or issued (but in the case of clauses (i) and (ii)
only to the extent actually implemented)), has or would have the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of, or with reference to, such Lender’s
Loans or Revolving Commitment or Letters of Credit, or participations therein or
other obligations hereunder with respect to the Loans or the Letters of Credit,
to a level below that which such Lender or such controlling corporation could
have achieved but for such adoption, effectiveness, phase‑in, applicability,
change or compliance (taking into consideration the policies of such Lender or
such controlling corporation with regard to capital adequacy or liquidity
requirements), then from time to time, within five Business Days after receipt
by the Borrower Representative from such Lender of the statement referred to in
the next sentence, the applicable Borrower shall pay to such Lender such
additional amount or amounts as shall compensate such Lender or such controlling
corporation on an after‑tax basis for such reduction. Such Lender shall deliver
to the Borrower Representative (with a copy to the Administrative Agent) a
written statement, setting forth in reasonable detail the basis for calculating
the additional amounts owed to such Lender under this Section 2.19(b), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.


88
US-DOCS\106883637.15

--------------------------------------------------------------------------------






Section 2.20    Taxes; Withholding, Etc.
(a)    Payments to Be Free and Clear. Any and all sums payable by or on behalf
of any Loan Party hereunder and under any other Loan Document shall (except to
the extent required by law) be paid free and clear of, and without any deduction
or withholding for or on account of, any Tax.
(b)    Withholding of Taxes. If any Loan Party or any other Person is required
by law to make any deduction or withholding for or on account of any Tax from
any sum paid or payable by or on behalf of any Loan Party to the Administrative
Agent or any Lender (which term shall include the Issuing Bank for purposes of
this Section 2.20(b)) under any of the Loan Documents: (i) the applicable Loan
Party shall notify the Administrative Agent in writing of any such requirement
or any change in any such requirement as soon as the applicable Loan Party
becomes aware of it; (ii) the applicable Borrower shall timely pay any such Tax
before the date on which penalties attach thereto, such payment to be made (if
the liability to pay is imposed on any Loan Party) for its own account or (if
that liability is imposed on the Administrative Agent or such Lender) on behalf
of and in the name of the Administrative Agent or such Lender, as the case may
be to the relevant Governmental Authority in accordance with law; (iii) if such
Tax is an Indemnified Tax, then the sum payable by such Loan Party in respect of
which the relevant deduction, withholding or payment is required shall be
increased to the extent necessary to ensure that, after the making of that
deduction, withholding or payment, the Administrative Agent or such Lender, as
the case may be, receives on the due date a net sum equal to what it would have
received had no such deduction, withholding or payment been required or made
(after taking into account any additional deduction, withholding or payment of
any Indemnified Taxes on such increased payment); and (iv) as soon as
practicable after any payment of Tax by a Loan Party, the applicable Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(c)    Evidence of Exemption From, or Reduction of, Withholding Tax. Any Lender
(which term shall include the Issuing Bank for purposes of this Section 2.20(c))
that is entitled to an exemption from or reduction of withholding Tax under the
law of the jurisdiction in which any Borrower is resident for tax purposes, or
any treaty to which such jurisdiction is a party, with respect to payments
hereunder or under any other Loan Document shall, to the extent it may lawfully
do so, deliver to such Borrower and the Administrative Agent, at the time or
times prescribed by applicable requirements of law and reasonably requested by
such Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable requirements of law and any other
information as will permit such payments to be made without withholding or at a
reduced rate of withholding. Notwithstanding anything to the contrary in the
preceding sentence, the completion, execution and submission of such
documentation (other than such documentation set forth in (c)(i) and (ii) below,
the immediately subsequent sentence and, in the case of a U.S. Lender, the IRS
Form W-9) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding


89
US-DOCS\106883637.15

--------------------------------------------------------------------------------





Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrowers
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrowers or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrowers or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of the foregoing sentence,
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement. Without limiting the generality of the foregoing, each Lender that is
not a “United States person” (as such term is defined in Section 7701(a)(30) of
the Internal Revenue Code) for U.S. federal income tax purposes and that is a
Lender to a U.S. Loan (a “Non‑U.S. Lender”) (for this purpose, including any
Commitment with respect thereto) shall, to the extent it is legally entitled to
do so, deliver to the Administrative Agent for transmission to the Borrower
Representative, on or prior to the Closing Date or on or prior to the date of
the Assignment Agreement pursuant to which it becomes a Lender (in the case of
each other Lender), and at such other times as may be prescribed by law or as
may be necessary in the determination of the Borrower Representative or the
Administrative Agent (each in the reasonable exercise of its discretion),
(i) two copies of IRS Form W‑8BEN or W-8BEN-E, as applicable (claiming the
benefits of any applicable income tax treaty), W‑8ECI, W‑8EXP and/or W‑8IMY (or,
in each case, any successor forms), as applicable, properly completed and duly
executed by such Lender, and such other documentation required under the
Internal Revenue Code or reasonably requested by the Borrower Representative or
the Administrative Agent to establish that such Lender is not subject to (or is
subject to a reduced rate of) deduction or withholding of United States federal
income tax with respect to any payments to such Lender of principal, interest,
fees or other amounts payable under any of the Loan Documents or (ii) if such
Lender is not a “bank” or other Person described in Section 881(c)(3) of the
Internal Revenue Code and is relying on the so-called “portfolio interest
exemption,” a Certificate re Non‑Bank Status together with two copies of IRS
Form W-8BEN or W-8BEN-E, as applicable (or any successor form), properly
completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code or reasonably requested by the Borrower
Representative or the Administrative Agent to establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to any payments to such Lender of interest payable under any of the Loan
Documents. Each Lender that is a United States person (as such term is defined
in Section 7701(a)(30) of the Internal Revenue Code) for United States federal
income tax purposes (a “U.S. Lender”) shall deliver to the Administrative Agent
and the Borrower Representative on or prior to the Closing Date (or, if later,
on or prior to the date on which such Lender becomes a party to this Agreement)
two copies of IRS Form W‑9 (or any successor form), properly completed and duly
executed by such Lender, certifying that such U.S. Lender is exempt from United
States backup withholding tax. Each Lender required to deliver any forms,
certificates or other evidence with respect to United States federal income tax
withholding matters pursuant to this Section 2.20(c) hereby agrees, from time to
time after the initial delivery by such Lender of such forms, certificates or
other evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate in any material
respect,


90
US-DOCS\106883637.15

--------------------------------------------------------------------------------





that such Lender shall promptly deliver to the Administrative Agent and the
Borrower Representative two new copies of IRS Form W‑8BEN, W-8-BEN-E, W‑8ECI,
W‑8IMY, W‑8EXP and/or W‑9 (or, in each case, any successor form), or a
Certificate re Non‑Bank Status, as the case may be, properly completed and duly
executed by such Lender, and such other documentation required under the
Internal Revenue Code and reasonably requested by the Borrower Representative or
the Administrative Agent to confirm or establish that such Lender is not subject
to (or is subject to a reduced rate of) deduction or withholding of United
States federal income tax with respect to payments to such Lender under the Loan
Documents, or notify the Administrative Agent and the Borrower Representative of
its inability to deliver any such forms, certificates or other evidence. No
Borrower shall be required to pay any additional amount to any Non‑U.S. Lender
under Section 2.20(b)(iii) with respect to Indemnified Taxes imposed by reason
of such Lender’s failure (1) to deliver the forms, certificates or other
evidence required by this Section 2.20(c) or (2) to notify the Administrative
Agent and the Borrower Representative of its inability to deliver any such
forms, certificates or other evidence, as the case may be; provided, that if
such Lender shall have satisfied the requirements to deliver forms, certificates
or other evidence under this Section 2.20(c) on the date of the Assignment
Agreement pursuant to which it became a Lender, nothing in this last sentence of
Section 2.20(c) shall relieve any Loan Party of its obligation to pay any
additional amounts pursuant to this Section 2.20 in the event that, as a result
of any change in any applicable law, treaty or governmental rule, regulation or
order, or any change in the interpretation, administration or application
thereof that becomes effective after such date, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender is not subject to
withholding as described herein.
(d)    Without limiting the provisions of Section 2.20(b), each Loan Party shall
timely pay, or at the option of the Administrative Agent timely reimburse it for
the payment of, all Other Taxes to the relevant Governmental Authorities in
accordance with applicable law. Each Loan Party or the Borrower Representative
shall deliver to the Administrative Agent official receipts or other evidence of
such payment reasonably satisfactory to the Administrative Agent in respect of
any Other Taxes payable hereunder promptly after payment of such Other Taxes.
(e)    If the Administrative Agent or a Lender (which term shall include the
Issuing Bank for purposes of this Section 2.20(e)) receives a refund of any
amount as to which a Borrower has made any payments pursuant to this
Section 2.20, the Administrative Agent or such Lender shall pay over any such
refund to such Borrower (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of such
Lender’s expenses and out-of-pocket costs (including Taxes) of such
Administrative Agent or a Lender and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided that such Borrower, upon the request of the Administrative Agent or
such Lender, agrees to repay the amount paid over to the Borrower (including any
applicable interest, fees and penalties) in the event that the Administrative
Agent or such Lender is required to repay such refund to the relevant
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (e), in no event will the Administrative Agent or a Lender be required
to pay any amount to a Borrower pursuant to this paragraph (e) the payment of
which would place the Administrative Agent or a Lender in a less favorable net
after-Tax position than the Administrative Agent or the Lender would have been
in if the Tax subject to indemnification and giving rise to such refund had


91
US-DOCS\106883637.15

--------------------------------------------------------------------------------





not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid.
This paragraph shall not be construed to require any Administrative Agent or a
Lender to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to a Borrower or any other Person.
(f)    The Loan Parties shall jointly and severally indemnify the Administrative
Agent and any Lender (which term shall include Issuing Bank for purposes of this
Section 2.20(f)), within 10 days after demand therefor, for the full amount of
Indemnified Taxes for which additional amounts are required to be paid pursuant
to Section 2.20(b) and Other Taxes, in each case arising in connection with this
Agreement or any other Loan Document (including any such Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.20) paid by the Administrative Agent or Lender or any of their
respective Affiliates and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to such
Loan Party shall be conclusive absent manifest error. Such payment shall be due
within 30 days of such Loan Party’s receipt of such certificate.

Section 2.21    Obligation to Mitigate. Each Lender (which term shall include
the Issuing Bank for purposes of this Section 2.21) agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans or Letters of Credit, as the case may be, becomes aware of the occurrence
of an event or the existence of a condition that would cause such Lender to
become an Affected Lender or that would entitle such Lender to receive payments
under Section 2.18, 2.19 or 2.20, it shall, to the extent not inconsistent with
the internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Credit Extensions through another office of such Lender or (b) take such other
measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender pursuant to Section 2.18, 2.19 or 2.20 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Revolving Commitments, Loans or Letters
of Credit through such other office or in accordance with such other measures,
as the case may be, would not otherwise adversely affect the interests of such
Lender in any material respect; provided, that such Lender shall not be
obligated to utilize such other office pursuant to this Section 2.21 unless the
Borrower Representative agrees to pay all incremental expenses incurred by such
Lender as a result of utilizing such other office as described above. A
certificate as to the amount of any such expenses payable by the Borrower
Representative pursuant to this Section 2.21 (setting forth in reasonable detail
the basis for requesting such amount) submitted by such Lender to the Borrower
Representative (with a copy to the Administrative Agent) shall be conclusive
absent manifest error. For the avoidance of doubt, nothing in this Section 2.21
shall relieve any Lender from its obligations pursuant to Section 2.20(c) of
this Agreement.

Section 2.22    Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any obligations of any Lender to purchase
participations in or otherwise refinance or support any Swing Line Loans or
Letters of Credit exist at the time any Lender having


92
US-DOCS\106883637.15

--------------------------------------------------------------------------------





a Revolving Commitment becomes a Defaulting Lender (such Lender, a “Defaulting
Revolving Lender”) then:
(a)    all obligations of the applicable Defaulting Revolving Lender to purchase
participations in or otherwise refinance or support such Swing Line Loans and
Letters of Credit shall be reallocated among the non-Defaulting Revolving
Lenders of the applicable Class in accordance with their respective Pro Rata
Share thereof, but only to the extent (i) (x) with respect to U.S. Swing Line
Loans and U.S. Letters of Credit, the sum of the non-Defaulting Revolving
Lenders’ Pro Rata Shares of the Total Utilization of U.S. Revolving Commitments
plus such Defaulting Revolving Lender’s Pro Rata Share of U.S. Revolving
Exposure does not exceed the total of all non-Defaulting Revolving Lenders’ U.S.
Revolving Commitments, (y) with respect to Canadian Swing Line Loans and
Canadian Letters of Credit, the sum of the non-Defaulting Revolving Lenders’ Pro
Rata Shares of the Total Utilization of Canadian Revolving Commitments plus such
Defaulting Revolving Lender’s Pro Rata Share of Canadian Revolving Exposure does
not exceed the total of all non-Defaulting Revolving Lenders’ Canadian Revolving
Commitments and (z) with respect to European Swing Line Loans and European
Letters of Credit, the sum of the non-Defaulting Revolving Lenders’ Pro Rata
Shares of the Total Utilization of European Revolving Commitments plus such
Defaulting Revolving Lender’s Pro Rata Share of European Revolving Exposure does
not exceed the total of all non-Defaulting Revolving Lenders’ European Revolving
Commitments and (ii) in each case, the conditions set forth in Section 3.02 are
satisfied at such time; it being understood that no reallocation will be made
with respect to any non-Defaulting Revolving Lender to the extent such
reallocation causes such non-Defaulting Revolving Lender’s Pro Rata Share of the
Total Utilization of U.S. Revolving Commitments, Total Utilization of Canadian
Revolving Commitments or Total Utilization of European Revolving Commitments, as
applicable, to exceed such Non-Defaulting Lender’s U.S. Revolving Commitment,
Canadian Revolving Commitment or European Revolving Commitment, as applicable;
(b)    if the reallocation described in Section 2.22(a) cannot, or can only
partially, be effected, the applicable Borrower shall (i) first, within one
Business Day following notice by the Administrative Agent, prepay any
outstanding Swing Line Loans to the extent the obligations of the applicable
Defaulting Revolving Lender to purchase participations in or otherwise refinance
or support Swing Line Loans have not been reallocated pursuant to
Section 2.22(a) and (ii) second, within three Business Days following notice by
the Administrative Agent, Cash Collateralize such Defaulting Revolving Lender’s
Pro Rata Share of the obligations to purchase participations in or otherwise
refinance or support Letters of Credit (after giving effect to any partial
reallocation pursuant to Section 2.22(a)) for so long as such obligations are
outstanding;
(c)    if the obligations of the applicable Defaulting Revolving Lender to
purchase participations in or otherwise refinance or support Letters of Credit
are reallocated among the non-Defaulting Revolving Lenders pursuant to
Section 2.22(a), then the fees payable to the Lenders pursuant to Section 2.11
shall be adjusted in accordance with such non-Defaulting Revolving Lenders’ Pro
Rata Shares; and
(d)    Subject to Section 10.26, no reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.


93
US-DOCS\106883637.15

--------------------------------------------------------------------------------






Section 2.23    Removal or Replacement of a Lender. Anything contained herein to
the contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased‑Cost Lender”) shall give notice to the Borrower Representative that
such Lender is an Affected Lender or that such Lender is entitled to receive
payments under Section 2.18(b), 2.19 or 2.20, (ii) the circumstances which have
caused such Lender to be an Affected Lender or which entitle such Lender to
receive such payments remain in effect, and (iii) such Lender shall fail to
withdraw such notice within five Business Days after the Borrower
Representative’s request for such withdrawal; or (b) (i) any Lender shall become
a Defaulting Lender, (ii) such Defaulting Lender’s default remains in effect and
(iii) such Defaulting Lender shall fail to cure the default as a result of which
it has become a Defaulting Lender within five Business Days thereafter; or
(c) in connection with any proposed amendment, modification, termination,
extension, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 10.05(b) or Section 2.26, the consent of Required
Lenders shall have been obtained but the consent of one or more of such other
Lenders (each, a “Non‑Consenting Lender”) whose consent is required shall not
have been obtained; then, with respect to each such Increased‑Cost Lender,
Defaulting Lender or Non‑Consenting Lender (the “Terminated Lender”), the
Borrower Representative may, by giving written notice to the Administrative
Agent and any Terminated Lender of its election to do so, elect to cause such
Terminated Lender (and such Terminated Lender hereby irrevocably agrees) to
assign its outstanding Loans and its Revolving Commitments, if any, in full to
one or more Eligible Assignees (each, a “Replacement Lender”) in accordance with
the provisions of Section 10.06 and the applicable Borrower shall pay the fees,
if any, payable thereunder in connection with any such assignment from an
Increased‑Cost Lender, a Non-Consenting Lender or a Defaulting Lender; provided,
that (1) on the date of such assignment, the Replacement Lender shall pay to the
Terminated Lender an amount equal to the sum of (A) an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender, (B) an amount equal to all unreimbursed drawings on Letters
of Credit that have been funded by such Terminated Lender, together with all
then unpaid interest with respect thereto at such time and (C) an amount equal
to all accrued but theretofore unpaid fees owing to such Terminated Lender
pursuant to Section 2.11, such amounts to be calculated based on the Dollar
Equivalent thereof with respect to the Tranche A Dollar Term Loans, U.S.
Revolving Commitments or Hong Kong Revolving Commitments, based on the Foreign
Exchange Equivalent thereof with respect to the Canadian Revolving Commitments
and based on the Euro Equivalent thereof with respect to the Tranche A Euro Term
Loans and European Revolving Commitments; (2) on the date of such assignment,
the applicable Borrower shall pay any amounts payable to such Terminated Lender
pursuant to Section 2.18(c), Section 2.19 or Section 2.20 or otherwise as if it
were a prepayment and (3) in the event such Terminated Lender is a
Non‑Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non‑Consenting Lender; provided, that the applicable Borrower may not make such
election with respect to any Terminated Lender that is also the Issuing Bank
unless, prior to the effectiveness of such election, the applicable Borrower
shall have caused each outstanding Letter of Credit issued thereby to be
cancelled, replaced or Cash Collateralized. Upon the prepayment of all amounts
owing to any Terminated Lender and the termination of such Terminated Lender’s
Revolving Commitments, if any, such Terminated Lender shall no longer constitute
a “Lender” for purposes hereof; provided, that any rights of such Terminated
Lender to indemnification hereunder shall survive as to such Terminated Lender.
Each Lender agrees that if a Borrower exercises its option hereunder to cause an
assignment by such


94
US-DOCS\106883637.15

--------------------------------------------------------------------------------





Lender as a Terminated Lender, such Lender shall, promptly after receipt of
written notice of such election, execute and deliver all documentation necessary
to effectuate such assignment in accordance with Section 10.06. In the event
that a Lender does not comply with the requirements of the immediately preceding
sentence within one Business Day after receipt of such notice, each Lender
hereby authorizes and directs the Administrative Agent to execute and deliver
such documentation as may be required to give effect to an assignment in
accordance with Section 10.06 on behalf of a Terminated Lender and any such
documentation so executed by the Administrative Agent shall be effective for
purposes of documenting an assignment pursuant to Section 10.06.

Section 2.24    Incremental Facilities. The Borrower Representative may by
written notice to the Administrative Agent at any time after the Closing Date
elect to request (A) an increase to the existing Revolving Commitments (any such
increase, the “Incremental Revolving Commitments”) and/or (B) the establishment
of one or more new term loan commitments (the “Incremental Term Loan
Commitments”), by an aggregate amount not to exceed $1,500,000,000, and, in each
case, not less than $25,000,000 individually (or such lesser amount which shall
be approved by the Administrative Agent), and integral multiples of $10,000,000
in excess of that amount. Each such notice shall specify (A) the date (each, an
“Increased Amount Date”) on which the Borrower Representative proposes that the
Incremental Revolving Commitments or Incremental Term Loan Commitments, as
applicable, shall be effective, which shall be a date (i) not less than 10
Business Days after the date on which such notice is delivered to the
Administrative Agent and (ii) at least 90 days prior to the Revolving Commitment
Termination Date and (B) the identity of each Lender or other Person that is an
Eligible Assignee (each, an “Incremental Revolving Loan Lender” or “Incremental
Term Loan Lender”, as applicable) to whom the Borrower Representative proposes
any portion of such Incremental Revolving Commitments or Incremental Term Loan
Commitments, as applicable, be allocated and the amounts of such allocations;
provided that the Administrative Agent may elect or decline to arrange such
Incremental Revolving Commitments or Incremental Term Loan Commitments in its
sole discretion and any Lender approached to provide all or a portion of the
Incremental Revolving Commitments or Incremental Term Loan Commitments may elect
or decline, in its sole discretion, to provide an Incremental Revolving
Commitment or an Incremental Term Loan Commitment. Such Incremental Revolving
Commitments or Incremental Term Loan Commitments shall become effective as of
such Increased Amount Date; provided that: (1) no Default or Event of Default
shall exist on such Increased Amount Date before or after giving effect to such
Incremental Revolving Commitments or Incremental Term Loan Commitments, as
applicable; (2) the Administrative Agent shall have received certified copies of
resolutions of the Board of Directors of the applicable Borrower authorizing
such Incremental Revolving Commitments and/or Incremental Term Loan Commitments,
as applicable, and related amendments to the Loan Documents; (3) the Incremental
Revolving Commitments or Incremental Term Loan Commitments, as applicable, shall
be effected pursuant to one or more Joinder Agreements executed and delivered by
the applicable Borrower, the Incremental Revolving Loan Lender or Incremental
Term Loan Lender, as applicable, and the Administrative Agent, and each of which
shall be recorded in the Register and each Incremental Revolving Loan Lender and
Incremental Term Loan Lender shall be subject to the requirements set forth in
Section 2.20(c); and (4) the representations and warranties contained in Article
IV hereto shall be true and correct in all material respects as of such
Increased Amount Date except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct


95
US-DOCS\106883637.15

--------------------------------------------------------------------------------





in all material respects as of such earlier date (it being understood that to
the extent any such representation and warranty is already qualified by
materiality or material adverse effect, such representation and warranty will be
true and correct in all respects); provided that, to the extent the proceeds of
any Incremental Term Loans are being used to finance an investment or
acquisition permitted hereunder, with the consent of the Borrower Representative
and the applicable Incremental Term Loan Lender(s), clause (1) above shall be
limited to the absence of the existence of any Default or Event of Default under
Sections 8.01(a) or (e) and clause (4) above shall be limited to customary
“specified representations” and those representations of the seller or the
target company (as applicable) included in the acquisition agreement related to
such investment or acquisition that are material to the interests of the
applicable Incremental Term Loan Lenders and only to the extent that the
Borrower Representative or its applicable Subsidiary has the right to terminate
its obligations under such acquisition agreement as a result of a breach of such
representations. Any Incremental Term Loans made on an Increased Amount Date
shall be designated a separate series (a “Series”) of Incremental Term Loans for
all purposes of this Agreement.
On any Increased Amount Date on which Incremental Revolving Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the Lenders with Revolving Commitments of the same Class shall
assign to each of the Incremental Revolving Loan Lenders, and each of the
Incremental Revolving Loan Lenders shall purchase from each of such Lenders, at
the principal amount thereof (together with accrued interest), such interests in
the applicable Revolving Loans outstanding on such Increased Amount Date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Loans will be held by existing Lenders with
Revolving Commitments of the same Class and Incremental Revolving Loan Lenders
ratably in accordance with their Revolving Commitments after giving effect to
the addition of such Incremental Revolving Commitments to the Revolving
Commitments of the applicable Class, (b) each Incremental Revolving Commitment
shall be deemed for all purposes a Revolving Commitment of the applicable Class
and each Loan made thereunder (an “Incremental Revolving Loan”) shall be deemed,
for all purposes, a Revolving Loan of the applicable Class and (c) each
Incremental Revolving Loan Lender shall become a Lender with respect to the
Incremental Revolving Commitment and all matters relating thereto. In addition,
each Revolving Lender agrees that the Administrative Agent may (subject to the
consent of the Borrower Representative) take such additional actions as it deems
reasonably necessary to effect the foregoing and such other adjustments to
ensure that the U.S. Revolving Exposure, European Revolving Exposure, Canadian
Revolving Exposure or Hong Kong Revolving Exposure, as applicable, is allocated
ratably in accordance with the applicable Revolving Commitments after giving
effect to the addition of such Incremental Revolving Commitments.
On any Increased Amount Date on which any Incremental Term Loan Commitments of
any Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each Incremental Term Loan Lender of any Series shall make a
Loan to, as applicable, the U.S. Borrower or European Borrower (an “Incremental
Term Loan”) in an amount equal to its Incremental Term Loan Commitment of such
Series and (ii) each Incremental Term Loan Lender of any Series shall become a
Lender hereunder with respect to the Incremental Term Loan Commitment of such
Series and the Incremental Term Loans of such Series made pursuant thereto.
The Administrative Agent shall notify the Lenders promptly upon receipt of the
Borrower Representative’s notice of each Increased Amount Date and in respect
thereof (x) the Incremental


96
US-DOCS\106883637.15

--------------------------------------------------------------------------------





Revolving Commitments and the Incremental Revolving Loan Lenders or the Series
of Incremental Term Loan Commitments and the Incremental Term Loan Lenders of
such Series, as applicable and (y) in the case of each notice to any applicable
Lender with Revolving Commitments, the respective interests in such Lender’s
Revolving Loans, in each case subject to the assignments contemplated by this
Section 2.24.
The terms and provisions of the Incremental Term Loans and Incremental Term Loan
Commitments of any Series shall be, except as otherwise set forth herein,
identical to the Tranche A Dollar Term Loans or Tranche A Euro Term Loans, as
applicable. The terms and provisions of the Incremental Revolving Loans shall be
identical to the Revolving Loans of the same Class. In the case of any
Incremental Term Loans, (i) the Weighted Average Life to Maturity of all
Incremental Term Loans of any Series shall be no shorter than the remaining
Weighted Average Life to Maturity of the applicable Tranche A Term Loans,
(ii) the applicable Incremental Term Loan Maturity Date of each Series shall be
no earlier than the final maturity of the applicable Tranche A Term Loans, and
(iii) the pricing, yield, maturity and amortization (subject to the preceding
clauses (i) and (ii)) applicable to the Incremental Term Loans of each Series
shall be determined by the Borrower Representative and the applicable
Incremental Term Loan Lenders and shall be set forth in each applicable Joinder
Agreement. Any Incremental Revolving Loans will be documented solely as an
increase to the Revolving Commitments of the same Class without any change in
terms, other than any change that is more favorable to the Revolving Lenders and
applies equally to all Revolving Loans and Revolving Commitments of the same
Class. Each Joinder Agreement may, without the consent of any Lender other than
the applicable Incremental Revolving Loan Lender or Incremental Term Loan
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the opinion of the Administrative Agent to
effect the provisions of this Section 2.24.

Section 2.25    Appointment of Borrower Representative. Each Borrower hereby
appoints the Borrower Representative as its agent, attorney-in-fact and
representative for the purpose of (i) making any borrowing requests or other
requests required under this Agreement, (ii) the giving and receipt of notices
by and to Borrowers under this Agreement, (iii) the delivery of all documents,
reports, financial statements and written materials required to be delivered by
Borrowers under this Agreement, and (iv) all other purposes incidental to any of
the foregoing. Each Borrower agrees that any action taken by the Borrower
Representative as the agent, attorney-in-fact and representative of the
Borrowers shall be binding upon each Borrower to the same extent as if directly
taken by such Borrower.

Section 2.26    Extension of Maturity Date.
(a)    The Borrowers may, not later than 30 days, and not earlier than 60 days,
prior to each applicable anniversary of the Closing Date during the term of this
Agreement (as may be extended from time to time pursuant to this Section 2.26)
(the “Current Anniversary Date”), and not more than once in any calendar year
with respect to each Revolving Commitment Termination Date and not more than
twice total with respect to each Revolving Commitment Termination Date, from
time to time request that the applicable Revolving Commitment Termination Date
in respect of the U.S. Revolving Commitments and the U.S. Revolving Loans,
Canadian Revolving


97
US-DOCS\106883637.15

--------------------------------------------------------------------------------





Commitments and Canadian Revolving Loans, European Revolving Commitments and
European Revolving Loans and/or Hong Kong Revolving Commitments and Hong Kong
Revolving Loans for all Eligible Lenders (as defined below) under such credit
facility be extended for a period of one year from the then-applicable Revolving
Commitment Termination Date by delivering to the Administrative Agent a copy of
an extension request signed by the applicable Borrower (an “Extension Request”)
in substantially the form of Exhibit H hereto; provided that as of the date of
any such extension of the applicable Revolving Commitment Termination Date,
(i) the representations and warranties of the Loan Parties contained in
Article IV are true and correct in all material respects (except those
representations and warranties qualified by materiality or Material Adverse
Effect, which shall be true and correct in all respects) on and as of such date,
as though made on and as of such date, except to the extent that any such
representation or warranty specifically relates only to an earlier date, in
which case it was true and correct in all material respects (except those
representations and warranties qualified by materiality or Material Adverse
Effect, which shall be true and correct in all respects) as of such earlier
date, and (ii) no Default or Event of Default has occurred and is continuing.
The Administrative Agent shall promptly notify each applicable Revolving Lender
of its receipt of such Extension Request.
(b)    On or prior to the fifteenth day (the “Determination Date”) prior to the
Current Anniversary Date, each Eligible Lender shall notify the Administrative
Agent and the applicable Borrower of its willingness or unwillingness to consent
to the applicable Extension Request. Any Eligible Lender that shall fail to so
notify the Administrative Agent and the applicable Borrower, on or prior to the
Determination Date, shall be deemed to have declined to so extend.
(c)    In the event that, on or prior to the Determination Date, Eligible
Lenders holding more than 50.0% of the aggregate principal amount of the
Revolving Commitments of all Eligible Lenders then in effect in respect of the
applicable Revolving Commitment Termination Date shall consent to such extension
(each such Lender, a “Consenting Lender”; each such event, an “Extension
Approval”; and each such agreement, an “Extension Agreement”), the
Administrative Agent shall so advise the applicable Revolving Lenders and the
applicable Borrower and the applicable Revolving Commitment Termination Date
shall be extended to the date indicated in the Extension Request with respect to
such Consenting Lenders. Thereafter, (i) for each Consenting Lender, the term
“Revolving Commitment Termination Date” with respect to the applicable Revolving
Loans and Revolving Commitments as used herein and in any promissory note
executed and delivered by the applicable Borrower pursuant to Section 2.07
hereof, shall at all times refer to such date indicated in the applicable
Extension Request, unless it is later extended pursuant to this Section 2.26,
and (ii) for each Lender that is not a Consenting Lender with respect to such
Extension Request (each such Lender, a “Non-Extending Lender”), the term
“Revolving Commitment Termination Date” with respect to the applicable Revolving
Loans and Revolving Commitments held by it shall at all times refer to the date
which was the Revolving Commitment Termination Date with respect thereto prior
to the delivery to the Administrative Agent of such Extension Request; provided
that any Non-Extending Lender (including any direct or indirect assignee of any
Non-Extending Lender) may, with the written consent of the applicable Borrower,
elect at any time prior to the Revolving Commitment Termination Date then
applicable to its applicable Revolving Loans and Revolving Commitments to
consent to the applicable Borrower’s prior Extension Requests by delivering a
written notice to such effect to the applicable Borrower and the Administrative
Agent, and upon the receipt by the applicable Borrower and the Administrative
Agent of such notice, the Revolving


98
US-DOCS\106883637.15

--------------------------------------------------------------------------------





Commitment Termination Date with respect to the applicable Revolving Loans and
Revolving Commitments of such Non-Extending Lender shall be extended to the date
indicated in the applicable Extension Requests and such Non-Extending Lender
shall be deemed to be a Consenting Lender in respect of such prior Extension
Requests for all purposes hereunder.
(d)    In the event that, as of any Determination Date, the Consenting Lenders
hold 50.0% or less of the aggregate principal amount of the applicable Revolving
Loans and Revolving Commitments of all Eligible Lenders, the Administrative
Agent shall so advise the applicable Lenders and the Borrower Representative,
and the applicable Revolving Commitment Termination Date with respect to the
applicable Revolving Loans and Revolving Commitments held by each Lender shall
continue to be the date which was the applicable Revolving Commitment
Termination Date immediately prior to the delivery to the Administrative Agent
of such Extension Request. For purposes of this Section 2.26, the term “Eligible
Lenders” means, with respect to any Extension Request related to the U.S.
Revolving Commitments and U.S. Revolving Loans, Canadian Revolving Commitments
and Canadian Revolving Loans, European Revolving Commitments and European
Revolving Loans or Hong Kong Revolving Commitments and Hong Kong Revolving
Loans, as applicable, (i) all applicable Revolving Lenders if the applicable
Revolving Commitment Termination Date of no applicable Revolving Lender’s
applicable Revolving Loans or Revolving Commitments had been extended pursuant
to this Section 2.26 prior to the delivery to the Administrative Agent of such
Extension Request, and (ii) in all other cases, those applicable Revolving
Lenders which extended the applicable Revolving Commitment Termination Date of
their applicable Revolving Loans and Revolving Commitments in the most recent
extension of any applicable Revolving Commitment Termination Date effected
pursuant to this Section 2.26.
(e)    The Administrative Agent shall promptly notify the Lenders of the
effectiveness of each Extension Agreement pursuant to this Section 2.26.

Section 2.27    Existing ABN Letters of Credit. The Ancillary Lender, the
Borrower Representative and the European Borrower hereby agree that the
Ancillary Facility shall continue to be effective (notwithstanding the repayment
or refinancing of the Existing Credit Agreement on the date hereof) from and
after the date hereof on the same terms and conditions governing such
arrangement prior to the date hereof, provided that the Ancillary Lender hereby
agrees to, and authorizes, the termination and release of all Liens with respect
the Collateral (as defined in the Existing Credit Agreement) securing the
Ancillary Facility and all guarantees under Article VII of the Existing Credit
Agreement (it being understood that obligations under the Ancillary Facility
will be secured and guaranteed in accordance with terms of this Agreement). The
Ancillary Lender, the Borrower Representative and the European Borrower hereby
agree that the Ancillary Facility shall continue to be effective as between the
Ancillary Lender and the European Borrower until such arrangement is terminated
by them in accordance with its terms.

ARTICLE III.
CONDITIONS PRECEDENT



Section 3.01    Closing Date. The obligation of each Lender to make a Credit
Extension under the Credit Agreement on the Closing Date is subject only to the
satisfaction (or waiver) of the following conditions precedent.


99
US-DOCS\106883637.15

--------------------------------------------------------------------------------





(a)    Loan Documents. The Administrative Agent shall have received the Credit
Agreement executed and delivered by each applicable Loan Party and each Lender.
(b)    Organizational Documents; Incumbency. The Administrative Agent shall have
received in relation to each Loan Party (1) copies of each Organizational
Document and, to the extent applicable, certified as of a recent date by the
appropriate governmental official; (2) corporate or entity certificates
incorporating, without limitation, signature and, to the extent applicable,
incumbency certificates of the officers, managers, members and/or directors of
such Person executing the Loan Documents to which it is a party; (3) to the
extent applicable, resolutions of the Board of Directors (which, in the case of
the European Borrower, shall be its board of managing directors, and, in the
case of the Hong Kong Borrower, shall be its board resolutions) approving and
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party or by which it or its assets may be
bound as of the Closing Date, certified (to the extent required under applicable
law or customary in accordance with local law or practice) as of the Closing
Date by its secretary, its assistant secretary, director or any other competent
officer or appropriate person as being in full force and effect without
modification or amendment; (4) to the extent required under applicable law, the
relevant entity’s Organizational Documents or internal regulations or, customary
in accordance with local law or practice, a copy of resolutions from the general
meeting of shareholders or its partners approving and authorizing the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party or by which it or its assets may be bound as of the Closing Date,
certified as of the Closing Date by its secretary or an assistant secretary as
being in full force and effect without modification or amendment; (5) to the
extent required under applicable law or customary in accordance with local law
or practice, a good standing certificate from the applicable Governmental
Authority of its jurisdiction of incorporation, organization or formation, dated
a recent date prior to the Closing Date; and (6) in the case of the Hong Kong
Borrower, its business registration certificate.
(c)    [Reserved].
(d)    Existing Indebtedness. The Administrative Agent shall have received
customary payoff letters and security releases confirming the repayment in full
of the Indebtedness outstanding under the Existing Credit Agreement (other than
the Ancillary Facility) and the termination or release of all Liens with respect
thereto.
(e)    [Reserved].
(f)    Financial Statements. The Administrative Agent shall have received from
the U.S. Borrower the Historical Financial Statements, it being acknowledged and
agreed that the U.S. Borrower’s filing on Form 10-K for Fiscal Year ended
February 3, 2019 satisfies the requirements under this Section 3.01(f).
(g)    Opinions of Counsel to Loan Parties. The Agents and the Lenders and their
respective counsel shall have received executed copies of the favorable written
opinions of Wachtell, Lipton, Rosen & Katz, as New York counsel to the Loan
Parties, Potter Anderson & Corroon LLP, as Delaware counsel to the Loan Parties,
Ballard Spahr, as California counsel to the Loan Parties, Price Benowitz LLP, as
Virginia counsel to the Loan Parties, De Brauw Blackstone Westbroek N.V., as


100
US-DOCS\106883637.15

--------------------------------------------------------------------------------





Dutch counsel to the Loan Parties, Hogan Lovells, as Hong Kong counsel to the
Loan Parties, Latham & Watkins LLP, as Hong Kong counsel to the Administrative
Agent, Mark D. Fischer, as general counsel of the Borrower and Subsidiary
Guarantors, Yu Lian de Bakker, as internal counsel to the European Borrower and
Carmen Lee, as associate general counsel of the Hong Kong Borrower, in each case
as to such matters as are customary for financings of this type, dated as of the
Closing Date and otherwise in form and substance reasonably satisfactory to the
Administrative Agent (and each Loan Party hereby instructs such counsel to
deliver such opinions to the Agents and the Lenders).
(h)    Fees. The U.S. Borrower shall have paid, or substantially concurrently
with the initial funding hereunder will pay, all fees and reasonable expenses
(including, without limitation, legal fees and expenses) of the Arrangers, the
Administrative Agent and the Lenders as and to the extent (1) required pursuant
to the terms of any applicable commitment or fee letters and (2) invoiced to the
U.S. Borrower at least two Business Days prior to the Closing Date.
(i)    [Reserved].
(j)    Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate from the U.S. Borrower substantially in the form of
Exhibit E-2.
(k)    [Reserved].
(l)    Closing Date Certificate. The Borrower Representative shall have
delivered to the Administrative Agent an executed Closing Date Certificate,
together with all attachments thereto, and which shall include certifications to
the effect that each of the conditions precedent described in this Section 3.01
and in Sections 3.02(a)(iii) and (iv) shall have been satisfied on the Closing
Date (except that no opinion need be expressed as to Administrative Agent’s or
Required Lenders’ satisfaction with any document, instrument or other matter);
and
(m)    Bank Regulatory Information. To the extent requested in writing to the
U.S. Borrower at least 10 Business Days prior to the Closing Date, the Lenders
shall have received at least five days prior to the Closing Date all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the PATRIOT Act. At least three Business Days prior to
the Closing Date (to the extent reasonably requested in writing at least ten 10
Business Days prior to the Closing Date), any Borrower that qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation shall deliver
a Beneficial Ownership Certification in relation to such Borrower.

Section 3.02    Conditions to Each Credit Extension.
(a)    Conditions Precedent. The obligation of each Lender to make any Loan, or
each Issuing Bank to issue any Letter of Credit, on any Credit Date (including
with respect to the obligation of each Lender to make a Credit Extension on the
Closing Date but except with respect to the incurrence of Incremental Term Loan
Commitments and Incremental Term Loans, as provided in the applicable Joinder
Agreement) are subject to the satisfaction, or waiver in accordance with
Section 10.05, of the following conditions precedent:


101
US-DOCS\106883637.15

--------------------------------------------------------------------------------





(i)    the Administrative Agent shall have received a fully executed and
delivered Borrowing Notice or Issuance Notice, as the case may be;
(ii)    with respect to the making of any Revolving Loan, after making the
Credit Extensions requested on such Credit Date, (w) the Total Utilization of
U.S. Revolving Commitments shall not exceed the U.S. Revolving Commitments then
in effect, (x) the Total Utilization of European Revolving Commitments shall not
exceed the European Revolving Commitments then in effect and (y) the Total
Utilization of Canadian Revolving Commitments shall not exceed the Canadian
Revolving Commitments then in effect and (z) the Total Utilization of Hong Kong
Revolving Commitments shall not exceed the Hong Kong Revolving Commitments then
in effect, in each case, as applicable;
(iii)    as of such Credit Date, the representations and warranties contained
herein (other than, in the case of any Credit Extension after the Closing Date,
the representations and warranties contained in Sections 4.09 and 4.10) and in
the other Loan Documents shall be true and correct in all material respects on
and as of that Credit Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date; provided, that to the extent any such representation or warranty
is already qualified by materiality or Material Adverse Effect, such
representation or warranty shall be true and correct in all respects; and
(iv)    as of such Credit Date, no event shall have occurred and be continuing
or would result from the consummation of the applicable Credit Extension that
would constitute a Default or an Event of Default.
(b)    Notices. Any Notice shall be executed by an Authorized Officer of the
Borrower Representative or the applicable Borrower in a writing delivered to the
Administrative Agent.

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders and the Issuing Bank to enter into this Agreement
and to make each Credit Extension to be made thereby, each Borrower and each
other Loan Party (in the case of each Loan Party, solely with respect to itself)
represents and warrants to each Lender and the Issuing Bank, on the Closing Date
and on each Credit Date (other than with respect to the representations and
warranties contained in Sections 4.09 and 4.10, each Credit Date after the
Closing Date) that the following statements are true and correct:

Section 4.01    Organization; Requisite Power and Authority; Qualification. Each
of the Loan Parties (a) is duly organized, duly incorporated or formed, (b) is
validly existing and, if applicable, in good standing under the laws of its
jurisdiction of organization, (c) has all requisite power and authority (i) to
enter into the Loan Documents to which it is a party and (ii) except where
failure to have such power and authority would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, to own and
operate its properties and assets and to carry on its business as now conducted,
and (d) is qualified to do business and, if applicable, in good standing in
every jurisdiction where any material portion of its assets are located and
wherever


102
US-DOCS\106883637.15

--------------------------------------------------------------------------------





necessary to carry out its material business and operations, except where the
failure to be so qualified would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 4.02    [Reserved].

Section 4.03    Due Authorization. The execution, delivery and performance by
each Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of each such Loan Party.

Section 4.04    No Conflicts. The execution, delivery and performance by each
Loan Party of the Loan Documents to which it is a party and the consummation of
the transactions contemplated by the Loan Documents do not and will not (a)
violate (i) any provision of any law or any governmental rule or regulation
applicable to any such Loan Party or (ii) any of the Organizational Documents of
any such Loan Party, except in the case of clause (a)(i) to the extent any such
violation would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; (b) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of such Loan Party except to the extent such conflict,
breach or default would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; or (c) result in or require the
creation or imposition of any Lien upon any of the properties or assets of such
Loan Party (other than any Liens permitted by Section 6.02).

Section 4.05    Governmental Consents. The execution, delivery and performance
by each Loan Party of the Loan Documents to which it is a party and the
incurrence by the Loan Parties of their Obligations thereunder and the issuance
of Letters of Credit do not and will not require any registration with, consent
or approval of, or notice to, or other action to, with or by, any Governmental
Authority except for (i) those that have been obtained or made and are in full
force and effect, (ii) those the failure of which to obtain or make, would not
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and (iii) those that may be required in connection with Section
5.13.

Section 4.06    Binding Obligation. Each Loan Document has been duly executed
and delivered by each Loan Party that is a party thereto and, assuming due
execution by each of the other parties to such Loan Document, is the legally
valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its respective terms, except as may be limited by
(i) public policy or bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally, (ii) equitable principles relating to enforceability (whether
considered at a proceeding in law or in equity) or (iii) any general rules of
law referred to in any legal opinion provided to any Agent or any Lender (or its
respective counsel) with respect to such Loan Document pursuant to this
Agreement or any other Loan Document.

Section 4.07    Historical Financial Statements. The Historical Financial
Statements of the U.S. Borrower were prepared in conformity with GAAP and fairly
present, in all material respects, the consolidated financial position, of the
U.S. Borrower and its consolidated Subsidiaries,


103
US-DOCS\106883637.15

--------------------------------------------------------------------------------





as of the dates thereof and their consolidated results of operations and cash
flows, for the periods then ended.

Section 4.08    [Reserved].

Section 4.09    No Material Adverse Change. Since February 3, 2019, no event,
circumstance or change has occurred that has caused, either individually or in
the aggregate, a Material Adverse Effect.

Section 4.10    Adverse Proceedings, Etc. There are no Adverse Proceedings
pending or, to the knowledge of any Authorized Officer of any Borrower,
threatened in writing, that would reasonably be expected to have a Material
Adverse Effect.

Section 4.11    Payment of Taxes. All material Tax returns and reports of the
Group required to be filed by any of them have been accurately and timely filed,
and any Taxes required to have been paid by the Group have been paid, except (a)
Taxes that are being contested in good faith by appropriate proceedings and for
which reserves or other appropriate provisions, if any, have been made in
accordance with GAAP or (b) to the extent that the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.

Section 4.12    Properties.
(a)    Title. Each Group Member has good title to, or valid leasehold interests
in, all its real and personal property material to the operation of its business
except for minor defects in title that do not materially interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes or as would not reasonably be expected to
have a Material Adverse Effect.
(b)    Each of Group Member owns, or is licensed to use, all Material
Intellectual Property and the use thereof by the Group Members does not infringe
upon the rights of any other person except as would not reasonably be expected
to have a Material Adverse Effect.

Section 4.13    Environmental Matters. Except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect:
(a) each Group Member is in compliance with all applicable Environmental Laws;
(b) each Group Member has obtained and maintained in full force and effect all
Governmental Authorizations required pursuant to Environmental Laws for the
operation of their respective business; (c) there are no conditions,
occurrences, violations of Environmental Law, or presence or Releases of
Hazardous Materials which would reasonably be expected to form the basis of an
Environmental Claim against any Group Member or related to any Real Estate
Assets; and (d) there are no pending Environmental Claims against any Group
Member, and no Group Member has received any written notification of any alleged
violation of, or liability pursuant to, Environmental Law or responsibility for
the Release or threatened Release of, or exposure to, any Hazardous Materials.

Section 4.14    No Defaults. No Default or Event of Default has occurred and is
continuing or would reasonably be expected to occur as a result of any Credit
Extension or performance of any transaction under the Loan Documents.


104
US-DOCS\106883637.15

--------------------------------------------------------------------------------






Section 4.15    Governmental Regulation. No Group Member is subject to
regulation under the Investment Company Act of 1940. No Group Member is a
“registered investment company” as defined in the Investment Company Act of
1940.

Section 4.16    Margin Stock. No part of the proceeds of the Loans will be used
to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock or for any purpose that
violates, or is inconsistent with, the provisions of Regulation T, U or X of the
Board of Governors.

Section 4.17    Employee Benefit Plans. Except as would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, (i) each Employee Benefit Plan is in compliance with such Employee
Benefit Plan’s terms and the applicable provisions of ERISA and the Internal
Revenue Code and the regulations and published interpretations thereunder, (ii)
each Foreign Plan is in compliance with applicable laws and regulations
thereunder, and (iii) no ERISA Event has occurred or is reasonably expected to
occur.

Section 4.18    Solvency. On the Closing Date, the U.S. Borrower and each of its
Subsidiaries are, on a consolidated basis, Solvent.

Section 4.19    Compliance with Statutes, Etc. Each Group Member is in
compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of its business and the ownership of its assets and property (but
excluding any Environmental Laws, which are subject to Section 4.13), except
such non-compliance that, individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect. As of the Closing Date, to
the knowledge of each Borrower, the information included in the Beneficial
Ownership Certification is true and correct in all material respects.

Section 4.20    Disclosure. No representation or warranty of any Loan Party
contained in any Loan Document and made on or after the Closing Date or in any
other documents, certificates or written statements furnished to any Agent or
Lender by any Group Member (or by its agents on its behalf) for use in
connection with the Transactions contains, when considered together with the
information in the U.S. Borrower’s Annual Report on Form 10-K for Fiscal Year
ended February 3, 2019, at the time furnished any untrue statement of a material
fact or omits to state a material fact (known to it, or to the U.S. Borrower in
the case of any document not furnished by it) necessary in order to make the
statements contained herein or therein (when furnished and taken as a whole) not
materially misleading in light of the circumstances in which the same were made.
Any projections and pro forma financial information contained in such materials
are based upon good faith estimates and assumptions believed by the U.S.
Borrower to be reasonable at the time made, it being recognized by Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results and such differences may be material.

Section 4.21    Centre of Main Interests and Establishments. Each Loan Party
whose jurisdiction of incorporation is in a member state of the European Union
has its “centre of main interest” (as that term is used in Article 3(1) of
Regulation (EU) 2015/848 of the European Parliament


105
US-DOCS\106883637.15

--------------------------------------------------------------------------------





and of the Council of May 20, 2015 on insolvency proceedings (recast) (the
“Regulation”)) in its jurisdiction of incorporation and has no “establishment”
(as that term is used in Article 2(10) of the Regulation) in any other
jurisdiction.

Section 4.22    FCPA and Sanctions. To the knowledge of the U.S. Borrower,
neither the U.S. Borrower nor any of its Subsidiaries nor any of their
respective directors or senior officers is a Sanctioned Person. No part of the
proceeds of the Loans shall be used directly or, to the knowledge of the U.S.
Borrower, indirectly, in a manner that would violate the Foreign Corrupt
Practices Act of 1977 or applicable Sanctions. To the extent applicable, each
Loan Party is in compliance, in all material respects, with (a) the Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto
and (b) the PATRIOT Act.

ARTICLE V.
AFFIRMATIVE COVENANTS
Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until Payment in Full of the Obligations under the Loan Documents,
such Loan Party shall:

Section 5.01    Compliance with Laws, Etc. Comply, and cause each of its
Subsidiaries to comply, except where the failure to so comply would not
reasonably be expected to have a Material Adverse Effect, with all applicable
laws, rules, regulations and orders, including, without limitation, ERISA,
Environmental Laws and the PATRIOT Act.

Section 5.02    Payment of Taxes, Etc.. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, all
Taxes imposed upon it or upon its property; provided, however, that neither the
U.S. Borrower nor any of its Subsidiaries shall be required to pay or discharge
any such Tax (i) that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained in accordance with
GAAP or (ii) if the failure to pay or discharge such Tax would not be reasonably
expected to have a Material Adverse Effect.

Section 5.03    Maintenance of Insurance. In the case of the Borrower
Representative, maintain insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is (i)
commercially reasonable in the good faith judgment of the management of the
Borrower Representative and (ii) either consistent with past practices or in
such amounts and covering such risks as is usually carried by companies engaged
in similar businesses or owning similar properties in the same general areas in
which such Loan Party operates; provided, however, that the Loan Parties may
self-insure to the extent deemed commercially reasonable in the good faith
judgment of the management of the Borrower Representative.

Section 5.04    Preservation of Existence, Etc.. Preserve and maintain and cause
each of its Subsidiaries to preserve and maintain its corporate or other
organizational existence, rights (charter and statutory) and franchises;
provided, however, that the Loan Parties and their Subsidiaries may consummate
any merger or consolidation not prohibited under Section 6.02; and provided,


106
US-DOCS\106883637.15

--------------------------------------------------------------------------------





further, that no Loan Party nor its Subsidiaries shall be required to preserve
its existence or any of its rights or franchises if the management of the U.S.
Borrower shall determine that the preservation thereof is no longer desirable in
the conduct of the business of the Loan Parties and their Subsidiaries, taken as
a whole, or if the failure to preserve such existence, right or franchise would
not reasonably be expected to have a Material Adverse Effect.

Section 5.05    Visitation Rights. At any reasonable time and from time to time,
permit the Administrative Agent or any of the Lenders or any agents or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Loan Parties
and any of their Subsidiaries, and to discuss the affairs, finances and accounts
of the U.S. Borrower and any of its Subsidiaries with any of their officers or
directors and with their independent certified public accountants.

Section 5.06    Keeping of Books. Keep, and cause each of its Subsidiaries to
keep, proper books of record and account in conformity with GAAP.

Section 5.07    Maintenance of Properties, Etc. Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its properties
(including Intellectual Property) that are used or useful in the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
in each case except where the failure to so maintain and preserve would not
reasonably be expected to have a Material Adverse Effect.

Section 5.08    Reporting Requirements. Furnish to the Administrative Agent for
prompt distribution to the Lenders:
(a)    as soon as available and in any event within 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year (giving effect to
any extensions permitted by the SEC), the consolidated balance sheet of the
Group as of the end of such Fiscal Quarter and consolidated statements of income
and cash flows of the Group for such Fiscal Quarter and for the period from the
beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
duly certified (subject to year-end audit adjustments) by the Financial Officer
as having been prepared in accordance with GAAP and a Compliance Certificate by
the Financial Officer as to compliance with the terms of this Agreement and
setting forth in reasonable detail the calculations necessary to demonstrate
compliance with Section 6.04; provided that in the event of any change in GAAP
used in the preparation of such financial statements, the Borrower
Representative shall also provide, if necessary for the determination of
compliance with Section 6.04, a statement of reconciliation conforming such
financial statements to GAAP;
(b)    as soon as available and in any event within 90 days after the end of
each Fiscal Year (giving effect to any extensions permitted by the SEC), a copy
of the annual audit report for such year for the Group, containing the
consolidated balance sheet of the Group as of the end of such Fiscal Year and
consolidated statements of income and cash flows of the Group for such Fiscal
Year, in each case accompanied by an audit opinion by Ernst & Young LLP or other
independent public accountants of national standing or otherwise acceptable to
the Required Lenders, which report shall be unqualified as to the scope of audit
and shall state that such financial statements present fairly in all material
respects the financial condition as at the end of such Fiscal Year, and a
Compliance Certificate by the Financial Officer as to compliance with the terms
of this Agreement


107
US-DOCS\106883637.15

--------------------------------------------------------------------------------





and setting forth in reasonable detail the calculations necessary to demonstrate
compliance with Section 6.04; provided that in the event of any change in GAAP
used in the preparation of such financial statements, the Borrower
Representative shall also provide, if necessary for the determination of
compliance with Section 6.04, a statement of reconciliation conforming such
financial statements to GAAP;
(c)    as soon as possible and in any event within five days after an officer of
the U.S. Borrower obtains knowledge of the occurrence of any Default continuing
on the date of such statement, a statement of an officer of the U.S. Borrower
setting forth details of such Default and the action that the U.S. Borrower has
taken and proposes to take with respect thereto;
(d)    promptly after the sending or filing thereof, copies of all reports that
the U.S. Borrower sends to any of its security holders, and copies of all
reports and registration statements that the U.S. Borrower or any Subsidiary
files with the SEC or any national securities exchange;
(e)    promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
U.S. Borrower or any of its Subsidiaries of the type described in Section 4.10;
and
(f)    prompt notice of any change in the Public Debt Rating and such other
information respecting the U.S. Borrower or any of its Subsidiaries as any
Lender through the Administrative Agent may from time to time reasonably
request.
Any information or document that is required to be delivered to the
Administrative Agent pursuant to this Section 5.08(f) shall be deemed delivered
to the Administrative Agent and the Lenders upon the filing of such information
with the SEC at the time such information or document becomes available on
EDGAR; provided that the U.S. Borrower gives timely notice to the Administrative
Agent of the filing thereof.

Section 5.09    Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of their Affiliates on terms that, in the good faith judgment
of the management of the Borrower Representative, are fair and reasonable and no
less favorable to such Loan Party than it would obtain in a comparable arm’s
length transaction with a Person not an Affiliate; provided that the foregoing
restriction shall not apply to (a) transactions between or among the U.S.
Borrower and any of its Subsidiaries or between and among any Subsidiaries, (b)
the payment of reasonable fees and out-of-pocket costs to directors, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of the U.S. Borrower or any
of its Subsidiaries or (c) any issuances of securities or other payments, awards
or grants in cash, securities or otherwise pursuant to, or the funding of,
employment agreements, stock options and stock ownership plans approved by the
U.S. Borrower’s Board of Directors.

Section 5.10    Subsidiaries.
(a)    In the case of the U.S. Borrower, until the Guarantee Release Date, in
the event that any Person becomes a U.S. Subsidiary and Wholly-Owned Subsidiary
of the U.S. Borrower after the Closing Date and is not excluded from the
definition of “Subsidiary Guarantor” pursuant to clauses (a)-(e) thereof,
(x) promptly cause such Person to become a Subsidiary Guarantor hereunder by
executing and delivering to the Administrative Agent a Counterpart Agreement,
and (y) promptly


108
US-DOCS\106883637.15

--------------------------------------------------------------------------------





take all such actions and execute and deliver, or cause to be executed and
delivered, all documents, as are similar to those delivered with respect to any
Subsidiary Guarantor on the Closing Date.

Section 5.11    AML Laws; FCPA and Sanctions. (i) Use the proceeds of the Loans
only for the purposes set forth in Section 2.06; and (ii) not request any
Borrowing or Letter of Credit, and not lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other Person
which uses such proceeds for the purpose of funding activities or business
directly, or to the knowledge of the Borrower or such Subsidiary, indirectly (A)
in violation of AML Laws, (B) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of the Foreign Corrupt Practices Act of 1977
or (C) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country to the extent such activities, businesses or transaction would be
prohibited for a Person required to comply with Sanctions.

Section 5.12    Further Assurances. At any time or from time to time upon the
request of the Administrative Agent, at the expense of the Loan Parties,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as the Administrative Agent may reasonably request in
order to effect fully the purposes of the Loan Documents.

Section 5.13    Springing Lien.
(a)    As soon as is practicable, but in any event within 180 days (subject to
extension by the Administrative Agent in its sole discretion) after the date of
the occurrence of the Springing Lien Trigger Event, the U.S. Borrower and the
Subsidiary Guarantors shall become grantors under the Pledge and Security
Agreement and execute all other documents reasonably requested by the Collateral
Agent (and consistent with the terms of the Pledge and Security Agreement) in
order to grant and to perfect a first priority Lien in favor of the Collateral
Agent, for the benefit of Guaranteed Parties, in the Collateral; provided that
no actions in any non-U.S. jurisdiction shall be required in order to create any
Lien in assets located or titled outside the United States or to perfect any
Lien in such assets, including any intellectual property registered in non-U.S.
jurisdictions (it being understood that there shall be no security agreements or
pledge agreements governed under the laws of any non-U.S. jurisdiction).
(b)    At the time of the execution and delivery of the Pledge and Security
Agreement, the U.S. Borrower shall cause to be delivered customary opinions of
counsel with respect to the grantors named therein.
(c)    On the Guarantee Release Date (and the U.S. Borrower’s written notice to
the Administrative Agent thereof), this Section 5.13 shall thereinafter
automatically fall away and shall be of no further force and effect (including,
for the avoidance of doubt, upon a subsequent decline in the Public Debt Rating
such that the conditions set forth in the definition of “Guarantee Release Date”
hereunder are no longer satisfied).





109
US-DOCS\106883637.15

--------------------------------------------------------------------------------





ARTICLE VI.
NEGATIVE COVENANTS
Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until Payment in Full of the Obligations under the Loan Documents,
such Loan Party shall not, and, in the case of Section 6.01 and Section 6.03,
shall cause each of its Subsidiaries not to:

Section 6.01    Liens. Create, incur or assume any Lien on or with respect to
any property or asset of any kind (including any document or instrument in
respect of goods or accounts receivable) of any Loan Party or any of its
Subsidiaries, whether now owned or hereafter acquired or licensed, or any
income, profits or royalties therefrom, except:
(a)    Permitted Liens;
(b)    Liens securing obligations under Finance Leases;
(c)    purchase money Liens upon or in any real property or equipment acquired
or held by the U.S. Borrower or any Subsidiary in the ordinary course of
business to secure the purchase price of such property or equipment or to secure
Indebtedness incurred solely for the purpose of financing the acquisition of
such property or equipment, or Liens existing on such property or equipment at
the time of its acquisition (other than any such Liens created in contemplation
of such acquisition that were not incurred to finance the acquisition of such
property) or extensions, renewals or replacements of any of the foregoing for
the same or a lesser amount, provided, however, that no such Lien shall extend
to or cover any properties of any character other than the real property or
equipment being acquired, and no such extension, renewal or replacement shall
extend to or cover any properties not theretofore subject to the Lien being
extended, renewed or replaced;
(d)    the Liens existing on the Closing Date and described on Schedule 6.01(d);
(e)    Liens on property of a Person existing at the time such Person is merged
into or consolidated with the U.S. Borrower or any Subsidiary of the U.S.
Borrower or becomes a Subsidiary of the U.S. Borrower and Liens on assets
existing at the time such assets are acquired by the U.S. Borrower or any
Subsidiary of the U.S. Borrower; provided that such Liens were not created in
contemplation of such merger, consolidation or acquisition and do not extend to
any assets other than those of the Person so merged into or consolidated with
the U.S. Borrower or such Subsidiary or acquired by the U.S. Borrower or such
Subsidiary;
(f)    Liens securing any Loans, reimbursements of amounts drawn under Letters
of Credit, or any other Obligations under or in connection with the Loan
Documents;
(g)    Liens not otherwise permitted by this Section 6.01 securing Indebtedness
or other obligations of the U.S. Borrower and its Subsidiaries; provided that
the aggregate principal amount of all such Indebtedness and other obligations,
together with any Indebtedness incurred under Section 6.03(n), does not exceed
an amount equal to 12.5% of Consolidated Net Worth of the U.S. Borrower and its
Subsidiaries at the time of creation, incurrence or assumption of such
Indebtedness or other obligation; and


110
US-DOCS\106883637.15

--------------------------------------------------------------------------------





(h)    the replacement, extension or renewal of any Lien permitted by clause (c)
or (d) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Indebtedness or other obligations
secured thereby.

Section 6.02    Mergers, Etc. Allow any Borrower to merge or consolidate with or
into any Person, or convey, transfer, lease or otherwise dispose of (whether in
one transaction or in a series of transactions) all or substantially all of the
assets (whether now owned or hereafter acquired) of the U.S. Borrower and its
Subsidiaries taken as a whole to any Person, except that (a) any Borrower may
merge or consolidate with any other Person so long as such Borrower is the
surviving Person and (b) the following shall be permitted:
(i)    In the case of the U.S. Borrower, (A) the Person formed by such
consolidation or into which the U.S. Borrower is merged, or the acquiring
Person, is a Person organized and existing under the laws of the United States
of America, any State thereof or the District of Columbia, (B) such Person
expressly assumes, pursuant to an instrument executed and delivered to the
Administrative Agent, and in form and substance reasonably satisfactory to the
Administrative Agent, the U.S. Borrower’s obligations for the due and punctual
payment of the Obligations and the performance of every covenant, in each case,
under the Loan Documents on the part of the U.S. Borrower to be performed, (C)
immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing and (D) each Lender shall have
received have received, at least three Business Days prior to the consummation
of such transaction, (I) all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the PATRIOT Act and (II) if the
successor U.S. Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, a Beneficial Ownership Certification in
relation to such Borrower; and
(ii)    In the case of the European Borrower or the Hong Kong Borrower, (A) the
Person formed by such consolidation or into which such Borrower is merged, or
the acquiring Person, is a Person organized and existing under the laws of the
Netherlands, Luxembourg, Germany, the United Kingdom, Ireland or the United
States of America, any State thereof or the District of Columbia or such other
jurisdictions as may be agreed by each of the applicable Lenders (such consent
not to be unreasonably withheld, conditioned or delayed) (B) such Person
expressly assumes, pursuant to an instrument executed and delivered to the
Administrative Agent, and in form and substance reasonably satisfactory to the
Administrative Agent, such Borrower’s obligations for the due and punctual
payment of the Obligations and the performance of every covenant, in each case,
under the Loan Documents on the part of such Borrower to be performed, (C)
immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing and (D) each Lender shall have
received have received, at least three Business Days prior to the consummation
of such transaction, (I) all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the PATRIOT Act and (II) if the
successor European Borrower or successor Hong Kong Borrower qualifies as a
“legal


111
US-DOCS\106883637.15

--------------------------------------------------------------------------------





entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in relation to such Borrower.

Section 6.03    Indebtedness. Allow any Subsidiary (other than a Borrower) to,
create, incur, assume or guaranty, or otherwise become liable with respect to
any Indebtedness, except:
(a)    Unsecured Indebtedness owing to the U.S. Borrower or any of its
Subsidiaries;
(b)    Indebtedness listed on Schedule 6.03(b) (the “Existing Subsidiary Debt”),
and any Indebtedness extending the maturity of, or replacing, refunding,
renewing or refinancing, in whole or in part, the Existing Subsidiary Debt;
provided, that the principal amount of such Existing Subsidiary Debt shall not
be increased above the principal amount thereof outstanding immediately prior to
such extension, replacement, refunding, renewal or refinancing (except by an
amount equal to any existing commitments utilized thereunder and in respect of
unpaid premiums (if any), unpaid interest (including post-petition interest) and
fees, expenses and charges resulting from any such extension, replacement,
refunding, renewal or refinancing) as a result of or in connection with such
extension, replacement, refunding, renewal or refinancing;
(c)    guarantees by any Subsidiary in respect of Indebtedness of any other
Subsidiary otherwise permitted under this Section 6.03;
(d)    Indebtedness representing deferred compensation or similar obligations to
employees incurred in the ordinary course of business;
(e)    any Indebtedness of (A) a Person that becomes a Subsidiary of the U.S.
Borrower to the extent such Indebtedness exists at the time such Person becomes
a Subsidiary of the U.S. Borrower and is not created in contemplation of or in
connection with such Person becoming a Subsidiary of the U.S. Borrower and (B) a
Subsidiary of the U.S. Borrower to the extent such Indebtedness is assumed in
connection with an acquisition made by such Subsidiary and is not created in
contemplation of such acquisition; provided, however, that such Indebtedness
shall not be guaranteed by any Subsidiary other than the acquired Subsidiary and
its Subsidiaries unless such Subsidiary is a Guarantor;
(f)    any guarantees for the Loans, reimbursement obligations under Letters of
Credit or any other Obligations under or in connection with the Loan Documents;
(g)    endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;
(h)    Indebtedness under Finance Leases;
(i)    unsecured obligations due to vendors under any vendor factoring line;
(j)    obligations in respect of letters of credit entered into in the ordinary
course of business;
(k)    obligations under Hedge Agreements entered into for bona fide hedging
purposes and not for speculative purposes;


112
US-DOCS\106883637.15

--------------------------------------------------------------------------------





(l)    any liability arising under a declaration of joint and several liability
used for the purpose of section 2:403 Dutch Civil Code (and any residual
liability under such declaration arising pursuant to section 2:404(2) Dutch
Civil Code);
(m)    any liability arising as a result of two or more Group Members being part
of a fiscal unity (fiscale eenheid) for Dutch Tax purposes;
(n)    other Indebtedness of the applicable Subsidiaries that, together with the
amount of Indebtedness and other obligations secured by Liens permitted under
Section 6.01(g), does not exceed 12.5% of Consolidated Net Worth of the U.S.
Borrower and its Subsidiaries at the time of creation, incurrence or assumption
of such Indebtedness; and
(o)    any Indebtedness of a Subsidiary Guarantor until such time as such
Subsidiary is no longer a Guarantor.
provided that if the Guarantee Release Date has occurred and the applicable
Guaranties have been released, all existing and future Indebtedness of each such
former Subsidiary Guarantor shall be subject to the restrictions set forth in
this Section 6.03 (unless the Borrower Representative has elected, at its
option, to cause such Subsidiary to be a Subsidiary Guarantor, in which case
such restrictions shall not apply to such Subsidiary from and after such time as
it shall be a Subsidiary Guarantor).

Section 6.04    Financial Covenants. In the case of the U.S. Borrower:
(a)    Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the
last day of the first Fiscal Quarter succeeding the Closing Date and any Fiscal
Quarter thereafter to be less than 5.00:1.00.
(b)    Net Leverage Ratio. Permit the Net Leverage Ratio as of the last day of
the first Fiscal Quarter succeeding the Closing Date and any Fiscal Quarter
thereafter to exceed (i) if such day occurs during an Acquisition Period, 4.50
to 1.00 or (ii) if such day does not occur during an Acquisition Period,
4.00:1.00.
Notwithstanding anything herein to the contrary, at any time after the
definitive agreement for any Qualifying Acquisition has been executed (or, in
the case of a Qualifying Acquisition in the form of a tender offer or similar
transaction, after the offer shall have been launched) and prior to the
consummation of such Qualifying Acquisition (or termination of the definitive
documentation in respect thereof (or such earlier date as such Indebtedness
ceases to constitute Acquisition Debt)), any Acquisition Debt (and the proceeds
thereof) shall be excluded from the calculation of the Interest Coverage Ratio
and Net Leverage Ratio.

ARTICLE VII.
GUARANTY

Section 7.01    Guaranty of the Obligations.
(a)    Subject to the provisions of Section 7.02, each Guarantor (which, for
purposes of this Article VII, shall include the U.S. Borrower), jointly and
severally hereby irrevocably and unconditionally guaranties to the
Administrative Agent for the ratable benefit of the Guaranteed


113
US-DOCS\106883637.15

--------------------------------------------------------------------------------





Parties the due and punctual Payment in Full of all Obligations of the Borrowers
(and, in the case of the U.S. Borrower, all Obligations of any Subsidiary
arising under any Hedge Agreement, Cash Management Agreement or Treasury
Transaction) when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a) or any comparable
provision of any other Debtor Relief Law) (the “Guaranteed Obligations”).
(b)    Any time after the Closing Date, the U.S. Borrower may cause any
Subsidiary of the U.S. Borrower to guarantee the Obligations of the Borrowers
hereunder by delivering to the Administrative Agent a Counterpart Agreement
pursuant to which such Person shall become a “Subsidiary Guarantor” for all
purposes under this Agreement and each other Loan Document and shall be bound by
all of the obligations and shall have all of the rights of a “Subsidiary
Guarantor” under this Agreement and each other Loan Document including, without
limitation, providing the guarantee of the Guaranteed Obligations as set forth
in this Article VII.

Section 7.02    Limitation on Liability; Contribution by Guarantors.
(a)    Notwithstanding the foregoing, each Guarantor, and by acceptance of the
benefits hereof, the Administrative Agent and each other Guaranteed Party,
hereby confirms that it is the intention of all such Persons that each Guaranty
and the Guaranteed Obligations of each Guarantor hereunder not constitute a
fraudulent conveyance for purposes of the Bankruptcy Code or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar foreign, federal or state law to the extent applicable to each Guaranty
and the Guaranteed Obligations of each Guarantor hereunder. To effectuate the
foregoing intention, the Administrative Agent and the Lenders hereby irrevocably
agree that the Guaranteed Obligations of each Guarantor hereunder at any time
shall be limited to the maximum amount as will result in the Guaranteed
Obligations of such Guarantor hereunder not constituting a fraudulent transfer
or conveyance.
(b)    The U.S. Borrower and each Subsidiary Guarantor (the “Contributing
Guarantors”) desire to allocate among themselves, in a fair and equitable
manner, the Guaranteed Obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments exceed
its Fair Share as of such date, such Funding Guarantor shall be entitled to a
contribution from each of the other applicable Contributing Guarantors in an
amount sufficient to cause each such Contributing Guarantor’s Aggregate Payments
to equal its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the Guaranteed Obligations,. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any


114
US-DOCS\106883637.15

--------------------------------------------------------------------------------





comparable applicable provisions of any Debtor Relief Law; provided, that solely
for purposes of calculating the Fair Share Contribution Amount with respect to
any Contributing Guarantor for purposes of this Section 7.02, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.02), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
applicable Contributing Guarantors as contributions under this Section 7.02. The
amounts payable as contributions hereunder shall be determined as of the date on
which the related payment or distribution is made by the applicable Funding
Guarantor. The allocation among the applicable Contributing Guarantors of their
obligations as set forth in this Section 7.02 shall not be construed in any way
to limit the liability of any Contributing Guarantor hereunder. Each Guarantor
is a third party beneficiary to the contribution agreement set forth in this
Section 7.02.

Section 7.03    Payment by Guarantors.
(a)    Subject to Section 7.02, the U.S. Borrower and the Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Guaranteed Party may have at law or in
equity against any of them by virtue hereof, that upon the failure of any
Borrower to pay any of the Guaranteed Obligations when and as the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a), or any comparable provision of any other Debtor Relief
Law), the U.S. Borrower and the Guarantors, as applicable, shall upon demand
pay, or cause to be paid, in cash, to the Administrative Agent for the ratable
benefit of the Guaranteed Parties, an amount equal to the sum of the unpaid
principal amount of all Guaranteed Obligations then due as aforesaid, accrued
and unpaid interest on such Guaranteed Obligations (including interest which,
but for any Borrower’s becoming the subject of a case under the Bankruptcy Code
or any other Debtor Relief Law, would have accrued on such Guaranteed
Obligations, whether or not a claim is allowed against such Borrower for such
interest in the related bankruptcy case or analogous proceeding under any Debtor
Relief Law) and all other Guaranteed Obligations then owed to the Guaranteed
Parties as aforesaid.
(b)    [Reserved].

Section 7.04    Liability of Guarantors Absolute. Each Guarantor agrees that, to
the maximum extent permitted by applicable law, its obligations hereunder are
irrevocable, absolute, independent and unconditional and shall not be affected
by any circumstance which constitutes a legal or equitable discharge of a
Guarantor or surety other than Payment in Full of the applicable Guaranteed
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees, to the maximum extent permitted by applicable
law, as follows:
(a)    this Guaranty is a guaranty of payment when due and not of
collectability;


115
US-DOCS\106883637.15

--------------------------------------------------------------------------------





(b)    this Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;
(c)    the Administrative Agent may enforce this Guaranty upon the occurrence of
an Event of Default notwithstanding the existence of any dispute between any
Borrower and any Guaranteed Party with respect to the existence of such Event of
Default;
(d)    the obligations of each Guarantor hereunder are independent of the
obligations of each Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of each Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against such Borrower or any of such other
guarantors and whether or not such Borrower is joined in any such action or
actions;
(e)    payment by any Guarantor of a portion, but not all, of the applicable
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the applicable Guaranteed Obligations
which has not been paid. Without limiting the generality of the foregoing, if
the Administrative Agent is awarded a judgment in any suit brought to enforce
any Guarantor’s covenant to pay a portion of the applicable Guaranteed
Obligations, such judgment shall not be deemed to release such Guarantor from
its covenant to pay the portion of the applicable Guaranteed Obligations that is
not the subject of such suit, and such judgment shall not, except to the extent
satisfied by such Guarantor, limit, affect, modify or abridge any other
Guarantor’s liability hereunder in respect of the applicable Guaranteed
Obligations;
(f)    any Guaranteed Party, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Guaranteed Party in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Guaranteed Party may have against any such
security, in each case as such Guaranteed Party in its discretion may determine
consistent herewith, the applicable Hedge Agreement, Cash Management Agreements
or Treasury Transaction and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
any Borrower or any security for the Guaranteed


116
US-DOCS\106883637.15

--------------------------------------------------------------------------------





Obligations; and (vi) exercise any other rights available to it under the Loan
Documents or any Hedge Agreements, Cash Management Agreements or Treasury
Transactions; and
(g)    this Guaranty and the obligations of Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than Payment in Full
of the applicable Guaranteed Obligations), including the occurrence of any of
the following, whether or not any Guarantor shall have had notice or knowledge
of any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Loan
Documents, any Hedge Agreements, any Cash Management Agreements or any Treasury
Transactions, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to Events of
Default) hereof, any of the other Loan Documents, Hedge Agreements, any Cash
Management Agreements or any Treasury Transactions or any agreement or
instrument executed pursuant thereto, or of any other guaranty or security for
the Guaranteed Obligations, in each case whether or not in accordance with the
terms hereof or such Loan Document, such Hedge Agreement, such Cash Management
Agreements, such Treasury Transaction or any agreement relating to such other
guaranty or security; (iii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect (other than with respect to defense of payment or
performance in full); (iv) the application of payments received from any source
(other than payments received pursuant to the other Loan Documents, any Hedge
Agreements, any Cash Management Agreements or any Treasury Transactions or from
the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as Collateral for Indebtedness other than the
Guaranteed Obligations) to the payment of Indebtedness other than the Guaranteed
Obligations, even though any Guaranteed Party might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Guaranteed
Party’s consent to the change, reorganization or termination of the corporate
structure or existence of any Group Member and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses (other than defense of payment
or performance in full), set‑offs or counterclaims which any Borrower may allege
or assert against any Guaranteed Party in respect of the Guaranteed Obligations,
including failure of consideration, breach of warranty, payment, statute of
frauds, statute of limitations, accord and satisfaction and usury; and
(viii) any other act or omission, or delay to do any other act, which may or
might in any manner or to any extent vary the risk of any Guarantor as an
obligor in respect of the Guaranteed Obligations.

Section 7.05    Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of the Guaranteed Parties: (a) any right to require any Guaranteed
Party, as a condition of payment or performance by such Guarantor, to
(i) proceed against any Borrower, any other guarantor (including any other
Guarantor) of the applicable Guaranteed Obligations or any other Person,
(ii) proceed against or exhaust any security held from any Borrower, any such
other guarantor or any other Person, (iii) proceed against or have resort to any
balance of any deposit account or credit on the books of any Guaranteed Party in
favor of any Borrower, any such other guarantor or any other


117
US-DOCS\106883637.15

--------------------------------------------------------------------------------





Person, or (iv) pursue any other remedy in the power of any Guaranteed Party
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of any Borrower or any other
guarantor (including any other Guarantor) including any defense based on or
arising out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of any Borrower or any such other guarantor from any
cause other than Payment in Full of the applicable Guaranteed Obligations;
(c) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal; (d) any defense based upon any
Guaranteed Party’s errors or omissions in the administration of the Guaranteed
Obligations, except behavior which amounts to bad faith; (e) (i) any principles
or provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (ii) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights
to set‑offs, recoupments and counterclaims, and (iv) promptness, diligence and
any requirement that any Guaranteed Party protect, secure, perfect or insure any
security interest or Lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder, or under any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to any Borrower
and notices of any of the matters referred to in Section 7.04 and any right to
consent to any thereof; and (g) any defenses (other than defense of payment or
performance in full) or benefits that may be derived from or afforded by law
which limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms hereof.

Section 7.06    Guarantors’ Rights of Subrogation, Contribution, Etc. Until the
applicable Guaranteed Obligations shall have been Paid in Full, each Guarantor
hereby waives any claim, right or remedy, direct or indirect, that such
Guarantor now has or may hereafter have against any applicable Borrower or any
other Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including (a) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against any applicable Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Guaranteed Party now has or may hereafter have against any Borrower, and
(c) any benefit of, and any right to participate in, any collateral or security
now or hereafter held by any Guaranteed Party. In addition, until the applicable
Guaranteed Obligations shall have been Paid in Full, each Guarantor shall
withhold exercise of any right of contribution such Guarantor may have against
any other guarantor (including any other Guarantor) of the applicable Guaranteed
Obligations, including any such right of contribution as contemplated by
Section 7.02. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
any Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be


118
US-DOCS\106883637.15

--------------------------------------------------------------------------------





junior and subordinate to any rights any Guaranteed Party may have against any
Borrower, to all right, title and interest any Guaranteed Party may have in any
such collateral or security, and to any right any Guaranteed Party may have
against such other guarantor. If any amount shall be paid to any Guarantor on
account of any such subrogation, reimbursement, indemnification or contribution
rights at any time when all applicable Guaranteed Obligations shall not have
been Paid in Full, such amount shall be held in trust for the Administrative
Agent on behalf of the Guaranteed Parties and shall forthwith be paid over to
the Administrative Agent for the benefit of the Guaranteed Parties to be
credited and applied against the applicable Guaranteed Obligations, whether
matured or unmatured, in accordance with the terms hereof.

Section 7.07    Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations, respectively,
shall have been Paid in Full. Each Guarantor hereby irrevocably waives any right
to revoke this guaranty as to future transactions giving rise to any Guaranteed
Obligations.

Section 7.08    Authority of Guarantors or the Borrowers. It is not necessary
for any Guaranteed Party to inquire into the capacity or powers of any Guarantor
or any Borrower or the officers, directors or any agents acting or purporting to
act on behalf of any of them.

Section 7.09    Financial Condition of the Borrowers. Any Credit Extension may
be made to any Borrower or continued from time to time, and any Hedge
Agreements, Cash Management Agreements and Treasury Transactions may be entered
into from time to time, in each case without notice to or authorization from any
Guarantor regardless of the financial or other condition of such Borrower or,
with respect to any Hedge Agreements, Cash Management Agreements and Treasury
Transactions, the U.S. Borrower or any of its Subsidiaries party thereto, at the
time of any such grant or continuation or at the time such Hedge Agreement, Cash
Management Agreement or Treasury Transaction is entered into, as the case may
be. No Guaranteed Party shall have any obligation to disclose or discuss with
any Guarantor its assessment, or any Guarantor’s assessment, of the financial
condition of such obligor. Each Guarantor has adequate means to obtain
information from each such obligor on a continuing basis concerning the
financial condition of each such obligor and its ability to perform its
obligations under the Loan Documents, any Hedge Agreements, any Cash Management
Agreements or any Treasury Transactions, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of each
such obligor and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any Guaranteed Party to disclose any matter, fact or thing
relating to the business, operations or conditions of any such obligor now known
or hereafter known by any Guaranteed Party.

Section 7.10    Bankruptcy, Etc.
(a)    The obligations of the Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding (or analogous proceeding under any Debtor Relief Law), voluntary or
involuntary, involving the bankruptcy, insolvency, examinership, receivership,
reorganization, liquidation or arrangement of any Borrower or any other
Guarantor or by any defense which any Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.


119
US-DOCS\106883637.15

--------------------------------------------------------------------------------





(b)    Each Guarantor acknowledges and agrees that any interest on any portion
of the applicable Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in Section 7.10(a) (or, if interest on any
portion of the applicable Guaranteed Obligations ceases to accrue by operation
of law by reason of the commencement of such case or proceeding, such interest
as would have accrued on such portion of the applicable Guaranteed Obligations
if such case or proceeding had not been commenced) shall be included in the
applicable Guaranteed Obligations because it is the intention of the Guarantors
and Guaranteed Parties that the Guaranteed Obligations which are guaranteed by
the Guarantors pursuant hereto should be determined without regard to any rule
of law or order which may relieve any Borrower of any portion of such Guaranteed
Obligations. The Guarantors shall permit any trustee in bankruptcy, receiver,
debtor in possession, assignee for the benefit of creditors or similar Person
under any Debtor Relief Law to pay the Administrative Agent, or allow the claim
of the Administrative Agent in respect of, any such interest accruing after the
date on which such case or proceeding is commenced.
(c)    In the event that all or any portion of the Guaranteed Obligations are
paid by any Borrower, the obligations of the Guarantors with respect to such
amounts hereunder shall be reinstated, as the case may be, in the event that all
or any part of such payment(s) are rescinded or recovered directly or indirectly
from any Guaranteed Party as a preference, fraudulent transfer or otherwise, and
any such payments which are so rescinded or recovered shall constitute
Guaranteed Obligations for all purposes hereunder.

Section 7.11    Discharge of Guaranty.
(a)    If all of the Equity Interests of any Subsidiary Guarantor or any of its
successors in interest hereunder shall be sold or otherwise disposed of or such
Subsidiary Guarantor ceases to be a Subsidiary, in each case in accordance with
the terms hereof or as otherwise consented to by the Required Lenders (or such
other Lenders as may be required to give such consent under Section 10.05), the
Guaranty of such Subsidiary Guarantor or such successor in interest, as the case
may be, hereunder and all security interests (if any) granted in the Collateral
by such Subsidiary Guarantor to secure such Guaranty shall automatically be
discharged and released without any further action by any Guaranteed Party or
any other Person effective as of the time of such transaction or consent. Upon
request of the Borrower Representative, the Administrative Agent and the
Collateral Agent shall take, and the Lenders hereby authorize the Administrative
Agent and the Collateral Agent to take, such actions as shall be reasonably
requested to evidence the termination and release of such Guaranty and such
security interests in the Collaterals.
(b) On the Guarantee Release Date, upon request of the U.S. Borrower, the
Guaranty of each Subsidiary Guarantor and all security interests (if any)
granted in the Collateral by such Subsidiary Guarantor to secure such Guaranty
shall automatically be discharged and released without any further action by any
Guaranteed Party or any other Person and such Guaranty of each Subsidiary
Guarantor and such security interests shall not be reinstated (including, for
the avoidance of doubt, upon a subsequent decline in the Public Debt Rating such
that the conditions set forth in the definition of “Guarantee Release Date” are
no longer satisfied). Upon such request of the Borrower Representative, the
Administrative Agent and the Collateral Agent shall take, and the Lenders hereby
authorize the Administrative Agent and the Collateral Agent to take, such
actions as shall be reasonably requested to evidence the termination and release
of such Guaranties and such security interests in the Collateral. For the
avoidance of doubt, the U.S. Borrower’s Guaranty


120
US-DOCS\106883637.15

--------------------------------------------------------------------------------





of the Obligations of the European Borrower and the Hong Kong Borrower under
this Agreement shall not be released. For the avoidance of doubt, the U.S.
Borrower’s Guaranty of any Obligations of any Subsidiary under any Hedge
Agreement, Cash Management Agreement, or Treasury Transaction shall not be
released. Nothing in this clause (b) of Section 7.11 shall prevent the Borrower
Representative from electing to join a Subsidiary to this Agreement as a
Subsidiary Guarantor in accordance with the final proviso in Section 6.03 and
Section 7.01(b).



ARTICLE VIII.
EVENTS OF DEFAULT



Section 8.01    Events of Default. If any one or more of the following
conditions or events occur and is continuing:
(a)    Failure to Make Payments When Due. Any Borrower shall fail to pay (i) any
principal of any Loan when the same becomes due and payable; or (ii) any
Borrower shall fail to pay any interest on any Loan or make any other payment of
fees or other amounts payable under this Agreement or any Note within five days
after the same becomes due and payable; or
(b)    Breach of Representations, Etc. Any representation or warranty made by
any Loan Party herein or by any Loan Party (or any of its officers) in any
certificate, document, financial or other statements in connection with this
Agreement shall prove to have been incorrect in any material respect when made;
or
(c)    Breach of Certain Covenants. Any Loan Party shall fail to perform or
observe any term, covenant or agreement contained in Section 2.06, Section 5.04
(solely as to the existence of any Borrower), or Article VI, or (ii)  any Loan
Party shall fail to perform or comply with any other term or agreement contained
in this Agreement on its part to be performed or observed if such failure shall
remain unremedied for 30 days after written notice thereof shall have been given
to the U.S. Borrower by the Administrative Agent or the Required Lenders; or
(d)    Default Under Other Agreements. The U.S. Borrower or any of its
Subsidiaries shall fail to pay any principal of or premium or interest on any
Material Indebtedness (but excluding Indebtedness outstanding hereunder) of the
Borrower or such Subsidiary (as the case may be), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
Indebtedness; or any other event shall occur or condition shall exist under any
agreement or instrument relating to any such Indebtedness and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, or to require the prepayment or redemption (other
than by a regularly scheduled required prepayment or redemption), purchase or
defeasance of such Indebtedness or that an offer to repay, redeem, purchase or
defease such Indebtedness be made, in each case prior to the stated maturity
thereof; provided that this Section 8.01(d) shall not apply to (i) secured
Indebtedness that becomes due as a result of a disposition, transfer,
condemnation, insured loss or similar event relating to the property or assets
securing such Indebtedness, (ii) any customary offer to repurchase provisions


121
US-DOCS\106883637.15

--------------------------------------------------------------------------------





upon an asset sale, (iii) customary debt and equity proceeds prepayment
requirements contained in any bridge or other interim credit facility, (iv)
Indebtedness of any Person assumed in connection with the acquisition of such
Person to the extent that such Indebtedness is repaid as required by the terms
thereof as a result of the acquisition of such Person or (v) the redemption of
any Indebtedness incurred to finance an acquisition pursuant to any special
mandatory redemption feature that is triggered as a result of the failure of
such acquisition to occur; or
(e)    Insolvency; Bankruptcy. Any Loan Party or Material Company shall
generally not pay its Indebtedness as such Indebtedness become due, or shall
admit in writing its inability to pay its Indebtedness generally, or shall make
a general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against such Loan Party or Material Company seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
suspension of payments, a moratorium of any Indebtedness, dissolution,
administration, provisional supervision, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its Indebtedness under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), either such proceeding shall
remain undismissed or unstayed for a period of 60 days, or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or for any substantial part of its property)
shall occur; or any Loan Party or Material Company shall take any corporate
action to authorize any of the actions set forth above in this subsection (e);
or
(f)    Judgments and Attachments. Judgments or orders for the payment of money
in excess of $150,000,000 in the aggregate shall be rendered against the U.S.
Borrower or any of its Subsidiaries by a court of competent jurisdiction and
such judgment or order for payment is not satisfied, discharged, vacated, bonded
or stayed pending appeal within a period of 60 consecutive days; or
(g)    Non-Monetary Judgments. Any non-monetary judgment or order shall be
rendered against the U.S. Borrower or any of its Subsidiaries by a court of
competent jurisdiction that could be reasonably expected to have a Material
Adverse Effect, and such judgment or order is not satisfied, discharged,
vacated, bonded or stayed pending appeal within a period of 60 consecutive days;
or
(h)    Change of Control. A Change of Control occurs; or
(i)    Employee Benefit Plans. There shall occur one or more ERISA Events which,
individually or in the aggregate, results in or would reasonably be expected to
result in a Material Adverse Effect; or
(j)    Invalidity of this Agreement. Any provision of this Agreement shall for
any reason cease to be valid and binding on or enforceable against any Borrower
or other Loan Party or any Borrower or other Loan Party shall so state in
writing; or
(k)    Invalidity of Security Documents. During any Springing Lien Period, any
Security Document ceases to be in full force and effect (other than by reason of
release of Collateral in


122
US-DOCS\106883637.15

--------------------------------------------------------------------------------





accordance with the terms hereof or thereof) or shall become null and void or
the collateral agent named therein shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Security Document with the
priority required thereby, in each case, for any reason other than the failure
of the collateral agent named therein to take any action within its control;
provided that this clause shall not apply to any Security Document the
invalidity of which would not reasonably be considered prejudicial to the
interests of the Guaranteed Parties taken as a whole;
THEN, (1) upon the occurrence of any Event of Default described in
Section 8.01(e), automatically, and (2) upon the occurrence and during the
continuance of any other Event of Default, at the request of (or with the
consent of) the Required Lenders, (A) the Revolving Commitments, if any, of each
Lender having such Revolving Commitments, the obligation of each Issuing Bank to
issue any Letter of Credit and the obligation of the Swing Line Lender to make
any Swing Line Loan shall immediately terminate; (B) each of the following shall
immediately become due and payable, in each case without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by each Loan Party: (i) the unpaid principal amount of and accrued
interest on the Loans, (ii) an amount equal to the maximum amount that may at
any time be drawn under all Letters of Credit then outstanding (regardless of
whether any beneficiary under any such Letter of Credit shall have presented, or
shall be entitled at such time to present, the drafts or other documents or
certificates required to draw under such Letters of Credit) and (iii) all other
Obligations under the Loan Documents; provided, that the foregoing shall not
affect in any way the obligations of Lenders under Section 2.03(b)(v) or
2.04(e); (C) the Administrative Agent may cause the enforcement of any and all
Liens and security interests created pursuant to any Security Documents; (D) the
Administrative Agent shall direct the Borrower Representative to pay (and each
Borrower hereby agrees upon receipt of such notice, or upon the occurrence of
any Event of Default specified in Section 8.01(e) to pay) to the Administrative
Agent such additional amounts of cash as reasonably requested by the Issuing
Bank, to be held as security for each Borrower’s reimbursement Obligations in
respect of Letters of Credit then outstanding; and (E) the Administrative Agent
may exercise on behalf of themselves, the Lenders, the Issuing Bank and the
other Guaranteed Parties all rights and remedies available to the Administrative
Agent, the Guaranteed Parties and the Issuing Bank under the Loan Documents or
under applicable law or in equity.

ARTICLE IX.
AGENTS

Section 9.01    Appointment of Agents. Each of Citi and MLPFS are hereby
appointed as Syndication Agents hereunder, and each Lender hereby authorizes
Citi and MLPFS to act as the Syndication Agents in accordance with the terms
hereof and the other Loan Documents. Barclays is hereby appointed as the
Administrative Agent and, during any Springing Lien Period, Collateral Agent (in
such capacity, the “Collateral Agent”) hereunder and under the other Loan
Documents and each Lender hereby authorizes Barclays to act as the
Administrative Agent and the Collateral Agent in accordance with the terms
hereof and the other Loan Documents. JPMorgan is hereby appointed as the
Documentation Agent hereunder, together with Royal Bank, MUFG Bank, Ltd., U.S.
Bank National Association and Wells Fargo Bank, National Association, and each
Lender hereby authorizes JPMorgan, Royal Bank, MUFG Bank, Ltd., U.S. Bank
National Association and Wells Fargo Bank, National Association to act as the
Documentation Agents in accordance with the terms hereof and the other Loan
Documents. Each Agent hereby agrees to act in its capacity as such upon the
express conditions contained herein and the other Loan Documents, as applicable.


123
US-DOCS\106883637.15

--------------------------------------------------------------------------------





The provisions of this Article IX (other than as expressly provided herein) are
solely for the benefit of the Agents and the Lenders and no Loan Party shall
have any rights as a third party beneficiary of any of the provisions of this
Article IX (other than as expressly provided herein). In performing its
functions and duties hereunder, each Agent shall act solely as an agent of the
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for any Group
Member. Each Syndication Agent and Documentation Agent, without consent of or
notice to any party hereto, may assign any and all of its rights or obligations
hereunder to any of its Affiliates. Notwithstanding any other provision of this
Agreement or any provision of any other Loan Document, each of the Arrangers,
the Bookrunners, the Syndication Agents and the Documentation Agents are named
as such for recognition purposes only, and in their respective capacities as
such shall have no duties, responsibilities or liabilities with respect to this
Agreement or any other Loan Document; it being understood and agreed that each
of the Arrangers, the Bookrunners, the Syndication Agents and the Documentation
Agents shall be entitled to all indemnification and reimbursement rights in
favor of the Agents provided herein and in the other Loan Documents and all of
the other benefits of this Article IX.

Section 9.02    Powers and Duties. Each Lender irrevocably authorizes each Agent
to take such action on such Lender’s behalf and to exercise such powers, rights
and remedies hereunder and under the other Loan Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. In
the event that any obligations (other than the Obligations) are permitted to be
incurred hereunder and secured by Liens permitted to be incurred hereunder on
all or a portion of the Collateral, each Lender authorizes the Administrative
Agent and the Collateral Agent to enter into intercreditor agreements,
subordination agreements and amendments to the Security Documents to reflect
such arrangements on terms acceptable to the Administrative Agent and Collateral
Agent. Each Agent shall have only those duties and responsibilities that are
expressly specified herein and the other Loan Documents. Each Agent may exercise
such powers, rights and remedies and perform such duties by or through its
agents or employees. No Agent shall have, by reason hereof or any of the other
Loan Documents, a fiduciary relationship or other implied duties in respect of
any Lender, any Loan Party or any other Person; and nothing herein or any of the
other Loan Documents, expressed or implied, is intended to or shall be so
construed as to impose upon any Agent any obligations in respect hereof or any
of the other Loan Documents except as expressly set forth herein or therein.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” in this Agreement and in the other Loan Documents with reference to any
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under the agency doctrine of any applicable law. Instead,
such term is used merely as a matter of market custom, and is intended to create
or reflect only an administrative relationship between independent contracting
parties.

Section 9.03    General Immunity.
(a)    No Responsibility for Certain Matters. No Agent shall be responsible to
any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Loan Document,
or for the creation, perfection or priority of any Lien, or for


124
US-DOCS\106883637.15

--------------------------------------------------------------------------------





any representations, warranties, recitals or statements made herein or therein
or made in any written or oral statements or in any financial or other
statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to the Lenders or by or on behalf of any Loan
Party or to any Agent or Lender in connection with the Loan Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Loan Party or any other Person liable for the payment of any
Obligations, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Loan Documents or as to the use of the
proceeds of the Loans or as to the existence or possible existence of any Event
of Default or Default or as to the value or sufficiency of any Collateral or as
to the satisfaction of any condition set forth in Article III or elsewhere
herein (other than confirm receipt of items expressly required to be delivered
to such Agent) or to inspect the properties, books or records of any Group
Member or to make any disclosures with respect to the foregoing. Anything
contained herein to the contrary notwithstanding, the Administrative Agent shall
not have any liability arising from confirmations of the amount of outstanding
Loans or the utilization of Letters of Credit or the component amounts thereof.
(b)    Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to the Lenders (i) for any action
taken or omitted by any Agent (A) under or in connection with any of the Loan
Documents or (B) with the consent or at the request of the Required Lenders (or,
if so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement) except to the extent caused by such Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction or (ii) for any failure of any
Loan Party to perform its obligations under this Agreement or any other Loan
Document. No Agent shall, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose or be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by such Agent or any of its Affiliates in any
capacity. Each Agent shall be entitled to refrain from any act or the taking of
any action (including the failure to take an action) in connection herewith or
any of the other Loan Documents or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder unless and until such Agent shall
have received instructions in respect thereof from Required Lenders (or such
other Lenders as may be required to give such instructions under Section 10.05)
and, upon receipt of such instructions from Required Lenders (or such other
Lenders, as the case may be), such Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions and shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
law. Without prejudice to the generality of the foregoing, (i) each Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for a Group Member), accountants, experts and
other professional advisors selected by it; and (ii) no Lender shall have any
right of action whatsoever against any Agent as a result of such Agent acting or
(where so instructed) refraining from acting hereunder or any of the other Loan
Documents in accordance with the instructions of Required Lenders (or such other
Lenders as may be required to give such instructions under Section 10.05).


125
US-DOCS\106883637.15

--------------------------------------------------------------------------------





(c)    Delegation of Duties. Each of the Administrative Agent and the Collateral
Agent may perform any and all of its duties and exercise its rights and powers
under this Agreement or under any other Loan Document by or through any one or
more sub-agents appointed by it. Each of the Administrative Agent, the
Collateral Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Affiliates.
The exculpatory, indemnification and other provisions of this Section 9.03 and
of Section 9.06 shall apply to any of the Affiliates of the Administrative Agent
or the Collateral Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Administrative Agent or Collateral Agent, as
applicable. All of the rights, benefits, and privileges (including the
exculpatory and indemnification provisions) of this Section 9.03 and of
Section 9.06 shall apply to any such sub-agent and to the Affiliates of any such
sub-agent, and shall apply to their respective activities as sub-agent as if
such sub-agent and Affiliates were named herein. Notwithstanding anything herein
to the contrary, with respect to each sub-agent appointed by the Administrative
Agent or the Collateral Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of Loan Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to the Administrative Agent and not to any
Loan Party, Lender or any other Person and no Loan Party, Lender or any other
Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent; provided, that the
Administrative Agent and Collateral Agent shall be responsible for all acts of
each of their respective sub-agents, and each Loan Party, Guaranteed Party and
other Person shall have the same rights against the Administrative Agent or
Collateral Agent, as applicable, as if the Administrative Agent or Collateral
Agent, as applicable, had performed the duties and exercised the rights and
powers under this Agreement or any other Loan Document that its sub-agent
performed or exercised.
(d)    Notice of Default or Event of Default. No Agent shall be deemed to have
knowledge of any Default or Event of Default unless and until written notice
describing such Default or Event of Default is given to such Agent by a Loan
Party or a Lender. In the event that the Administrative Agent shall receive such
a notice, the Administrative Agent shall give notice thereof to the Lenders,
provided that failure to give such notice shall not result in any liability on
the part of the Administrative Agent.

Section 9.04    Agents Entitled to Act as Lender. The agency hereby created
shall in no way impair or affect any of the rights and powers of, or impose any
duties or obligations upon, any Agent in its individual capacity as a Lender
hereunder. With respect to its participation in the Loans and the Letters of
Credit, each Agent shall have the same rights and powers hereunder in its
capacity as a Lender as any other Lender and may exercise the same as if it were
not performing the duties and functions delegated to it hereunder, and the term
“Lender” shall, unless the context clearly otherwise indicates, include each
Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with the U.S.
Borrower or any of its Affiliates as if it were


126
US-DOCS\106883637.15

--------------------------------------------------------------------------------





not performing the duties specified herein, and may accept fees and other
consideration from the U.S. Borrower for services in connection herewith and
otherwise without having to account for the same to Lenders. The Lenders
acknowledge that pursuant to such activities, the Agents or their Affiliates may
receive information regarding any Loan Party or any Affiliate of any Loan Party
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or such Affiliate) and acknowledge that the Agents and
their Affiliates shall be under no obligation to provide such information to
them.

Section 9.05    Lenders’ Representations, Warranties and Acknowledgment.
(a)    Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Group in connection
with Credit Extensions hereunder and that it has made and shall continue to make
its own appraisal of the creditworthiness of the Group. No Agent shall have any
duty or responsibility, either initially or on a continuing basis, to make any
such investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.
(b)    Each Lender, by delivering its signature page hereto, an Assignment
Agreement or a Joinder Agreement and funding its Tranche A Term Loans and/or
Revolving Loans or by the funding of any Incremental Term Loans or Incremental
Revolving Loans, as the case may be, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be approved by any Agent, Required Lenders or Lenders, as
applicable on the Closing Date or as of the date of funding of such Loans.

Section 9.06    Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify each Agent to the extent that such Agent
shall not have been reimbursed by any Loan Party (and without limiting its
obligation to do so), for and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including counsel fees and disbursements) or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against such
Agent in exercising its powers, rights and remedies or performing its duties
hereunder or under the other Loan Documents or otherwise in its capacity as
Agent in any way relating to or arising out of this Agreement or the other Loan
Documents; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction. If any indemnity furnished to any Agent for any
purpose shall, in the opinion of such Agent, be insufficient or become impaired,
such Agent may call for additional indemnity and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished;
provided, that in no event shall this sentence require any Lender to indemnify
any Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such Lender’s Pro
Rata Share thereof; and provided, further, that this sentence shall not be
deemed to require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement described in the proviso in the immediately preceding sentence.


127
US-DOCS\106883637.15

--------------------------------------------------------------------------------






Section 9.07    Successor Agents, Issuing Banks and Swing Line Lender.
(a)    The Administrative Agent shall have the right to resign at any time by
giving prior written notice thereof to the Lenders and the Borrower
Representative. The Administrative Agent shall have the right to appoint a
financial institution to act as the Administrative Agent and/or the Collateral
Agent hereunder, subject to the reasonable satisfaction of the Borrower
Representative and the Required Lenders, and the Administrative Agent’s
resignation shall become effective on the earlier of (i) the acceptance of such
successor Administrative Agent by the Borrower Representative and the Required
Lenders or (ii) the thirtieth day after such notice of resignation. Upon any
such notice of resignation, if a successor Administrative Agent has not already
been appointed by the retiring Administrative Agent, Required Lenders shall have
the right, upon five Business Days’ notice to the Borrower Representative, to
appoint a successor Administrative Agent. If neither Required Lenders nor the
Administrative Agent have appointed a successor Administrative Agent, then the
Required Lenders shall be deemed to have succeeded to and become vested with all
the rights, powers, privileges and duties of the retiring Administrative Agent;
provided, that until a successor Administrative Agent is so appointed by
Required Lenders or the Administrative Agent, the Administrative Agent, by
notice to the Borrower Representative and Required Lenders, may retain its role
as the Collateral Agent under any Security Document. Except as provided in the
preceding sentence, any resignation of Barclays or its successor as the
Administrative Agent pursuant to this Section 9.07 shall also constitute the
resignation of Barclays or its successor as the Collateral Agent. After any
retiring Administrative Agent’s resignation hereunder as the Administrative
Agent, the provisions of this Section 9.07 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
hereunder. Upon the acceptance of any appointment as the Administrative Agent
hereunder by a successor Administrative Agent, that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums and items of Collateral held under the Security
Documents (if any), together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Administrative Agent under the Loan Documents, and (ii) execute and deliver to
such successor Administrative Agent such amendments to financing statements (if
any), and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent of the
security interests created under the Security Documents (if any), whereupon such
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. If the Administrative Agent is retaining its role as
Collateral Agent, the actions enumerated in the preceding sentence will be
modified to account for such retained role. Any successor Administrative Agent
appointed pursuant to this Section 9.07 shall, upon its acceptance of such
appointment, become the successor Collateral Agent for all purposes hereunder.
If Barclays or its successor as the Administrative Agent pursuant to this
Section 9.07 has resigned as the Administrative Agent but retained its role as
the Collateral Agent and no successor Collateral Agent has become the Collateral
Agent pursuant to the immediately preceding sentence, Barclays or its successor
may resign as the Collateral Agent upon notice to the Borrower Representative
and Required Lenders at any time.
(b)    In addition to the foregoing, the Collateral Agent may resign at any time
by giving 30 days’ prior written notice thereof to Lenders and the Loan Parties.
The Administrative Agent


128
US-DOCS\106883637.15

--------------------------------------------------------------------------------





shall have the right to appoint a financial institution as the Collateral Agent
hereunder, subject to the reasonable satisfaction of the Borrower Representative
and the Required Lenders and the Collateral Agent’s resignation shall become
effective on the earlier of (i) the acceptance of such successor Collateral
Agent by the Borrower Representative and the Required Lenders or (ii) the
thirtieth day after such notice of resignation. Upon any such notice of
resignation, if a successor Collateral Agent has not already been appointed by
the retiring Collateral Agent, Required Lenders shall have the right, upon five
Business Days’ notice to the Administrative Agent, to appoint a successor
Collateral Agent. Upon the acceptance of any appointment as the Collateral Agent
hereunder by a successor Collateral Agent, the successor Collateral Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Collateral Agent under this Agreement and the
Security Documents, and the retiring Collateral Agent under this Agreement shall
promptly (i) transfer to such successor Collateral Agent all sums and items of
Collateral held hereunder or under the Security Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Collateral Agent under this Agreement
and the Security Documents, and (ii) execute and deliver to such successor
Collateral Agent or otherwise authorize the filing of such amendments to
financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Security Documents, whereupon such
retiring Collateral Agent shall be discharged from its duties and obligations
under this Agreement and the Security Documents. After any retiring Collateral
Agent’s resignation hereunder as the Collateral Agent, the provisions of this
Agreement and the Security Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Agreement or the Security
Documents while it was the Collateral Agent hereunder.
(c)    Any resignation of Barclays or its successor as the Administrative Agent
pursuant to this Section shall also constitute the resignation of Barclays or
its successor as the Swing Line Lender and Issuing Bank, and any successor
Administrative Agent appointed pursuant to this Section 9.07 shall, upon its
acceptance of such appointment, become the successor to the Swing Line Lender
and an Issuing Bank (in accordance with Section 2.04(h)) for all purposes
hereunder. In such event (i) the U.S. Borrower shall prepay any outstanding
Swing Line Loans made by the retiring Administrative Agent in its capacity as
Swing Line Lender, (ii) upon such prepayment, the retiring Administrative Agent
and Swing Line Lender shall surrender any Swing Line Note held by it to the
Borrower Representative for cancellation and (iii) the U.S. Borrower and
European Borrower, as applicable, shall issue, if so requested by the successor
Administrative Agent and the Swing Line Lender, a new Swing Line Note to the
successor Administrative Agent and the successor Swing Line Lender, in the
principal amount of the U.S. Swing Line Sublimit and European Swing Line
Sublimit, as applicable, then in effect and with other appropriate insertions.

Section 9.08    Security Documents and Guaranty.
(a)    Agents under Security Documents and Guaranty. Each Guaranteed Party
hereby further authorizes the Administrative Agent or the Collateral Agent, as
applicable, on behalf of and for the benefit of Guaranteed Parties, to be the
agent for and representative of Guaranteed Parties with respect to the Guaranty
and, if applicable, the Collateral and the Security Documents; provided, that,
except as expressly set forth herein, neither the Administrative Agent nor the
Collateral Agent shall owe any fiduciary duty, duty of loyalty, duty of care,
duty of disclosure or any other obligation


129
US-DOCS\106883637.15

--------------------------------------------------------------------------------





whatsoever to any holder of Obligations. Subject to Section 10.05, without
further written consent or authorization from any Guaranteed Party, the
Administrative Agent or the Collateral Agent, as applicable may execute any
documents or instruments necessary (i) in connection with a sale or disposition
of assets permitted by this Agreement, to release any Lien encumbering any item
of Collateral that is the subject of such sale or other disposition of assets or
to which Required Lenders (or such other Lenders as may be required to give such
consent under Section 10.05) have otherwise consented or (ii) to release any
Guarantor from the Guaranty pursuant to Section 7.11 or with respect to which
Required Lenders (or such other Lenders as may be required to give such consent
under Section 10.05) have otherwise consented.
(b)    Right to Realize on Collateral and Enforce Guaranty. Anything contained
in any of the Loan Documents to the contrary notwithstanding, the Borrowers, the
Administrative Agent, the Collateral Agent and each Guaranteed Party hereby
agree that (i) no Guaranteed Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
the Administrative Agent, on behalf of the Guaranteed Parties in accordance with
the terms hereof and all powers, rights and remedies under the Security
Documents may be exercised solely by the Collateral Agent and (ii) in the event
of a foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Collateral Agent or any Lender
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent, as agent for and
representative of Guaranteed Parties (but not any Lender or Lenders in its or
their respective individual capacities unless Required Lenders shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other disposition.
(c)    Rights under Hedge Agreements. No Hedge Agreement shall create (or be
deemed to create) in favor of any Lender Counterparty that is a party thereto
any rights in connection with the management or release of any Collateral or of
the obligations of any Guarantor under the Loan Documents except as expressly
provided in Section 10.05(c)(v) of this Agreement. By accepting the benefits of
the Collateral, such Lender Counterparty shall be deemed to have appointed the
Collateral Agent as its agent and agreed to be bound by the Loan Documents as a
Guaranteed Party, subject to the limitations set forth in this Section 9.08(c).
(d)    Release of Collateral and Guarantees, Termination of Loan Documents.
(i)    Notwithstanding anything to the contrary contained herein or any other
Loan Document, when all Obligations under the Loan Documents have been Paid in
Full, this Agreement and all other Loan Documents, all guarantee obligations
provided for in any Loan Document and all security interests granted pursuant to
any Loan Document shall automatically terminate, and upon request of the
Borrower Representative, the Administrative Agent and the Collateral Agent shall
(without notice to, or vote or consent of, any Lender or any Lender
Counterparty) take such actions as shall be reasonably requested to evidence the
release of its security interest in all Collateral, and to evidence the release
of all guarantee obligations provided for in any Loan Document. Any such release
of guarantee obligations shall be deemed subject


130
US-DOCS\106883637.15

--------------------------------------------------------------------------------





to the provision that such guarantee obligations shall be reinstated if after
such release any portion of any payment in respect of the Obligations under the
Loan Documents guaranteed thereby shall be rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, dissolution, liquidation,
examinership, receivership, administration, provisional supervision or
reorganization of any Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor, liquidator, administrator, provisional
supervisor, examiner or conservator of, or trustee or similar officer for, any
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.
(ii)    Upon any disposition of property permitted by this Agreement, any
security interest in such property provided for in any Security Document shall
be deemed to be automatically released and such property shall automatically
revert to the applicable Loan Party with no further action on the part of any
Person. The Collateral Agent shall, at the applicable Loan Party’s expense,
execute and deliver or otherwise authorize the filing of such documents as such
Loan Party shall reasonably request, in form and substance reasonably
satisfactory to the Collateral Agent, including financing statement amendments
to evidence such release.
(iii)    Notwithstanding anything to the contrary contained in any Security
Document or any other Loan Document, in the event that the Collateral Agent
exercises any of its rights or remedies under the Loan Documents with respect to
Collateral that is the subject of a Trademark (as defined in the Pledge and
Security Agreement) license agreement entered into by the U.S. Borrower or any
of its Subsidiaries, the Lenders hereby agree that the Collateral Agent shall,
and the Collateral Agent hereby agrees that it shall, exercise such rights and
remedies subject to the obligation to pay royalties and the restrictions on the
marketing, sale and distribution of such goods, in each case, that are contained
in the applicable licensing agreement; provided that such restrictions are in
the nature of customary restrictions intended to preserve the rights of the
applicable licensors in the licensed Intellectual Property, preserve the
prestige, image and goodwill of the licensed Intellectual Property and the
licensor and/or avoid the infringement of the rights of any third party,
including, without limitation, any other licensee of the applicable licensor. At
the request of the U.S. Borrower or any of its Subsidiaries from time to time,
the Lenders hereby agree that the Collateral Agent shall be authorized to, and
the Collateral Agent hereby agrees that it shall, execute and deliver to the
U.S. Borrower acknowledgments of the Lenders’ and the Collateral Agent’s
agreements pursuant to the foregoing sentence, for the benefit of the applicable
licensor.
(iv)    Each Lender hereto agrees that upon the occurrence of the Springing Lien
Trigger Event, the Administrative Agent is authorized to enter into the Pledge
and Security Agreement and any related Security Documents in such form as is
acceptable to the Administrative Agent and no further consent of such Lender
shall be required.

Section 9.09    Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If any payment has been made to
any Lender by the Administrative Agent without the applicable withholding Tax
being withheld from such payment and the Administrative Agent has paid over the
applicable withholding Tax to the IRS or any other Governmental Authority, or
the IRS or any other Governmental Authority asserts a claim that the


131
US-DOCS\106883637.15

--------------------------------------------------------------------------------





Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding Tax ineffective or for any other reason, such Lender
shall severally indemnify the Administrative Agent (but only to the extent that
a Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so)
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as Tax or otherwise, including any penalties or interest and together with all
expenses incurred and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority; provided, that nothing in this Section
9.09 shall impose any obligation on any Loan Party.

Section 9.10    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under the Bankruptcy Code or other applicable law or
any other judicial proceeding relative to any Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise (a) to
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans and all other Obligations under the Loan
Documents that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the other
Guaranteed Parties (including fees, disbursements and other expenses of counsel)
allowed in such judicial proceeding and (b) to collect and receive any monies or
other property payable or deliverable on any such claims and to distribute the
same. Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and other Guaranteed Party to make such payments to the
Administrative Agent. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or other Guaranteed Party any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations under the Loan Documents or
the rights of any Lender or other Guaranteed Party to authorize the
Administrative Agent to vote in respect of the claim of such Person or in any
such proceeding.

Section 9.11    Administrative Agent’s “Know Your Customer” Requirements. Each
Lender shall promptly, upon the request of the Administrative Agent, provide
such documentation and other evidence as is reasonably requested by the
Administrative Agent (for itself) in order for the Administrative Agent to carry
out and be satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Loan Documents.

Section 9.12    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent


132
US-DOCS\106883637.15

--------------------------------------------------------------------------------





and the Arrangers and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the U.S. Borrower or any other Loan Party, that
at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) of one or more Benefit Plans with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments or this Agreement,
(ii)    the prohibited transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable so as
to exempt from the prohibitions of Section 406 of ERISA and Section 4975 of the
Code such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84- 14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
U.S. Borrower or any other Loan Party, that none of the Administrative Agent or
the Arrangers or any of their respective Affiliates is not a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation


133
US-DOCS\106883637.15

--------------------------------------------------------------------------------





or exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

ARTICLE X.
MISCELLANEOUS

Section 10.01    Notices.
(a)    Notices Generally. Any notice or other communication herein required or
permitted to be given to a Loan Party, the Collateral Agent, the Administrative
Agent, the Swing Line Lender or the Issuing Bank, shall be sent to such Person’s
address as set forth on Schedule 10.01(a) or in the other relevant Loan
Document, and in the case of any Lender, the address as indicated on
Schedule 10.01(a) or otherwise indicated to the Administrative Agent in writing.
Except as otherwise set forth in Section 10.01(b) below, each notice hereunder
shall be in writing and may be personally served or sent by telefacsimile or
United States mail or courier service and shall be deemed to have been given
when delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile, ordinary or registered post, or three
Business Days after depositing it in the ordinary or prepaid post or United
States mail with postage prepaid and properly addressed; provided, that no
notice to any Agent shall be effective until received by such Agent; provided,
further, that any such notice or other communication shall at the request of the
Administrative Agent be provided to any sub-agent appointed pursuant to
Section 9.03(c) hereto as designated by the Administrative Agent from time to
time.
(b)    Electronic Communications.
(i)    Notices and other communications to the Administrative Agent, the
Collateral Agent, the Swing Line Lender, the Lenders and any Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e‑mail and Internet or intranet websites, including the Platform) pursuant to
procedures approved by the Administrative Agent, the Collateral Agent, the Swing
Line Lender, each Lender and each Issuing Bank, as applicable; provided, that
the foregoing shall not apply to notices to any Lender or the Issuing Bank
pursuant to Article II if such Lender or the Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, each
other Agent and the Borrower Representative hereby agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that any Borrowing Notice or notice of an
Event of Default shall be promptly confirmed by facsimile. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided, that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing


134
US-DOCS\106883637.15

--------------------------------------------------------------------------------





clause (i) of notification that such notice or communication is available and
identifying the website address therefor.
(ii)    Each Loan Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of the Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.
(iii)    The Platform and any Approved Electronic Communications are provided
“as is” and “as available”. None of the Agents nor any of their respective
officers, directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications. Each party hereto agrees that no Agent has
any responsibility for maintaining or providing any equipment, software,
services or any testing required in connection with any Approved Electronic
Communication or otherwise required for the Platform. In no event shall any
Agent nor any of the Agent Affiliates have any liability to any Loan Party, any
Lender or any other Person for damages of any kind, whether or not based on
strict liability and including (A) direct damages, losses or expenses (whether
in tort, contract or otherwise) arising out of any Loan Party’s or any Agent’s
transmission of communications through the internet, except to the extent the
liability of any such Person if found in a final ruling by a court of competent
jurisdiction to have resulted from such Person’s gross negligence or willful
misconduct or (B) indirect, special, incidental or consequential damages.
(iv)    Each Loan Party, each Lender, the Issuing Bank and each Agent agrees
that the Administrative Agent may, but shall not be obligated to, store any
Approved Electronic Communications on the Platform in accordance with the
Administrative Agent’s customary document retention procedures and policies.
(v)    All uses of the Platform shall be governed by and subject to, in addition
to this Section 10.01, separate terms and conditions posted or referenced in
such Platform and related agreements executed by the Lenders and their
Affiliates in connection with the use of such Platform.
(c)    Change of Address. Any party hereto may changes its address or telecopy
number for notices and other communications hereunder by written notice to the
other parties hereto.

Section 10.02    Expenses. Whether or not the transactions contemplated hereby
are consummated, each Borrower agrees to pay promptly (a) all the actual and
reasonable out-of-pocket costs and expenses incurred by the Agents and the
Arranger in connection with the negotiation, preparation and execution of the
Loan Documents and any consents, amendments, supplements,


135
US-DOCS\106883637.15

--------------------------------------------------------------------------------





waivers or other modifications thereto; (b) the reasonable fees, expenses and
disbursements of counsel to the Agents (in each case including allocated costs
of internal counsel) in connection with the negotiation, preparation, execution
and administration of the Loan Documents and any consents, amendments,
supplements, waivers or other modifications thereto and any other documents or
matters requested by any Borrower; provided that reasonable attorney’s fees
shall be limited to one primary counsel and, if reasonably required by the
Administrative Agent, one local counsel per jurisdiction and one specialist
counsel per specialty, provided, further, that no such limitation shall apply if
counsel for the Administrative Agent determines in good faith that there is a
conflict of interest that requires separate representation for any Agent or
Lender; (c) all the actual costs and reasonable out-of-pocket expenses of
creating, perfecting, recording, maintaining and preserving Liens in favor of
the Collateral Agent, for the benefit of Guaranteed Parties, including filing
and recording fees, expenses and Taxes, stamp or documentary Taxes, search fees,
title insurance premiums and reasonable fees, expenses and disbursements of
counsel to the Collateral Agent and the Administrative Agent; (d) all the actual
costs and reasonable out-of-pocket expenses (including the reasonable fees,
expenses and disbursements of any appraisers, consultants, advisors and agents
employed or retained by the Collateral Agent and its counsel) in connection with
the custody or preservation of any of the Collateral; (e) all other actual costs
and reasonable out-of-pocket expenses incurred by each Agent in connection with
the syndication of the Loans and Commitments and the transactions contemplated
by the Loan Documents and any consents, amendments, supplements, waivers or
other modifications thereto; and (f) all actual costs and reasonable
out-of-pocket expenses, including reasonable attorneys’ fees (including
allocated costs of internal counsel) and costs of settlement, incurred by any
Agent or any Lender in enforcing any Obligations under the Loan Documents of or
in collecting any payments due from any Loan Party hereunder or under the other
Loan Documents (including in connection with the sale, lease or license of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work‑out” or pursuant to any insolvency or bankruptcy cases or proceedings. All
amounts due under this Section 10.02 shall be due and payable promptly after
demand therefor.

Section 10.03    Indemnity.
(a)    In addition to the payment of expenses pursuant to Section 10.02, whether
or not the transactions contemplated hereby are consummated, each Loan Party
agrees to defend (subject to Indemnitees’ rights to selection of counsel),
indemnify, pay and hold harmless, each Agent, Arranger, Bookrunner, any other
agent or co-agent (if any) designated by the Bookrunners with respect to the
credit facilities hereunder, Issuing Bank, Swing Line Lender and Lender and the
officers, partners, members, directors, trustees, shareholders, advisors,
employees, representatives, attorneys, controlling persons, agents and
Affiliates of each Agent, Arranger, Bookrunner, other agent or co-agent (if any)
designated by the Bookrunners with respect to the credit facilities hereunder,
Issuing Bank, Swing Line Lender and Lender (each, an “Indemnitee”), from and
against any and all Indemnified Liabilities; provided, that no Loan Party shall
have any obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities (a) arise from (i) the
gross negligence or willful misconduct of such Indemnitee or any of such
Indemnitee’s Affiliates or any of its or their respective partners, trustees,
shareholders, officers, directors, employees, advisors, representatives, agents,
attorneys, controlling persons or members or (ii) a material breach of such
Indemnitee’s (or any of its Affiliates’ or any of its or their


136
US-DOCS\106883637.15

--------------------------------------------------------------------------------





respective partners’, trustees’, shareholders’, officers’, directors’,
employees’, advisors’, representatives’, agents’, attorneys’, controlling
persons’ and members’) obligations under the Loan Documents, in each case, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction, (b) arise out of any dispute among Indemnitees (other than a
dispute involving claims against the Administrative Agent, the Collateral Agent,
an Arranger or a Bookrunner, in each case in their respective capacities as
such) that did not involve actions or omissions of the Loan Parties or their
Affiliates or (c) arise in connection with any settlement entered into by such
Indemnitee without the prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed) of the Loan Parties (provided,
however, that the foregoing indemnity will apply to any such settlement in the
event the Loan Parties were offered the ability to assume the defense of the
action that was the subject matter of such settlement and elected not to assume
the defense); provided, further, that in connection therewith, the Loan Parties
shall only be responsible for the fees, charges and disbursements of a single
counsel selected by the Administrative Agent for all Indemnitees and of such
special and local counsel as the Administrative Agent may deem appropriate in
its good faith discretion, except that if any Indemnitee reasonably concludes
that its interests conflict or are reasonably likely to conflict with those of
other Indemnitees and notifies the Loan Parties of such conflict, the Loan
Parties shall also be responsible for the fees, charges and disbursements of one
separate counsel for such conflicted Indemnitees. To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.03 may be unenforceable in whole or in part because they are
violative of any law or public policy, the applicable Loan Party shall to the
extent permitted by law contribute the maximum portion that it is permitted to
pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by Indemnitees or any of them. For the
avoidance of doubt, this Section 10.03 shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.
(b)    To the extent permitted by applicable law, no Loan Party or Indemnitee
shall be responsible or liable to any Person for any special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) alleged as arising out of, in connection with,
as a result of or in any way related to this Agreement or any Loan Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, the transmission of
information through the Internet, any Loan or the use of the proceeds thereof or
any act or omission or event occurring in connection therewith; provided that
the foregoing does not otherwise modify the obligations of the Loan Parties set
forth in this Section 10.03. Each Loan Party and each Indemnitee, as applicable,
hereby waives, releases and agrees not to sue upon any such claim or any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.
(c)    All amounts due under this Section 10.03 shall be due and payable within
five days after demand therefor.

Section 10.04    Set‑Off. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuation of any Event of Default each Lender is
hereby authorized by each Loan Party at any time or from time to time to the
fullest extent permitted by law and subject to the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed), without notice
to any Loan Party


137
US-DOCS\106883637.15

--------------------------------------------------------------------------------





or to any other Person (other than the Administrative Agent), any such notice
being hereby expressly waived to the fullest extent permitted by applicable law,
to set-off and to appropriate and to apply any and all deposits (time or demand,
provisional or final, general or special, including Indebtedness evidenced by
certificates of deposit, whether matured or unmatured, but not including trust
accounts) and any other Indebtedness at any time held or owing by such Lender to
or for the credit or the account of any Loan Party against and on account of the
obligations and liabilities of any Loan Party to such Lender hereunder, the
Letters of Credit and participations therein and under the other Loan Documents,
including all claims of any nature or description arising out of or connected
hereto, the Letters of Credit and participations therein or with any other Loan
Document, irrespective of whether or not (i) such Lender shall have made any
demand hereunder or (ii) such obligations and liabilities, or any of them, may
be contingent or unmatured.

Section 10.05    Amendments and Waivers.
(a)    Required Lenders’ Consent. Subject to the additional requirements of
Sections 10.05(b) and 10.05(c), no amendment, supplement, modification,
termination or waiver of any provision of the Loan Documents, or consent to any
departure by any Loan Party therefrom, shall in any event be effective without
the written concurrence of the Required Lenders and the U.S. Borrower (it being
understood that delivery of an executed counterpart of a signature page to the
applicable amendment, supplement, modification, termination or waiver by
facsimile or other electronic transmission will be effective as delivery of an
original executed counterpart thereof); provided that (x) any Defaulting Lender
shall be deemed not to be a “Lender” for purposes of calculating the Required
Lenders (including the granting of any consents or waivers) with respect to any
of the Loan Documents and (y) the Administrative Agent and the Borrower
Representative may amend, modify or supplement this Agreement to cure any error
(including, but not limited to, typographical error, incorrect cross-reference
or incorrectly-named defined term), defect, ambiguity, inconsistency or any
other error or omission of a technical nature, and such amendment, modification
or supplement shall become effective without any further action or consent of
any other Lender if the same is not objected to in writing by the Required
Lenders to the Administrative Agent within 10 Business Days following receipt of
notice thereof.
(b)    Affected Lenders’ Consent. Without the written consent of each Lender
(other than a Defaulting Lender) that would be directly and adversely affected
thereby, no amendment, supplement, modification, termination, or consent shall
be effective if the effect thereof would:
(i)    extend the scheduled final maturity of any Loan or Note;
(ii)    waive, reduce or postpone any scheduled repayment (but not prepayment)
of principal;
(iii)    [reserved];
(iv)    reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee or any premium payable hereunder (it being understood that any change
to the definition of Public Debt Rating or Net Leverage Ratio, or, in each case,
in the component definitions thereof, shall not constitute


138
US-DOCS\106883637.15

--------------------------------------------------------------------------------





a reduction in the rate of interest); provided, further, that only the consent
of the Required Lenders shall be necessary to amend the Default Rate in
Section 2.10 or to waive any obligation of any Borrower to pay interest at the
Default Rate;
(v)    waive or extend the time for payment of any such interest, fees or
premiums, it being understood that only the consent of the Required Lenders
shall be necessary to rescind an acceleration of Obligations under the Loan
Documents after acceleration thereof pursuant to Section 8.01 hereof;
(vi)    reduce or forgive the principal amount of any Loan or any reimbursement
Obligation in respect of any Letter of Credit;
(vii)    amend, modify, terminate or waive any provision of Section 2.15 (except
to the extent provided for in Section 10.05(c)(iii)), Section 2.16(c),
Section 2.17, this Section 10.05(b), Section 10.05(c) or any other provision of
this Agreement that expressly provides that the consent of all Lenders (or all
Lenders in a particular facility) is required;
(viii)    consent to the assignment or transfer by any Loan Party of any of its
rights and obligations under any Loan Document except as expressly provided in
any Loan Document;
(ix)    amend the definition of “Required Lenders” or amend Section 10.05(a) in
a manner that has the same effect as an amendment to such definition or the
definition of “Pro Rata Share”; provided that with the consent of Required
Lenders, additional extensions of credit pursuant hereto may be included in the
determination of “Required Lenders” or “Pro Rata Share” on substantially the
same basis as the Term Loan Commitments, the Term Loans, the Revolving
Commitments and the Revolving Loans are included on the Closing Date;
(x)    release all or substantially all of the Collateral or all or
substantially all of the Guarantors (by value) from the Guaranty except as
expressly provided in the Loan Documents or any Intercreditor Agreement;
(xi)    amend or modify any provision of Section 10.06 in a manner that further
restricts assignments thereunder;
(xii)    subordinate any Liens of the Collateral Agent on all or substantially
all of the Collateral; or
(xiii)    change the stated currency in which any Borrower is required to make
payments of principal, interest, fees or other amounts hereunder or under any
other Loan Document;
provided that, for the avoidance of doubt, all Lenders shall be deemed directly
and adversely affected thereby with respect to any amendment described in
clauses (vii), (viii), (ix), (x) and (xii).
(c)    Other Consents. No amendment, modification, termination or waiver of any
provision of the Loan Documents, or consent to any departure by any Loan Party
therefrom, shall:


139
US-DOCS\106883637.15

--------------------------------------------------------------------------------





(i)    increase any Commitment of any Lender over the amount thereof then in
effect or extend the outside date for such Commitment without the consent of
such Lender; provided that no amendment, modification or waiver of any condition
precedent, covenant, Default or Event of Default shall be deemed to constitute
an increase in any Commitment of any Lender;
(ii)    amend, modify, terminate or waive any provision hereof relating to
(x) the U.S. Swing Line Sublimit or the U.S. Swing Line Loans without the
consent of the U.S. Swing Line Lender, (y) the Canadian Swing Line Sublimit or
the Canadian Swing Line Loans without the consent of the Canadian Swing Line
Lender, or (z) the European Swing Line Sublimit or the European Swing Line Loans
without the consent of the European Swing Line Lender;
(iii)    alter the required application of any repayments or prepayments as
between Classes pursuant to Section 2.15 without the consent of Lenders holding
more than 50.0% of the aggregate Tranche A Term Loan Exposure of all Lenders,
the Revolving Exposure of all Lenders or the Incremental Term Loan Exposure of
all Lenders, as applicable, of each Class which is being allocated a lesser
repayment or prepayment as a result thereof; provided, that Required Lenders may
waive, in whole or in part, any prepayment so long as the application, as
between Classes, of any portion of such prepayment which is still required to be
made is not altered;
(iv)    amend, modify, terminate or waive any obligation of Lenders relating to
the purchase of participations in Letters of Credit as provided in
Section 2.04(e) without the written consent of the Administrative Agent and of
the Issuing Bank;
(v)    amend, modify or waive this Agreement or any Security Document so as to
alter the ratable treatment of Obligations arising under the Loan Documents and
Obligations arising under Hedge Agreements or the definition of “Lender
Counterparty,” “Hedge Agreement,” “Obligations,” or “Secured Obligations” (as
defined in any applicable Security Document) in each case in a manner adverse to
any Lender Counterparty with Obligations then outstanding without the written
consent of any such Lender Counterparty;
(vi)    amend, modify, terminate or waive any provision of Article IX as the
same applies to any Agent, or any other provision hereof as the same applies to
the rights or obligations of any Agent, in each case without the consent of such
Agent;
(vii)    amend any condition for Credit Extensions set forth in Section 3.02
without the consent of applicable Lenders holding more than 50.0% of the
aggregate U.S. Revolving Exposure, 50.0% of the aggregate Canadian Revolving
Exposure, 50.0% of the aggregate European Revolving Exposure or 50.0% of the
aggregate Hong Kong Revolving Exposure, as applicable;
(viii)    (i) the Commitment or Loan of any Defaulting Lender may not be
increased or extended and the principal of any Loan of a Defaulting Lender may
not be reduced, in each case without the consent of such Lender and (ii) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any


140
US-DOCS\106883637.15

--------------------------------------------------------------------------------





Defaulting Lender more adversely than other affected Lenders shall require the
consent of each such Defaulting Lender.
(d)    Execution of Amendments, Etc. The Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
supplements, modifications, waivers or consents on behalf of such Lender. Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given. In the case of any waiver, subject to
any conditions or qualifications set forth therein, the parties hereto shall be
restored to their former positions and rights hereunder and under the other Loan
Documents, and, subject to any conditions or qualifications set forth therein,
any Default or Event of Default waived shall be deemed to be cured and not
continuing, but no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right or consequence in respect thereof. No
notice to or demand on any Loan Party in any case shall entitle any Loan Party
to any other or further notice or demand in similar or other circumstances. Any
amendment, modification, termination, waiver or consent effected in accordance
with this Section 10.05 shall be binding upon each Lender at the time
outstanding, each future Lender and, if signed by a Loan Party, on such Loan
Party.
Notwithstanding anything to the contrary provided herein, no consent of any
Lender shall be required in connection with the making of any amendment to any
Loan Document of the type described in Section 2.24 hereof which states in such
Section that no consent of any Lender, other than the applicable Incremental
Revolving Loan Lender or Incremental Term Loan Lender, is required.

Section 10.06    Successors and Assigns; Participations.
(a)    Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the respective successors and assigns. Except as permitted
under Section 6.02, no Loan Party’s rights or obligations hereunder nor any
interest therein may be assigned or delegated by any Loan Party without the
prior written consent of all Lenders (and any purported assignment or delegation
without such consent shall be null and void) and no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 10.06.
(b)    Register. Each Borrower, each Guarantor, the Administrative Agent and
Lenders shall deem and treat the Persons listed as Lenders in the Register as
the holders and owners of the corresponding Commitments and Loans listed therein
for all purposes hereof, and no assignment or transfer of any such Commitment or
Loan shall be effective, in each case, unless and until recorded in the Register
following receipt of a fully executed Assignment Agreement effecting the
assignment or transfer thereof, together with the required forms and
certificates regarding Tax matters and any fees payable in connection with such
assignment, in each case, as provided in Section 10.06(d). Each assignment shall
be recorded in the Register promptly following receipt by the Administrative
Agent of the fully executed Assignment Agreement and all other necessary
documents and approvals, prompt notice thereof shall be provided to the Borrower
and a copy of such Assignment Agreement shall be maintained, as applicable. The
date of such recordation of a transfer shall be referred to herein as the
“Assignment Effective Date.” Any request, authority or consent of any Person
who, at the time of making such request or giving such authority or consent, is
listed in the


141
US-DOCS\106883637.15

--------------------------------------------------------------------------------





Register as a Lender shall be conclusive and binding on any subsequent holder,
assignee or transferee of the corresponding Commitments or Loans.
(c)    Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations under the Loan Documents (provided, that pro rata assignments
shall not be required and each assignment shall be of a uniform, and not
varying, percentage of all rights and obligations under and in respect of any
applicable Loan and any related Commitments):
(i)    to any Person meeting the criteria of clause (i) of the definition of the
term of “Eligible Assignee” upon the giving of notice to the Administrative
Agent and, in the case of assignments, sales or transfers of Revolving
Commitments, subject to the consent of the applicable Issuing Bank (such consent
not to be unreasonably withheld or delayed); and
(ii)    to any Person meeting the criteria of clause (ii) of the definition of
the term of “Eligible Assignee” upon giving of notice to the Borrower
Representative and the Administrative Agent and consented to by the Borrower
Representative (provided that the Borrower Representative shall be deemed to
have consented to assignments made during the initial syndication of the Term
Loans and Revolving Commitments to Lenders previously approved by the Borrower
Representative and to any other assignment unless it shall object thereto by
written notice to the Administrative Agent within five Business Days after
having received notice thereof), the Administrative Agent, the applicable
Issuing Bank and the applicable Swing Line Lender (each such consent not to be
(x) unreasonably withheld or delayed or (y) in the case of the Borrower
Representative, required at any time an Event of Default described in
Section 8.01(a) or 8.01(e) has occurred and is continuing); provided, that each
such assignment pursuant to this Section 10.06(c)(ii) shall be in an aggregate
amount of not less than (A) $5,000,000 (or such lesser amount as may be agreed
to by the Borrower Representative and the Administrative Agent or as shall
constitute the aggregate amount of the Revolving Commitments and Revolving Loans
of the assigning Lender) with respect to the assignment of the Revolving
Commitments and Revolving Loans and (B) $500,000 (or such lesser amount as may
be agreed to by the Borrower Representative and the Administrative Agent or as
shall constitute the aggregate amount of the Tranche A Term Loan or Incremental
Term Loans of a Series of the assigning Lender) with respect to the assignment
of Term Loans; provided, that the Related Funds of any individual Lender may
aggregate their Loans for purposes of determining compliance with such minimum
assignment amounts.
(d)    Mechanics. Assignments and assumptions of Loans and Commitments by
Lenders shall be effected by manual execution and delivery to the Administrative
Agent of an Assignment Agreement. Assignments made pursuant to the foregoing
provision shall be effective as of the Assignment Effective Date. In connection
with all assignments there shall be delivered to the Administrative Agent such
forms, certificates or other evidence, if any, with respect to United States
federal income Tax withholding matters as the assignee under such Assignment
Agreement may be


142
US-DOCS\106883637.15

--------------------------------------------------------------------------------





required to deliver pursuant to Section 2.20(c), together with payment to the
Administrative Agent of a registration and processing fee of $3,500 (except that
no such registration and processing fee shall be payable (x) in connection with
an assignment elected or caused by a Borrower pursuant to Section 2.23, (y) in
connection with an assignment by or to Barclays or any Affiliate thereof or
(z) in the case of an assignee which is already a Lender or is an Affiliate or
Related Fund of a Lender or a Person under common management with a Lender).
(e)    Representations and Warranties of Assignee. Each Lender, upon execution
and delivery hereof or upon obtaining or succeeding to an interest in the
Commitments and Loans, as the case may be, represents and warrants as of the
Closing Date that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in commitments or loans such as the
applicable Commitments or Loans, as the case may be; and (iii) it shall make or
invest in, as the case may be, its Commitments or Loans for its own account in
the ordinary course and without a view to distribution of such Commitments or
Loans within the meaning of the Securities Act or the Exchange Act or other
federal securities laws (it being understood that, subject to the provisions of
this Section 10.06, the disposition of such Commitments or Loans or any
interests therein shall at all times remain within its exclusive control).
(f)    Effect of Assignment. Subject to the terms and conditions of this
Section 10.06, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof, including under Section 10.08)
and be released from its obligations hereunder (and, in the case of an
assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, that anything contained in any of the Loan
Documents to the contrary notwithstanding, (y) the Issuing Bank shall continue
to have all rights and obligations thereof with respect to such Letters of
Credit until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder and (z) such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder); (iii) the Commitments shall be
modified to reflect any Commitment of such assignee and any Revolving Commitment
of such assigning Lender, if any; and (iv) if any such assignment occurs after
the issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to the Administrative Agent for cancellation, and
thereupon the applicable Borrower shall issue and deliver new Notes, if so
requested by the assignee and/or assigning Lender, to such assignee and/or to
such assigning Lender, with appropriate insertions, to reflect the new Revolving
Commitments and/or outstanding Loans of the assignee and/or the assigning
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with the requirements of this Section 10.06
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.06(g). Any assignment by a Lender pursuant to this Section 10.06
shall not in any way constitute or be deemed to constitute


143
US-DOCS\106883637.15

--------------------------------------------------------------------------------





a novation, discharge, rescission, extinguishment or substitution of the
Indebtedness hereunder, and any Indebtedness so assigned shall continue to be
the same obligation and not a new obligation.
(g)    Participations.
(i)    Each Lender shall have the right at any time to sell one or more
participations to any Person (other than any Group Member or any of their
respective Affiliates) in all or any part of its Commitments, Loans or in any
other Obligation under the Loan Documents: provided, that (A) such Lender’s
obligations shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (C) each Borrower, the Administrative Agent, each Issuing Bank and each of
the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s agreements and obligations.
(ii)    The holder of any such participation, other than an Affiliate of the
Lender granting such participation, shall not be entitled to require such Lender
to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (A) extend the final scheduled
maturity of any Loan, Note or Letter of Credit (unless such Letter of Credit is
not extended beyond the Revolving Commitment Termination Date) in which such
participant is participating or the amortization schedule therefor, or reduce
the rate or extend the time of payment of interest or fees thereon (except in
connection with a waiver of applicability of any post‑default increase in
interest rates) or reduce the principal amount thereof, or increase the amount
of the participant’s participation over the amount thereof then in effect (it
being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the Commitment shall not constitute a change in the terms
of such participation, and that an increase in any Commitment or Loan shall be
permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (B) consent to the
assignment or transfer by any Loan Party of any of its rights and obligations
under this Agreement or (C) release all or substantially all of the Guarantors
or the Collateral under the Security Documents (except as expressly provided in
the Loan Documents) supporting the Loans hereunder in which such participant is
participating.
(iii)    Each Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(c);
provided, that such participant agrees to be subject to Sections 2.19 and 2.20
as if it were a Lender; provided, further, that (x) a participant shall not be
entitled to receive any greater payment under Section 2.19 or 2.20 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant, unless the sale of the participation to
such participant is made with the Borrower Representative’s prior written
consent and (y) a participant shall not be entitled to the benefits of
Section 2.20 unless such participant agrees, for the benefit of the Borrowers,
to comply with Section 2.20 as though it were a Lender; provided, further, that,
except as specifically set forth in clause (x) of this sentence, nothing herein
shall require any notice to the Borrower Representative or any other Person in
connection with the sale


144
US-DOCS\106883637.15

--------------------------------------------------------------------------------





of any participation. To the extent permitted by law, each participant also
shall be entitled to the benefits of Section 10.04 as though it were a Lender;
provided, that such participant agrees to be subject to Section 2.17 as though
it were a Lender. A participant shall not be entitled to the benefits of
Section 2.20 to the extent such participant fails to comply with
Section 2.20(c).
(iv)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each participant and the principal amounts of
each participant’s interest in the Commitments, Loans and other Obligations
under the Loan Documents held by it (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit, or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations or Section
1.163-5(b) of the United States Proposed Treasury Regulations (or, in each case,
any amended or successor version). The entries in the Participant Register shall
be conclusive absent manifest error, and such Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
Commitments, Loans and other Obligations under the Loan Documents as the owner
thereof for all purposes of this Agreement notwithstanding any notice to the
contrary.
(h)    Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.06 any Lender
may pledge (without the consent of any Borrower or the Administrative Agent) all
or any portion of its Loans, the other Obligations owed by or to such Lender,
and its Notes, if any, to secure obligations of such Lender including to any
Federal Reserve Bank as collateral security pursuant to Regulation A of the
Board of Governors and any operating circular issued by such Federal Reserve
Bank; provided, that no Lender, as between any Borrower and such Lender, shall
be relieved of any of its obligations hereunder as a result of any such
assignment and pledge; provided, further, that in no event shall the applicable
Federal Reserve Bank, pledgee or trustee, be considered to be a “Lender” or be
entitled to require the assigning Lender to take or omit to take any action
hereunder.
(i)    Act on the Financial Supervision. In order to comply with the Dutch
Financial Supervision Act (Wet op het financieel toezicht), the amount
transferred under this Section 10.06 shall include a portion outstanding from
the European Borrower of at least €100,000 (or its equivalent in other
currencies) or such other amount as may be required from time to time under the
Dutch Financial Supervision Act (or implementing legislation) or if less, the
new Lender shall confirm in writing to the Loan Parties that it is a
professional market party (professionele marktpartij) within the meaning of the
Dutch Financial Supervision Act.

Section 10.07    Independence of Covenants, Etc. All covenants, conditions and
other terms hereunder and under the other Loan Documents shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, conditions or other terms,


145
US-DOCS\106883637.15

--------------------------------------------------------------------------------





the fact that it would be permitted by an exception to, or would otherwise be
within the limitations of, another covenant, condition or other term shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

Section 10.08    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Loan Party set forth in Sections 2.18(c), 2.19, 2.20, 10.02
and 10.03 and the agreements of Lenders set forth in Sections 2.17, 9.03(b),
9.06 and 9.09 shall survive the payment of the Loans, the cancellation or
expiration of the Letters of Credit and the reimbursement of any amounts drawn
thereunder, and the termination hereof.

Section 10.09    No Waiver; Remedies Cumulative. No failure or delay or course
of dealing on the part of any Agent or any Lender in the exercise of any power,
right or privilege hereunder or under any other Loan Document shall impair such
power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other power, right or privilege. The rights, powers and remedies given to each
Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Loan Documents or any of the Hedge
Agreements. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy. Without limiting the generality of
the foregoing, the making of any Credit Extension shall not be construed as a
waiver of any Default or Event of Default, regardless of whether any Agent,
Issuing Bank or Lender may have had notice or knowledge of such Default or Event
of Default at the time of the making of any such Credit Extension.

Section 10.10    Marshalling; Payments Set Aside. Neither any Agent nor any
Lender shall be under any obligation to marshal any assets in favor of any Loan
Party or any other Person or against or in payment of any or all of the
Obligations under the Loan Documents. To the extent that any Loan Party makes a
payment or payments to the Administrative Agent or Lenders (or to the
Administrative Agent, on behalf of Lenders), or any Agent or Lenders enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

Section 10.11    Severability. In case any provision in or obligation hereunder
or under any other Loan Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby (it being
understood that the invalidity, illegality or unenforceability of a particular
provision in a particular


146
US-DOCS\106883637.15

--------------------------------------------------------------------------------





jurisdiction shall not in and of itself affect the validity, legality or
enforceability of such provision in any other jurisdiction). The parties hereto
shall endeavor in good faith negotiations to replace any invalid, illegal or
unenforceable provisions with valid, legal and enforceable provisions the
economic effect of which comes as close as reasonably possible to that of the
invalid, illegal or unenforceable provisions.

Section 10.12    Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Loan Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out of this Agreement and it shall not be necessary for any other
Lender to be joined as an additional party in any proceeding for such purpose.

Section 10.13    Table of Contents and Headings. The Table of Contents hereof
and Article and Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose,
modify or amend the terms or conditions hereof, be used in connection with the
interpretation of any term or condition hereof or be given any substantive
effect.

Section 10.14    APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 10.15    CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER LOAN DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH
LOAN PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, HEREBY EXPRESSLY
AND IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY
AGENT IN RESPECT OF RIGHTS UNDER ANY SECURITY AGREEMENT GOVERNED BY LAWS OTHER
THAN THE LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT
THERETO); (B) WAIVES (i) JURISDICTION AND VENUE OF COURTS IN ANY OTHER
JURISDICTION IN WHICH IT MAY BE ENTITLED TO BRING SUIT BY REASON OF ITS PRESENT
OR FUTURE DOMICILE OR OTHERWISE AND (ii) ANY DEFENSE OF FORUM NON CONVENIENS;
(C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE LOAN PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.01;
(D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE


147
US-DOCS\106883637.15

--------------------------------------------------------------------------------





APPLICABLE LOAN PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT
THE AGENTS AND THE LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF
ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY
SECURITY DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT. BY ITS SIGNATURE HEREOF,
EACH OF THE EUROPEAN BORROWER AND HONG KONG BORROWER HEREBY APPOINT THE U.S.
BORROWER AS ITS AGENT FOR SERVICE OF PROCESS.

Section 10.16    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES
TO WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER
RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL‑ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN DOCUMENTS
OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN
THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

Section 10.17    Confidentiality. Each Agent and each Lender (which term shall
for the purposes of this Section 10.17 include the Issuing Bank) shall hold all
non‑public information regarding the Group and their businesses identified as
such by the Borrower Representative and obtained by such Agent or such Lender
pursuant to the requirements hereof in accordance with such Agent’s and such
Lender’s customary procedures for handling confidential information of such
nature, it being understood and agreed by the Borrower Representative that, in
any event, the Administrative Agent may not disclose such information other than
to the Lenders and each Agent, provided, that each Lender may make
(i) disclosures of such information to Affiliates or Related Funds of such
Lender or Agent and to its and their respective officers, directors, employees,


148
US-DOCS\106883637.15

--------------------------------------------------------------------------------





representatives, agents and advisors (and to other Persons authorized by a
Lender or Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this
Section 10.17); provided, that, prior to any disclosure, such Affiliates,
Related Funds, officers, directors, employees, representatives, agents and
advisors and other persons be instructed to preserve the confidentiality of any
confidential information relating to the Loan Parties received by it from any
Agent or any Lender, (ii) disclosures of such information reasonably required by
(A) any pledgee referred to in Section 10.06(h), (B) any bona fide or potential
assignee, transferee or participant in connection with the contemplated
assignment, transfer or participation of any Loans or any participations
therein, (C) any bona fide or potential direct or indirect contractual
counterparties (or the professional advisors thereto) to any swap or derivative
transaction relating to any Borrower and its obligations or (D) any direct or
indirect investor or prospective investor in a Related Fund; provided, that such
pledgees, assignees, transferees, participants, counterparties, advisors and
investors are advised of and agree to be bound by either the provisions of this
Section 10.17 or other provisions at least as restrictive as this Section 10.17,
(iii) disclosure to any rating agency when required by it; provided, that, prior
to any disclosure, such rating agency be instructed to preserve the
confidentiality of any confidential information relating to the Loan Parties
received by it from any Agent or any Lender, (iv) disclosures in connection with
the exercise of any remedies hereunder or under any other Loan Document and
(v) disclosures required or requested by any governmental agency or
representative thereof or by the NAIC or pursuant to legal or judicial process;
provided, that unless specifically prohibited by applicable law or court order,
each Lender and each Agent shall make reasonable efforts to notify the Borrower
Representative of any request by any governmental agency or representative
thereof (other than any such request in connection with any examination of the
financial condition or other routine examination of such Lender by such
governmental agency) for disclosure of any such non‑public information prior to
disclosure of such information. In addition, each Agent and each Lender may
disclose the existence of this Agreement and the information about this
Agreement to market data collectors, similar services providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement and the other Loan
Documents.

Section 10.18    Usury Savings Clause. Notwithstanding any other provision
herein, the aggregate interest rate charged with respect to any of the
Obligations under the Loan Documents, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law,
shall not exceed the Highest Lawful Rate. If the rate of interest (determined
without regard to the preceding sentence) under this Agreement at any time
exceeds the Highest Lawful Rate, the outstanding amount of the Loans made
hereunder shall bear interest at the Highest Lawful Rate until the total amount
of interest due hereunder equals the amount of interest which would have been
due hereunder if the stated rates of interest set forth in this Agreement had at
all times been in effect; provided, that in no event shall the amount paid
pursuant hereto be in excess of the amount of interest that would have been due
if the stated rates of interest set forth in this Agreement had at all times
been in effect. In addition, if when the Loans made hereunder are repaid in full
the total interest due hereunder (taking into account the increase provided for
above) is less than the total amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect, then to the extent permitted by law, such Borrower shall
pay to the Administrative Agent an amount equal to the difference between the
amount of interest paid and the amount of interest which would have been paid if
the Highest Lawful Rate


149
US-DOCS\106883637.15

--------------------------------------------------------------------------------





had at all times been in effect. Notwithstanding the foregoing, it is the
intention of Lenders and each Borrower to conform strictly to any applicable
usury laws. Accordingly, if any Lender contracts for, charges, or receives any
consideration which constitutes interest in excess of the Highest Lawful Rate,
then any such excess shall be cancelled automatically and, if previously paid,
shall at such Lender’s option be applied to the outstanding amount of the Loans
made hereunder or be refunded to the applicable Borrower.

Section 10.19    Counterparts. This Agreement may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or other electronic transmission will be effective as delivery of an
original executed counterpart thereof.

Section 10.20    Effectiveness; Entire Agreement; No Third Party Beneficiaries.
This Agreement shall become effective upon the execution of a counterpart hereof
by each of the parties hereto and receipt by the Borrowers and the
Administrative Agent of written notification of such execution and authorization
of delivery thereof. This Agreement, the other Loan Documents and any commitment
or fee letter entered into in connection with this Agreement represent the
entire agreement of the Group, the Agents, the Issuing Bank, the Swing Line
Lender, the Arrangers, the Bookrunners and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent, Issuing Bank, Swing Line Lender,
Arranger, Bookrunner or Lender relative to the subject matter hereof or thereof
not expressly set forth or referred to herein or in the other Loan Documents.
Nothing in this Agreement, in the other Loan Documents or as a result of any
applicable laws, express or implied, shall be construed to confer upon any
Person (other than the parties hereto and thereto, their respective successors
and assigns permitted hereunder and, to the extent expressly contemplated
hereby, Affiliates of each of the Agents and Lenders, holders of participations
in all or any part of a Lender’s Commitments, Loans or in any other Obligations
under the Loan Documents, and the Indemnitees) any rights, remedies,
obligations, claims or liabilities under or by reason of this Agreement, the
other Loan Documents or any law of any jurisdiction which purports to confer
such rights, remedies, obligations, claims or liabilities. In the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of any Agent, the Issuing
Bank or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement.

Section 10.21    PATRIOT Act; Beneficial Ownership. Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that pursuant to the requirements of the PATRIOT Act
and the Beneficial Ownership Regulation, it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that shall allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with the PATRIOT Act and the Beneficial Ownership
Regulation.

Section 10.22    “Know Your Customer” Checks. If in connection with (a) the
introduction of or any change in (or in the interpretation, administration or
application of) any law or regulation made after the date hereof, (b) any change
in the status of a Loan Party after the date hereof, (c) the


150
US-DOCS\106883637.15

--------------------------------------------------------------------------------





addition of any Guarantor pursuant to Section 5.10 or Section 7.01(b) or (d) any
proposed assignment or transfer by a Lender of any of its rights and obligations
under this Agreement to a party that was not previously a Lender hereunder, the
Administrative Agent or any Lender (or, in the case of clause (d) above, any
prospective Lender) requires additional information in order to comply with
“know your customer” or similar identification procedures, each Loan Party
shall, promptly upon the request of the Administrative Agent or such Lender,
provide such documentation and other evidence as is reasonably requested by the
Administrative Agent (for itself or on behalf of any Lender) or such Lender (for
itself or, in the case of the event described in clause (d) above, on behalf of
any prospective Lender) in order for the Administrative Agent, such Lender or
such prospective Lender to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Loan Documents.

Section 10.23    Electronic Execution. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement or Loan
Document shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as an original executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

Section 10.24    No Fiduciary Duty. Each Agent, each Lender, each Arranger, each
Bookrunner, each Issuing Bank, the Swing Line Lender and their respective
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of each Borrower, its
stockholders and/or its Affiliates. Each Borrower agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and such Borrower, its stockholders or its Affiliates, on the
other. The Loan Parties acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrowers, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or fiduciary responsibility in favor of any Borrower,
its stockholders or its Affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Borrower, its stockholders or its
Affiliates on other matters) or any other obligation to any Borrower except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of any Borrower,
its management, stockholders, creditors or any other Person. Each Borrower
acknowledges and agrees that such Borrower has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.


151
US-DOCS\106883637.15

--------------------------------------------------------------------------------






Section 10.25    Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment in given. The obligation of any
Borrower or Guarantor in respect of such sum due from it to the Administrative
Agent or the Lenders hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the applicable Borrower or Guarantor in the Agreement
Currency, such Borrower or Guarantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Borrower or Guarantor (or to any other Person
who may be entitled thereto under applicable law).

Section 10.26    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding between the parties hereto, each party
hereto acknowledges that any liability of any EEA Financial Institution under
any Loan Document, to the extent such liability is unsecured, may be subject to
the Write-Down and Conversion Powers of an EEA Resolution Authority and agrees
and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(c)    a reduction in full or in part or cancellation of any such liability;
(d)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(e)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


152
US-DOCS\106883637.15

--------------------------------------------------------------------------------





[Remainder of page intentionally left blank]




153
US-DOCS\106883637.15

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
PVH CORP., as U.S. Borrower
By:
/s/ Mark D. Fischer    
Name: Mark D. Fischer
Title: Executive Vice President

PVH ASIA LIMITED, as Hong Kong Borrower
By:
/s/ Mark D. Fischer    
Name: Mark D. Fischer
Title: Director

PVH B.V., as European Borrower
By:
/s/ Martijn Hagman    
Name: Martijn Hagman
Title: Managing Director

By:
/s/ Daniel Heinrich Grieder    
Name: Daniel Heinrich Grieder
Title: Managing Director







[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------





U.S. GUARANTORS:
BASSNET LLC
CALVIN KLEIN JEANSWEAR COMPANY
CALVIN KLEIN, INC.
CK SERVICE CORP.
CKJ HOLDINGS, INC.
CLUETT, PEABODY & CO., INC.
DESIGNER HOLDINGS LTD.
KARL LAGERFELD LLC
PVH GIFT CARD COMPANY LLC
PVH GLTD HOLDINGS LLC
PVH GUAM, INC.
PVH NECKWEAR, INC.
PVH PUERTO RICO LLC
PVH PUERTO RICO, INC.
PVH REALTY CORP.
PVH RETAIL STORES LLC
PVH WHOLESALE CORP.
PVH WHOLESALE NEW JERSEY, INC.
THE WARNACO GROUP, INC.
TOMCAN INVESTMENTS INC.
TOMMY HILFIGER LICENSING LLC
TOMMY HILFIGER RETAIL, LLC
TOMMY HILFIGER U.S.A., INC.
TOMMY HILFIGER WHOLESALE, INC.
TRUE & CO.
WARNACO INC.
WARNACO SWIMWEAR INC.
WARNACO SWIMWEAR PRODUCTS INC.
WARNACO U.S., INC.
By:
/s/ Mark D. Fischer    
Name: Mark D. Fischer
Title: Executive Vice President

PVH PRINCE C.V. HOLDING CORPORATION
By:
/s/ Michael A. Shaffer    
Name: Michael A. Shaffer
Title: Executive Vice President



[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------








BARCLAYS BANK PLC,
as Administrative Agent, U.S. Swing
Line Lender, European Swing Line Lender,
a U.S. Issuing Bank, a European Issuing Bank
and a Lender






By: /s/ Ritam Bhalla     
Name: Ritam Bhalla
Title: Director








[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






CITIBANK, N.A.,
as a U.S. Issuing Bank,
a European Issuing Bank and a Lender






By: /s/ Carolyn Kee    
Name: Carolyn Kee
Title: Vice President






[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as a U.S. Issuing Bank, a European Issuing Bank
and a Lender






By: /s/ Anthony Hoye    
Name: Anthony Hoye
Title: Director




[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.,
as a Lender and an Issuing Bank






By: /s/ James A. Knight    
Name: James A. Knight
Title: Executive Director


[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






ROYAL BANK OF CANADA,
as a U.S. Issuing Bank, a Canadian Issuing
Bank, the Canadian Swing Line Lender
and a Lender






By: /s/ John Flores    
Name: John Flores
Title: Authorized Signatory


[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






MUFG BANK, LTD.,
as a Documentation Agent and a Lender






By: /s/ Katie Cunningham    
Name: Katie Cunningham
Title: Director


[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION,
as a Documentation Agent and a Lender






By: /s/ Conan Schleicher    
Conan Schleicher
Senior Vice President




[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






Wells Fargo Bank, National Association,
as a Lender






By: /s/ Denis Waltrich    
Name: Denis Waltrich
Title: Director


[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






Bank of China, New York Branch
as a Lender






By: /s/ Raymond Qiao    
Name: Raymond Qiao
Title: Executive Vice President






[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






Citizens Bank, N.A.,
as a Lender






By: /s/ Barrett D. Bencivenga    
Name: Barrett D. Bencivenga
Title: Managing Director




By: ________________________________________
Name:
Title:


[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






HSBC Bank USA, N.A.,
as a Lender






By: /s/ Robert Devir    
Name: Robert Devir
Title: Managing Director




[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






PNC Bank, National Association,
as a Lender






By: /s/ Joshua Kezele    
Name: Joshua Kezele
Title: Vice President








[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






Bank of Nova Scotia,
as a Lender






By: /s/ Bradley Walker    
Name: Bradley Walker
Title: Director




[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






Sumitomo Mitsui Banking Corporation,
as a Lender






By: /s/ Akira Fujiwara    
Name: Akira Fujiwara
Title: Managing Director








[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






Standard Chartered Bank,
as a Lender






By: /s/ Daniel Mattern    
Name: Daniel Mattern
Title: Associate Director
Standard Chartered Bank






[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






SunTrust Bank,
as a Lender






By: /s/ Johnetta Bush    
Name: Johnetta Bush
Title: Director






[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






TD Bank, N.A.,
as a Lender






By: /s/ Matt Waszmer    
Name: Matt Waszmer
Title: Senior Vice President




[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






BRANCH BANKING AND TRUST COMPANY,
as a Lender






By: /s/ Sharona Yen    
Name: Sharona Yen
Title: Assistant Vice President




By: ________________________________________
Name:
Title:


[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






BNP Paribas,
as a Lender






By: /s/ Michael Pearce    
Name: Michael Pierce
Title: Managing Director




By: /s/ Emma Petersen    
Name: Emma Peterson
Title: Director




[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






Commerzbank AG, New York Branch,
as a Lender






By: /s/ Pedro Bell    
Name: Pedro Bell
Title: Managing Director




By: /s/ Veli-Matti Ahonen    
Name: Veli-Matti Ahonen
Title: Vice President








[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






DBS BANK LTD., as a Lender






By: /s/ Yeo How Ngee    
Name: Yeo How Ngee
Title: Managing Director




[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






FIFTH THIRD BANK,
as a Lender






By: /s/ Todd S. Robinson    
Name: Todd S. Robinson
Title: VP




By: ________________________________________
Name:
Title:


[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






Santander Bank, N.A.,
as a Lender






By: /s/ Ellen Marshall    
Name: Ellen Marshall
Title: Executive Vice President




By: ________________________________________
Name:
Title:


[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






ABN AMRO BANK N.V.,
as a Lender and a European Issuing Bank






By: /s/ J.P. Smidt    
Name: J.P. Smidt
Title: Director




By: /s/ M.D. Vuijsje    
Name: M.D. Vuijsje
Title: Director


[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender






By: /s/ Judith Smith    
Name: Judith Smith
Title: Authorized Signatory




By: /s/ Emerson Almeida    
Name: Emerson Almeida
Title: Authorized Signatory


[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






Industrial and commercial Bank of China Limited,
New York Branch,
as a Lender






By: /s/ Jing Qu    
Name: Jing Qu
Title: Assistant Vice President




By: /s/ Gang Duan    
Name: Gang Duan
Title: ED
 


[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






Intesa Sanpaolo S.p.A., New York Branch,
as a Lender






By: /s/ William Denton    
Name: William Denton
Title: Global Relationships Manager




By: /s/ Lorenzo Rodino    
Name: Lorenzo Rodino
Title: Relationship Manager




[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






United Overseas Bank Limited, New York Agency,
as a Lender






By: /s/ William Sinsigalli    
Name: William Sinsigalli
Title: Executive Director




By: /s/ Brian Ike    
Name: Brian Ike
Title: FVP




[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






Australia and New Zealand Banking Group Limited,
as a Lender






By: /s/ Robert Grillo    
Name: Robert Grillo
Title: Director




[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender






By: /s/ George J. Ahlmeyer    
Name: George J. Ahlmeyer
Title: Senior Vice President






[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






The First Bank of Highland Park,
as a Lender






By: /s/ Lynn M. Rosinsky    
Name: Lynn M. Rosinsky
Title: Senior Vice President








[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






The Bank of East Asia, Limited, New York Branch,
as a Lender






By: /s/ James Hua    
Name: James Hua
Title: SVP






By: /s/ Kitty Sin    
Name: Kitty Sin
Title: SVP






[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






State Bank of India, Chicago Branch,
as a Lender






By: /s/ Niraj Kumar Panda    
Name: Niraj Kumar Panda
Title: VP & Head (Credit Management Cell)






[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






Crédit Industriel et Commercial, New York Branch,
as a Lender






By: /s/ Brian Moriarty    
Name: Brian Moriarty
Title: Vice President




By: /s/ Garry Weiss


Name: Garry Weiss
Title: Managing Director




[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






Mega International Commercial Bank, Co., Ltd.
Silicon Valley Branch,
as a Lender






By: /s/ Nian Tzy Yeh    
Name: Nian Tzy Yeh
Title: SVP & General Manager








[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






Bank of Taiwan,
acting through its Los Angeles Branch
as a Lender






By: /s/ Ti-Kang Wang    
Name: Ti-Kang Wang
Title: Vice President and General Manager






By: ________________________________________
Name:
Title:




[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






First Hawaiian Bank,
as a Lender






By: /s/ Todd T. Nitta    
Name: Todd T. Nitta
Title: Senior Vice President






By: ________________________________________
Name:
Title:






[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






TAIWAN BUSINESS BANK,
LOS ANGELES BRANCH
as a Lender






By: /s/ Shenn-Bao Jean    
Name: SHENN-BAO JEAN
Title: GENERAL MANAGER






By: ________________________________________
Name:
Title:




[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






Hua Nan Commercial Bank, Ltd., New York Agency
as a Lender






By: /s/ I-Chin Fang    
Name: I-Chin Fang
Title: Vice President & General Manager






By: ________________________________________
Name:
Title:




[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






Hua Nan Commercial Bank, LTD. Los Angeles Branch
as a Lender






By: /s/ Gary Hsu    
Name: Gary Hsu
Title: General Manager






[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






American Savings Bank F.S.B.,
as a Lender






By: /s/ Cyd Miyashiro    
Name: Cyd Miyashiro
Title: Vice President






By: ________________________________________
Name:
Title:






[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






Banner Bank,
as a Lender






By: /s/ Thomas Marks    
Name: Thomas Marks
Title: Vice President




[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






CTBC Bank, New York Branch,
as a Lender






By: /s/ Ralph Wu    
Name: Ralph Wu
Title: SVP & General Manager






By: ________________________________________
Name:
Title:






[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






SUNFLOWER BANK, N.A.,
as a Lender






By: /s/ Todd Wherry    
Name: Todd Wherry
Title: Senior Vice President






[Credit and Guaranty Agreement]